Exhibit 10.2
COMPOSITE VERSION reflects all amendments through May 29, 2009
29 May 2009
CS EUROPE FINANCE LIMITED and CS UK FINANCE LIMITED,
as the Borrowers and Guarantors
CAPITALSOURCE FUNDING III LLC and CSE QRS FUNDING I LLC
as Additional Guarantors
EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS
FROM TIME TO TIME PARTY HERETO AS LENDERS,
as the Lenders
EACH OF THE LENDER AGENTS
FROM TIME TO TIME PARTY HERETO AS LENDER AGENTS,
as the Lender Agents
EACH OF THE SWINGLINE LENDER AGENTS
FROM TIME TO TIME PARTY HERETO AS SWINGLINE LENDER AGENTS
as the Swingline Lender Agents
EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS
FROM TIME TO TIME PARTY HERETO AS SWINGLINE LENDERS,
as the Swingline Lenders
CAPITALSOURCE FINANCE LLC
as the Servicer
WACHOVIA BANK, N.A.
as the Administrative Agent and the Security Trustee
and
WACHOVIA SECURITIES INTERNATIONAL LTD.,
as Lead Arranger and Sole Bookrunner
AMENDED
€100,675,000 MULTICURRENCY FACILITY
AGREEMENT





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS AND INTERPRETATION
    2  
 
       
2. THE FACILITY
    43  
 
       
3. PURPOSE
    43  
 
       
4. PROCEDURE FOR EXTENSION OF FACILITY
    44  
 
       
5. LOAN TRANSFERS
    44  
 
       
6. REPAYMENT, PRE-PAYMENT AND CANCELLATION
    48  
 
       
7. INTEREST
    50  
 
       
8. PAYMENT MECHANICS
    52  
 
       
9. COLLECTIONS AND ALLOCATIONS
    55  
 
       
10. PAYMENTS, COMPUTATIONS, ETC.
    56  
 
       
11. FEES
    57  
 
       
12. TAX GROSS UP AND INDEMNITIES
    58  
 
       
13. INCREASED COSTS
    62  
 
       
14. OTHER INDEMNITIES
    64  
 
       
15. INDEMNIFICATION AND EXPENSES
    64  
 
       
16. REPRESENTATIONS AND WARRANTIES
    67  
 
       
17. INFORMATION UNDERTAKINGS
    76  
 
       
18. GENERAL UNDERTAKINGS
    78  
 
       
19. PERMITTED TRANSFER AND SYNDICATION
    82  
 
       
20. EVENTS OF DEFAULT
    84  
 
       
21. CHANGES TO THE LENDERS
    87  
 
       
22. CHANGES TO THE BORROWERS
    91  
 
       
23. ROLE OF THE ADMINISTRATIVE AGENT AND THE SECURITY TRUSTEE
    91  
 
       
24. CONDUCT OF BUSINESS BY THE SECURED PARTIES
    98  

- i -



--------------------------------------------------------------------------------



 



         
25. PAYMENT MECHANICS
    98  
 
       
26. BORROWER CROSS-GUARANTEE AND INDEMNITY
    102  
 
       
27. ADDITIONAL GUARANTEE
    105  
 
       
28. SET-OFF
    108  
 
       
29. NOTICES
    109  
 
       
30. CALCULATIONS AND CERTIFICATES
    114  
 
       
31. PARTIAL INVALIDITY
    114  
 
       
32. REMEDIES AND WAIVERS
    114  
 
       
33. AMENDMENTS AND WAIVERS
    114  
 
       
34. COUNTERPARTS
    123  
 
       
35. GOVERNING LAW
    124  
 
       
36. ENFORCEMENT
    124  
 
       
37. SERVICE OF PROCESS
    124  

- iv -



--------------------------------------------------------------------------------



 



THIS AMENDED FACILITY AGREEMENT (this “Agreement”) is dated 29 May 2009 and made
among:

(1)   CS EUROPE FINANCE LIMITED (“CSEF”), a wholly-owned subsidiary of
CapitalSource Europe Limited. incorporated in England and Wales under registered
number 6340019 and CS UK FINANCE LIMITED (“CSUF”), a wholly-owned subsidiary of
CapitalSource UK Limited incorporated in England and Wales under registered
number 6340034, each as a borrower and guarantor (each, a “Borrower” and
together the “Borrowers” and each a “Guarantor” and together the “Guarantors”);
  (2)   CAPITALSOURCE FUNDING III LLC, a special purpose bankruptcy remote
wholly owned subsidiary of CapitalSource Finance LLC and CSE QRS FUNDING I LLC,
a special purpose bankruptcy remote wholly owned subsidiary of CSE Mortgage LLC,
(each an “Additional Guarantor”, and together, the “Additional Guarantors”);  
(3)   EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO AND LISTED IN
ANNEX B FROM TIME TO TIME AS A CONDUIT LENDER, (each a “Conduit Lender” and
together the “Conduit Lenders”);   (4)   EACH OF THE INSTITUTIONAL LENDERS FROM
TIME TO TIME PARTY HERETO AND LISTED IN ANNEX B FROM TIME TO TIME AS AN
INSTITUTIONAL LENDER, (each an “Institutional Lender” and together the
“Institutional Lenders”);   (5)   EACH OF THE LENDER AGENTS FROM TIME TO TIME
PARTY HERETO AND LISTED IN ANNEX B FROM TIME TO TIME AS A LENDER AGENT, (each a
“Lender Agent” and together the “Lender Agents”);   (6)   EACH OF THE CONDUIT
LENDERS AND INSTITUTIONAL LENDERS LISTED IN ANNEX B FROM TIME TO TIME AS A
SWINGLINE LENDER, (each, a “Swingline Lender”, together the “Swingline Lenders”
and, together with the Conduit Lenders and the Institutional Lenders, the
“Lenders”);   (7)   EACH OF THE SWINGLINE LENDER AGENTS FROM TIME TO TIME PARTY
HERETO AND LISTED IN ANNEX B FROM TIME TO TIME AS A SWINGLINE LENDER AGENT,
(each a “Swingline Lender Agent” and together the “Swingline Lender Agents”);  
(8)   CAPITALSOURCE FINANCE LLC, as the servicer (the “Servicer”);   (9)  
WACHOVIA BANK, N.A., as the administrative agent, (the “Administrative Agent”)
and as the security trustee (the “Security Trustee”); and   (10)   WACHOVIA
SECURITIES INTERNATIONAL LTD., as lead arranger (the “Lead Arranger”) and sole
bookrunner (the “Sole Bookrunner”).

WHEREAS,

- 1 -



--------------------------------------------------------------------------------



 



  (A)   The parties hereto entered into a €250,000,000 multicurrency facility
agreement dated 3 October 2007, as amended on 24 September 2008 and as amended
on 10 February 2009 (the “Facility Agreement”) whereby the Lenders have made
available to the Borrowers a multicurrency loan facility in order to finance the
purchase and origination of certain Eligible Loans (as defined in the Facility
Agreement), subject to the terms specified therein;     (B)   The parties hereto
have agreed to make certain amendments to the Facility Agreement by a deed of
amendment dated 29 May 2009 (the “Deed of Amendment”)’     (C)   The Amendment
Agreement shall amend and restate the Facility Agreement as set out herein;    
(D)   The Borrowers intend to re-finance the Facility through a non-managed
collateralised debt obligation and transfer assets to companies which at the
time of such transfer will be asset-holding or note-issuing companies for the
purposes of Regulations 5 or 6 of The Taxation of Securitisation Companies
Regulations 2006;     (E)   Each of the Borrowers intends to retain a profit of
not less than €5,000 per annum;     (F)   Each of the Borrowers intends that it
will satisfy the payments condition provided in Regulation 11 of The Taxation of
Securitisation Companies Regulations 2006. Each of the Borrowers therefore
enters into this Agreement with the intention that if it receives any amounts
(“R”) during an accounting period (as defined in section 12 of the Income and
Corporation Taxes Act 1988), it will pay out to parties, during that accounting
period or within 18 months after the end of that accounting period, the total
amount of R minus: (i) any amount retained as profit; (ii) any amount reasonably
required to provide for losses or expenses arising from its business; and
(iii) any amount reasonably required to maintain or enhance its
creditworthiness; and     (G)   Each of the Borrowers also intends to ensure
that any amounts that: (i) are no longer reasonably required to provide against
losses or expenses arising from its business; (ii) are no longer reasonably
required to maintain such Borrower’s creditworthiness; or (iii) are required to
be used to meet such losses or expenses, will be added to R for purposes of the
preceding paragraph for the accounting period in which such amounts are
determined to no longer be required or are used.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “Account Bank” means Bank of America, N.A. or any replacement Account Bank
appointed pursuant to the terms of the Servicing Agreement.       “Accreted
Interest” shall mean the accrued interest on a PIK Loan that is added to the
principal amount of such PIK Loan instead of being paid as it accrues.

- 2 -



--------------------------------------------------------------------------------



 



    “Accrual Period” means, with respect to (i) the first Payment Date, the
period from and including the date of the Initial Advance, to and including the
last day of the calendar month immediately preceding the first Payment Date and
(ii) any subsequent Payment Date, the period from and including the first
calendar day of the calendar month in which the immediately preceding Payment
Date occurred, to and including the last day of the calendar month immediately
preceding such subsequent Payment Date.       “Additional Cost Rate” has the
meaning given to it in ANNEX C (Mandatory Cost Formulae).       “Additional
Guarantee” means the guarantee granted by the Additional Guarantors in Clause
27.       “Adjusted Balance” on any date of determination shall be calculated as
follows:

  (i)   for any Defaulted Loan, the Outstanding Loan Balance of such Loan
multiplied by the lesser of (a) the Recovery Rate or (b) 100% minus the
percentage equivalent of specific reserves taken by the Servicer for such Loan
per the Credit and Collection Policy, provided that if a Loan is and continues
to be a Defaulted Loan for a period of one year, the Adjusted Balance will be
reduced to zero; and     (ii)   for any Loan rated 5 or 6 (but not a Defaulted
Loan), the Outstanding Loan Balance of such Loan multiplied by 100% minus the
percentage equivalent of specific reserves taken by the Servicer for such loan
per the Credit and Collection Policy.

    “Administrative Agent’s Accounts” means the accounts set out on ANNEX E
attached hereto.       “Advance” means any outstanding advance of funds by the
Lenders to the Borrowers under the terms of this Agreement.       “Advance
Cut-Off” means 11:00 a.m. (London time) on the day falling two Business Days
after the Funding Date in respect of an Advance.       “Advances Outstanding”
means on any day, the aggregate principal amount outstanding of Advances made
under the Facility by the Lenders on such day, after giving effect to all
repayments of Advances on such day; provided that the Advances Outstanding may
be reduced by:

  (a)   Principal Collections; and     (b)   Repayments,

    provided further that the principal amount of any Advance in an Alternative
Currency shall in each case other than for the purpose of calculating the Cost
of Funds, be computed using the Euro Equivalent of such Advance on such day.    
  “Affected Party” means the Administrative Agent, each Lender Agent, each
Lender, all assignees and participants of the Lenders including any Conduit
Assignee,

- 3 -



--------------------------------------------------------------------------------



 



    any successor to Wachovia Bank, N.A. as Administrative Agent and any
sub-agent of the Administrative Agent.       “Affiliate” with respect to a
Person, means any other Person controlling, controlled by or under common
control with such Person. For purposes of this definition, “control” (including
the terms “controlling”, “controlled by” and “under common control with”) when
used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting shares, by contract or otherwise; and the terms
“controlling” or “controlled” have meanings correlative to the foregoing;
provided that in the case of the Servicer or any Subsidiary, “Affiliate” shall
not include any Obligor or any Person in which a Borrower has a Portfolio
Investment.       “Aggregate Outstanding Loan Balance” means, as of any date of
determination, the sum of the Outstanding Loan Balances of all Eligible Loans
included as part of the Collateral on such date (x) minus the Outstanding Loan
Balances of all Defaulted Loans included as part of the Collateral on such date,
(y) minus the Outstanding Loan Balances of all Loans rated 5 or 6 (except those
which have been designated as Defaulted Loans) and (z) plus the aggregate
Adjusted Balances of Defaulted Loans and the aggregate Adjusted Balances of
Loans rated 5 or 6; provided that there shall be no double counting of Loans as
between items x, y and z.       “Aggregate Combined Facility Unpaids” has the
meaning given to the term “Aggregate Unpaids” in the Combined Facility.      
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all unpaid
Advances Outstanding, Cost of Funds, Breakage Costs and all other amounts owed
by the relevant Borrower to the Lenders, the Lender Agents, the Swingline Lender
Agents, the Administrative Agent, the Servicer, the Successor Servicer, the
Account Bank and the Security Trustee hereunder or under the other Transaction
Documents (including, without limitation, all Indemnified Amounts, other amounts
payable under Clause 14 and amounts required to be paid under Clause 12 to any
Indemnified Party) or by a Borrower or any other Person under any fee letter
delivered in connection with the transactions contemplated by this Agreement, in
each case whether due or accrued.       “Alternative Currency” means, at any
time, any of Dollars, Pounds Sterling, and, with the agreement of each Lender,
any other Currency other than Euro, so long as, in respect of any Currency that
is to be considered an Alternative Currency, at such time:

  (a)   such Currency is dealt with in the London interbank deposit market;    
(b)   such Currency is freely transferable and convertible into Euro in the
London foreign exchange market; and     (c)   no central bank or other
governmental authorisation in the country of issue of such Currency is required
to permit use of such Currency by any Lender for making an Advance hereunder or
to permit the relevant Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorisation has been obtained and is in
full force and effect.

- 4 -



--------------------------------------------------------------------------------



 



    “Alternative Currency Account” means any of the accounts established by the
Account Bank from time to time for the purpose of receiving amounts denominated
in an Alternative Currency other than Dollars and Pounds Sterling.      
“Alternative Currency Equivalent” means, with respect to any amount stated in
Euro, the amount of the applicable Alternative Currency that would be required
to purchase such amount stated in Euro on any date of calculation, based on the
spot selling rate determined by the Administrative Agent, in its sole
discretion, for delivery 2 Business Days later.       “Amendment Date” means 29
May 2009.       “Amortisation Period” means the period beginning on the
Amendment Date and ending on the Collection Date.       “Applicable Law” means
for any Person or property of such Person, all applicable laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes ordinances, permits, certificates, orders and licenses
of and interpretations by any Governmental Authority and applicable judgments,
decrees, injunctions, writs, orders, or line action of any court, arbitrator or
other administrative, judicial, or quasi-judicial tribunal or agency of
competent jurisdiction.       “Approved Country” means each Group I Country,
Group II Country or Group III Country.       “Approved Currency” means Norwegian
Krone, Swedish Krona or such other Currency approved in writing by the
Administrative Agent in its sole discretion, so long as, in respect of any
Currency that is to be considered an Approved Currency, at such time:

  (a)   such Currency is dealt with in the London interbank deposit market;    
(b)   such Currency is freely transferable and convertible into Euro in the
London foreign exchange market; and     (c)   no central bank or other
governmental authorisation in the country of issue of such Currency is required
to permit use of such Currency by any Lender for making an Advance hereunder or
to permit the relevant Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorisation has been obtained and is in
full force and effect.

    “Available Funds” means with respect to any Payment Date, (a) all amounts
held in or credited to the Collection Accounts (including, without limitation,
any Collections on any of the Collateral) as of the later of (i) the immediately
preceding Determination Date or (ii) the date of the calculations set out in the
most recent Borrower Notice and (b) all amounts held in or credited to the
Reserve Fund as of the immediately preceding Determination Date.       “Base
Currency” means Euro.

- 5 -



--------------------------------------------------------------------------------



 



    “Base Rate” means in relation to Advances in (i) Dollars, an interest rate
per annum equal to WBNA’s LIBOR market index rate (“LMIR”) as determined by the
Administrative Agent in its sole discretion or, if a LIBOR Disruption Event has
occurred and is continuing, the higher of the Federal Funds Rate in effect on
such day plus 0.50% per annum and the Prime Rate in effect on such day,
(ii) Pounds Sterling, the base rate as set by the Monetary Policy Committee of
the Bank of England plus 0.50% per annum and (iii) Euro, the main refinancing
rate as set by the European Central Bank plus 0.50% per annum.       “Basel II
Framework” means the framework for measuring the capital adequacy of banks in
the form set out in the paper entitled “International Convergence of Capital
Measurement and Capital Standards, a Revised Framework” issued by the Basel
Committee on Banking Supervision in June 2004 in the form existing on the date
of this Agreement.       “Borrower Cross-Guarantee” means the guarantee of each
Borrower in respect of the payment obligations of each other Borrower pursuant
to Clause 26;       “Borrower Cut-Off Date” means, with respect to each Loan,
the date such Loan is originated or otherwise acquired by the relevant Borrower,
on and after which Collections on such Loan become included as part of the
Collateral.       “Borrower Notice” means a written notice, in the form of
Exhibit A-1 or Exhibit A-2, as applicable, to be used for each repayment of each
Advance or termination or reduction of the Facility Amount or prepayments of
Advances.       “Breakage Costs” means any amount or amounts as shall compensate
a party for any loss, cost or expense incurred by such party (as reasonably
determined by the applicable Lender Agent on behalf of such Lender) as a result
of (i) a prepayment by a Borrower of Advances Outstanding (including Advances
Outstanding in an Alternative Currency) or Interest prior to the end of the then
applicable Interest Period, (ii)(a) solely in the case of a Conduit Lender, the
excess, if any, of the CP Rate over the Interest Rate, as applicable, and,
(b) solely in the case of a Borrower, the excess, if any, of the Interest Rate
over the CP Rate or (iii) solely in the case of an Institutional Lender, the
excess, if any, of the applicable EURIBOR Rate or LIBOR Rate over the applicable
Base Rate for the number of days that the relevant Advance is outstanding. All
Breakage Costs shall be due and payable upon the next Payment Date following
notification to the Administrative Agent, subject to and in accordance with
Clause 7.4.1. The determination by (x) in the case of Breakage Costs payable to
a Lender, the applicable Lender Agent of the amount of any such loss or expense
shall be set out in a written notice to the Borrower and (y) in the case of
Breakage Costs payable to a Borrower by a Conduit Lender as contemplated by
clause (ii)(b) above, the applicable Lender Agent of the amount of any such loss
or expense shall be set out in a written notice to such Borrower, which, in each
case, shall be conclusive absent manifest error. Breakage Costs shall be paid in
the currency in which such costs are incurred by the relevant Lender.      
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York City and in relation to any
date for payment or purchase of: (i) a Currency other than Euro, the Principal
Financial Centre of the country of that Currency; or (ii) Euro, any TARGET Day
that is also a day on

- 6 -



--------------------------------------------------------------------------------



 



    which dealings in deposits are conducted by and between banks in the London
Interbank market.       “Capital Expenditures” means, with respect to any Person
and for any period, the sum of capital expenditures and payments under
Capitalised Leases of such Person for such period determined and consolidated in
accordance with GAAP.       “Capitalised Leases” means, with respect to any
Person, leases of (or other agreements conveying the right to use) any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, either would be required to be classified and accounted for as
capital leases on a balance sheet of such Person or otherwise be disclosed as
such in a note to such balance sheet.       “CapitalSource Europe Limited.”
means CapitalSource Europe Limited., a company incorporated in England and Wales
with registered number 5433665.       “Change-in-Control” means the date on
which (a) the Servicer ceases to be CapitalSource Finance LLC or an Affiliate
thereof, (b) CapitalSource Inc. ceases to hold, either directly or indirectly,
more than 50% (or such greater percentage that may be necessary to maintain a
controlling interest) of the share capital in CapitalSource Finance LLC,
CapitalSource Europe Limited., and CapitalSource UK Limited and 100% of the
share capital in each of the Borrowers, (c) CapitalSource Europe Limited. ceases
to hold 100% of the share capital in CSEF or (d) CapitalSource UK Limited ceases
to hold 100% of the share capital in CSUF.       “Charged Account Control Deed”
means the charged account control deed dated 3 October 2007 entered into by each
Borrower with the Account Bank and the Security Trustee.       “Closing Date”
means 3 October 2007.       “Collateral” means all right, title and interest,
whether now owned or hereafter acquired or arising, and wherever located, of the
Borrowers, in and to property owned, directly or indirectly, by the Borrowers,
including, without limitation, the property described in paragraphs (i) through
(x) below and all accounts, cash and currency, copyrights, copyright licenses,
equipment, fixtures, contract rights, general intangibles, instruments,
certificates of deposit, certificated securities, uncertificated securities,
financial assets, securities entitlements, commercial tort claims, deposit
accounts, inventory, investment property, letter-of-credit rights, software,
supporting obligations, accessions, and other property consisting of, arising
out of, or related to any of the following:

  (i)   the Loans, and all monies due or to become due in payment of such Loans
on and after the related Borrower Cut-Off Date, including but not limited to all
Collections and all obligations owed to the Borrowers in connection with such
Loans;     (ii)   any Related Property securing or purporting to secure the
Loans (to the extent the relevant Borrower has been Granted Security thereon)
including the related Security Granted by the Obligor under such Loans and all
proceeds from any sale or other disposition of such Related Property;

- 7 -



--------------------------------------------------------------------------------



 



  (iii)   all Security and property subject thereto from time to time purporting
to secure payment of any Loan, together with all security registration filings
required under the laws of the relevant jurisdiction relating thereto;     (iv)
  all claims, suits, causes of action, and any other right of the Borrowers,
whether known or unknown, against the related Obligors, if any, or any of their
respective Affiliates, agents, representatives, contractors, advisors, or any
other Person that in any way is based upon, arises out of or is related to any
of the foregoing, including, to the extent permitted to be assigned under
applicable law, all claims (including contract claims, tort claims, professional
negligence claims, and claims under any law governing the purchase and sale of,
or indentures for, securities), suits, causes of action, and any other right of
the Borrowers against any lawyer, accountant, financial advisor, or other Person
arising under or in connection with the related Loan Documents;     (v)   all
cash, securities, or other property, and all setoffs and recoupments, received
or effected by or for the account of the Borrowers under such Loans (whether for
principal, interest, fees, reimbursement obligations, or otherwise) after the
related Borrower Cut-Off Date, including all distributions obtained by or
through redemption, consummation of a plan of reorganisation, restructuring,
liquidation, or otherwise of any related Obligor or the related Loan Documents,
and all cash, securities, interest, dividends, and other property that may be
exchanged for, or distributed or collected with respect to, any of the
foregoing;     (vi)   all Insurance Policies;     (vii)   the Loan Documents
with respect to the Loans;     (viii)   all warrants, preferential rights to
subscribe, convertibles or other instruments received as consideration for
entering into the Loans;     (ix)   each Collection Account and the Reserve
Fund, together with all funds held in or credited to such accounts, and all
certificates and instruments, if any, from time to time representing or
evidencing each of the foregoing or such funds;     (x)   the proceeds of each
of the foregoing; and     (xi)   all other property of the Borrowers,

    but excluding       (a) any of the foregoing which has been the subject of a
Permitted Transfer; and       (b) any Retained Interest or any of items (i) to
(xii) above to the extent they relate exclusively to a Retained Interest or a
portion of a loan representing a Retained Interest.       “Collateral Custodian”
means Wells Fargo Bank, National Association, or any other Person approved by
the Administrative Agent to act as collateral custodian pursuant to the terms of
the Custody Agreement in respect of any US Loans acquired or held by the
Borrowers.

- 8 -



--------------------------------------------------------------------------------



 



    “Collection Account” means each of the Dollar Collection Account, the Euro
Collection Account and the Pounds Sterling Collection Account.       “Collection
Date” means the date following the Termination Date on which the Obligations
have been reduced to zero and irrevocably paid in full other than contingent
indemnification obligations.       “Collection Excluded Amounts” means any
amount received by a Borrower on or with respect to any Collateral, which amount
is attributable to (a) the payment of any tax, fee or other charge imposed by
any Governmental Authority on such Loan, (b) any amount representing a
reimbursement of insurance premiums and (c) any amount with respect to the Loan
or other Collateral which has been the subject of a Permitted Transfer (if the
relevant Borrower has decided that such Loan is no longer to be included in the
Collateral), to the extent such amount is attributable to a time after the
effective date of the Permitted Transfer.       “Collection Period” means with
respect to the first Payment Date, the period from and including the Closing
Date to and including the Determination Date preceding the first Payment Date;
and thereafter, the period from but excluding the Determination Date preceding
the previous Payment Date to and including the Determination Date preceding the
current Payment Date.       “Collections” means:

  (a)   all cash collections or other cash proceeds received by the Borrowers
(or any Affiliate of a Borrower) or the Servicer (or any Affiliate of the
Servicer) on behalf of the Borrowers, from any source in payment of any amounts
owed in respect of a Loan (including, without limitation, any Remaining Loan),
including, without limitation, Interest Collections, Principal Collections,
Insurance Proceeds, interest earnings in the Collection Accounts, all Recoveries
and any other funds received by or on behalf of the Borrowers with respect to
any Collateral; and     (b)   all funds received from the Combined Facility, in
accordance with such facility’s priority of payments, or under the Additional
Guarantee,

    but shall exclude any Collection Excluded Amounts.       “Combined Facility”
means the $ 106,518,000 Sale and Servicing Agreement to be entered into between
CapitalSource Funding III LLC, CSE QRS Funding I LLC, Wachovia Capital Markets
LLC and others dated 29 May 2009, as the same may be amended from time to time.
      “Combined Facility Guarantee” means the guarantee of the Combined Facility
granted by CSEF and CSUF in Article XIV of the Combined Facility to guarantee
the payment of the “Aggregate Combined Facility Unpaids”.       “Combined
Facility Secured Party” has the meaning given to “Secured Party” in the Combined
Facility.       “Committed Conduit Lender” means each of the Conduit Lenders
identified as such in ANNEX B from time to time and any other Person to

- 9 -



--------------------------------------------------------------------------------



 



    which such Committed Conduit Lender may assign all or a portion of its
Commitment and its rights and obligations under this Agreement that is committed
to fund Advances hereunder.       “Commitment” means with respect to each Lender
Group, the commitment (without duplication) of each Institutional Lender or each
Committed Conduit Lender in such Lender Group to make Advances, in accordance
herewith in an amount not to exceed (a) prior to the Termination Date, the
amount set out opposite such Lender’s name in ANNEX B hereto and (b) on and
after the Termination Date, the outstanding Advances of such Lender.      
“Commitment Fee” means a Commitment Fee, payable in arrears on each Payment Date
in Euro in respect of each Accrual Period, equal to the sum of the products for
each day during the applicable Accrual Period of (i) one divided by 360,
(ii) the applicable Commitment Fee Rate and (iii) the amount of each Lender’s
Commitment on such day minus the Advances outstanding funded by each such Lender
on such day, except that in the case of the First Payment Date, the Accrual
Period for purposes of the Commitment Fee shall be deemed to begin on (and
include) the Closing Date and end on (and include) the last day of the calendar
month immediately preceding the First Payment Date. For the avoidance of doubt,
no Commitment Fee shall accrue on or after the Amendment Date.       “Commitment
Fee Rate” means the rate set out in the Fee Letter.       “Concentration Limits”
means, on any day prior to the Amendment Date, each of the following (each limit
stated as a percentage shall be calculated on the basis of a percentage of the
Aggregate Outstanding Loan Balance unless otherwise indicated), without double
counting:

  (a)   the sum of the Outstanding Loan Balances of Eligible Loans which have
been included as part of the Collateral for 24 months or more shall not exceed
70%.     (b)   the sum of the Outstanding Loan Balances of all Eligible Loans to
a single Obligor (including affiliates thereof) shall not exceed the greater of
8% and €18,000,000; provided that the Outstanding Loan Balances of all Eligible
Loans to the single largest Obligor (including affiliates thereof) shall not
exceed the greater of 8% and €30,000,000 and the Outstanding Loan Balances of
all Eligible Loans to the second largest Obligor (including affiliates thereof)
shall not exceed the greater of 8% and €21,000,000.     (c)   the sum of the
Outstanding Loan Balances of all Eligible Loans divided by the number of
Obligors (including affiliates thereof) shall not exceed the greater of 2.5% and
€11,500,000.     (d)   the sum of the Outstanding Loan Balances of all Eligible
Loans to Obligors which are in the same Industry (as defined by Moody’s Industry
Classifications) for each of the three largest industry concentrations shall not
exceed the greater of 15% and €37,500,000 and the greater of 15% and €27,500,000
for each other Industry.

- 10 -



--------------------------------------------------------------------------------



 



  (e)   the sum of the Outstanding Loan Balances of Eligible Loans that are
denominated in Dollars shall not in the aggregate exceed the greater of 40% or
€70,000,000;     (f)   the sum of the Outstanding Loan Balances of all Eligible
Loans denominated in an Approved Currency shall not in the aggregate exceed the
greater of 10% or €15,000,000;     (g)   the sum of the Outstanding Loan
Balances of Eligible Loans that have a risk rating of 4, 5 or 6 according to the
Servicer’s Credit and Collection Policy shall not exceed 20%, 10% and 0%,
respectively;     (h)   the sum of the Outstanding Loan Balances of Eligible
Loans denominated in Pounds Sterling shall not in aggregate exceed the greater
of 50% and €100,000,000;     (i)   the sum of the Outstanding Loan Balances of
Eligible Loans that are unsecured loans shall not exceed zero; and     (j)   The
sum of the Outstanding Loan Balances of Eligible Loans that are
Sub-Participation Loans and Regulatory Sub-Participation Loans in the aggregate
shall not exceed the greater of the aggregate percentage and Euro limits
outlined in the following table:

          Granting Institution Rating       Aggregate € Limit Moody’s/S&P  
Aggregate % Limit   (millions)
Aa3/AA- and higher
  20%   €32.5 A2/A to but excluding Aa3/AA-   10%   €16 Regulatory
Sub-Participation
Loans granted by CSEL   10%   €10

  Note:   The limits outlined in the table above are cumulative (i.e. the limit
of Aa3/AA- and higher will include both Sub-Participation Loans granted by A2/A
to but excluding Aa3/AA- rated institutions and Regulatory Sub-Participation
Loans) provided that the Borrower shall only acquire such Regulatory
Sub-Participation Loans if there are tax or regulatory reasons which prevent
direct acquisition of such Eligible Loan.     “Conduit Assignee” means any
special purpose entity that finances its activities directly or indirectly
through the issuance of asset backed commercial paper and is administered by a
Lender Agent or any Affiliate thereof and is designated by a Lender Agent from
time to time to accept an assignment from a Conduit Lender of all or a portion
of such Conduit Lender’s Advances.

- 11 -



--------------------------------------------------------------------------------



 



    “Conduit Lender” means any Committed Conduit Lender (subject to
Clause 33.19) and any other special purpose entity that finances its activities
directly or indirectly through asset backed commercial paper as may from time to
time become a Lender hereunder by executing and delivering a Transfer
Certificate to the Administrative Agent and the Borrowers as contemplated by
Clause 21.1 and identified as a Conduit Lender in ANNEX B from time to time;
provided that each Conduit Lender shall be a party to a Liquidity Purchase
Agreement.       “Contractual Obligation” means, with respect to any Person, any
provision of any securities issued by such Person or any indenture, mortgage,
deed of trust, contract, undertaking, agreement, instrument or other document to
which such Person is a party or by which it or any of its property is bound or
is subject.       “Cost of Funds” shall mean, in respect of each Accrual Period,
the aggregate of the Usage Fee and the applicable Interest Rate(s) and based
upon Advances Outstanding.       “Country Grouping” means either a Group I
Country, Group II Country or Group III Country being the country group to which
a Loan is attributed by the Servicer acting reasonably and in good faith based
first on where a majority of the Obligor’s revenues are generated, secondly on
where the Obligor’s primary operations are conducted and third on where the
Obligor’s head office is located. For the avoidance of doubt, each Loan shall be
attributed to only one Country Group.       “CP Rate” means, for any Interest
Period, the per annum rate equivalent to the weighted average of the per annum
rates paid or payable by a Conduit Lender from time to time as interest on or
otherwise (by means of interest rate hedges or otherwise taking into
consideration any incremental carrying costs associated with short-term
promissory notes issued by such Conduit Lender maturing on dates other than
those certain dates on which such Conduit Lender is to receive funds) in respect
of the commercial paper issued by such Conduit Lender that are allocated, in
whole or in part, by the applicable Lender Agent (on behalf of such Conduit
Lender) to fund or maintain the Advances Outstanding during such period, as
determined by the applicable Lender Agent (on behalf of such Conduit Lender) and
reported to the relevant Borrower and the Servicer, which rates shall reflect
and give effect to (i) the commissions of placement agents and dealers in
respect of such promissory notes, to the extent such commissions are allocated,
in whole or in part, to such promissory notes by the applicable Lender Agent (on
behalf of such Conduit Lender) and (ii) other borrowings by such Conduit Lender,
including, without limitation, borrowings to fund Dollar, GBP or Euro amounts
that are not easily accommodated in the commercial paper market; provided that
if any component of such rate is a discount rate, in calculating the CP Rate,
the applicable Lender Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.
      “Credit and Collection Policy” means the credit and collection policy of
the Servicer in effect on the Closing Date and attached hereto as Exhibit C,
furnished to the Administrative Agent by the Servicer as the same may be
amended, modified or supplemented from time to time in accordance with this
Agreement and the Servicing Agreement.

- 12 -



--------------------------------------------------------------------------------



 



    “CSEF” means CS Europe Finance Limited, a company incorporated in England
and Wales with registered number 6340019.       “CSUF” means CS UK Finance
Limited, a company incorporated in England and Wales with registered number
6340034.       “Currency” means Euro, Dollars, Pounds Sterling or any other
currency selected with the unanimous consent of all of the Lenders.      
“Currency-Specific Borrowing Base” means on any date of determination, in
respect of any Currency, an amount equal to (i) the sum of the aggregate
Outstanding Loan Balance of all Eligible Loans denominated in such Currency
minus (ii) any Defaulted Loans denominated in such Currency and minus (iii) the
sum of the aggregate Outstanding Loan Balances of all Loans denominated in that
currency rated 5 or 6 and plus (iv) the aggregate Adjusted Balances of all
Defaulted Loans and Loans rated 5 or 6 which are denominated in that currency
provided that there shall be no double counting of Loans as between items (ii)
(iii) or (iv).       “Currency-Specific Maximum Availability” means at any time,
in respect of any Currency, an amount equal to the sum of (i) the
Currency-Specific Borrowing Base for such Currency and (ii) the amount of
Principal Collections on deposit in the Collection Accounts received in
reduction of the Outstanding Loan Balance of any Loan denominated in such
Currency.       “Custody Agreement” means any custody agreement entered into
between a Borrower or the Borrowers, the Security Trustee and Wells Fargo Bank,
National Association or such other Person as approved for such purpose by the
Administrative Agent providing for custodial arrangements in respect, inter
alia, of any US Loans acquired or held by the Borrowers.       “Debentures”
means the debentures, dated on or about the Closing Date and in a form
satisfactory to the Administrative Agent, granted by the Borrowers in favour of
the Security Trustee.       “Deed of Subordination” means the deed of
subordination, dated the date hereof, between, inter alia, the Borrowers, the
Lenders, CSEL, the Security Trustee and the Administrative Agent as the same may
be amended or supplemented from time to time.       “Default” shall mean any
event or circumstance specified in Clause 20.1, other than under Clause 20.1.16
which would (with the expiry of a grace period, the giving of notice, the making
of any determination under the Transaction Documents or any combination of any
of the foregoing) be an Event of Default.       “Defaulted Loan” means any Loan:
(i) that (a) in the case of Loans with interest payable no less frequently than
quarterly, is 90 days or more past due on any principal or interest payment,
(b) in the case of Loans with interest payable less frequently than quarterly,
is 5 or more days past due on any principal or interest payment, (ii) has been
modified, waived or varied due to an inability (or potential inability) of the
Obligor to pay principal or interest, (iii) is on non-accrual status, (iv) is
due from an Obligor that is not paying interest or principal payments on a
current basis when due, (v) for which the related Obligor has become subject to
an Insolvency Proceeding or (vi) in respect

- 13 -



--------------------------------------------------------------------------------



 



    of which the Servicer has determined that the related Obligor is Insolvent
or that such Loan is not collectible in full, provided that a Loan will cease to
be a Defaulted Loan under (i) above if the Obligor pays all arrears in full and
remains current on its scheduled interest and principal payments under such Loan
for a period of at least 90 days.       “Delayed Draw Term Loan” means a Loan
that is fully committed on the initial funding date of such Loan and is required
to be fully funded in one or more instalments on draw dates to occur within one
year of the initial funding of such Loan but which, once all such instalments
have been made, has the characteristics of a Term Loan.       “Derivatives”
means any exchange-traded or over-the-counter (a) forward, future, option, swap,
cap, collar, floor, foreign exchange contract, any combination thereof, whether
for physical delivery or cash settlement, relating to any interest rate,
interest rate index, currency, currency exchange rate, currency exchange rate
index, debt instrument, debt price, debt index, depository instrument,
depository price, depository index, equity instrument, equity price, equity
index, commodity, commodity price or commodity index, (b) any similar
transaction, contract, instrument, undertaking or security, or (c) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.       “Determination Date” means the last day of each calendar month.
      “Discharged Rights and Obligations” has the meaning given in Clause
21.4.3(a).       “Discretionary Sale” has the meaning given in Clause 5.2.1.    
  “Discretionary Sale Date” means the Business Day identified by the Borrower to
the Administrative Agent in a Discretionary Sale Notice as the proposed date of
a Discretionary Sale.       “Discretionary Sale Notice” has the meaning given in
Clause 5.2.1(a).       “Distribution” has the meaning given in Clause 18.1.1(h).
      “Dollar Collection Account” means the account specified in Schedule 7 of
the Servicing Agreement maintained in the name of the Borrowers for the purpose
of receiving Collections in Dollars at the Account Bank or any replacement
account designated as the “Dollar Collection Account” which the Borrowers (or
the Servicer on behalf of the Borrowers) may open with the Account Bank in
accordance with clause 5.3 of the Servicing Agreement.       “Dollars” or “$”
means the lawful currency of the United States of America.       “Eligible Loan”
means any Loan included on the Loan List that satisfies each of the following
requirements on the Amendment Date:

  (i)   the Loan is a Senior Secured Loan or Subordinated Loan;     (ii)  
(a) the relevant Borrower has good legal and beneficial title to, and is the
sole owner of, such Loan, (b) the relevant Borrower has Granted to the Security
Trustee a valid and effective security interest in the Loan and Related Property

- 14 -



--------------------------------------------------------------------------------



 



      in accordance with the terms of the Security Document or other instrument
purporting to create such security interest, subject to any filing, registration
or notarisation (including registration of a debenture necessary to perfect such
security interests in circumstances where perfection is required pursuant to the
Transaction Documents and to make such security interest enforceable and
effective), for the benefit of the Secured Parties and (c) all original loan
documents required to be delivered to the Collateral Custodian or CSEL (or
applicable affiliate thereof), with respect to such Loan, have been or will be
delivered within a reasonable and customary timeframe from the applicable
funding date;     (iii)   the Loan, together with the related Loan Documents or
other instruments evidencing the relevant Borrower’s rights in relation to or
interest in the Loan, (a) is in full force and effect and subject to relevant
priority of payments provisions or intercreditor arrangements in the Loan
Documents relating to the relevant Loan, constitutes the legal, valid and
binding obligation of the Obligor of such Loan to pay the stated amount of the
Loan and interest thereon, and the related Loan Documents are enforceable
against such Obligor in accordance with their respective terms and (b) has not
had asserted with respect to it any right of rescission, setoff, counterclaim,
defence or other material dispute;     (iv)   all material consents, licenses,
approvals or authorizations of, or registrations or declarations with, any
governmental authority or any other person required to be obtained, effected or
given in connection with the making of such Loan and taking security in any
related collateral (“Approvals”) have been obtained, effected or given and are
in full force and effect or if any Approval is not obtained, such approval is
obtained within 60 days of the date on which such Loan is advanced to the
related Obligor, provided that such an Approval is limited to approvals required
for the purpose of the target group in an acquisition financing to perfect any
up-stream security package and further provided that, any Loan made as a share
acquisition facility that does not yet fully comply with criterion (iv) above
solely due to pending “whitewash procedures” or similar procedures will not be
deemed ineligible for this reason alone, provided that (a) such Loan is granted
a valid and effective security interest in 100% of the ownership interest of the
related Obligor, (b) no other person has any senior or pari passu security
interest over the assets that are expected to secure the Loan upon the
completion of the “whitewash procedures” unless the Loan is not a senior secured
loan and the sole person(s) with any senior or pari passu interest(s) is/are the
senior creditor(s) ranking prior to the Loan as contemplated in the Loan
Documents and (c) if the “whitewash procedures” are not completed within 60 days
of the initial funding of such Loan, such Loan will be classified as a
Subordinated Loan until the “whitewash procedures” have been completed;     (v)
  the Loan was originated, documented, closed or purchased in accordance with
the terms of the Credit and Collection Policy and arose in the ordinary course
of the Borrower’s business from the extension of credit to the Obligor thereof;
    (vi)   such Loan was originated or purchased pursuant to the business plan
of CSEL and its Affiliates in Europe;

- 15 -



--------------------------------------------------------------------------------



 



  (vii)   as of the date such Loan is first included in the Collateral, (a) such
Loan is not more than 10 days delinquent in payment of principal or interest,
(b) such Loan has not been more than 30 days delinquent in payment of either
principal or interest in the trailing 36-month period (unless otherwise approved
by the Administrative Agent), and (c) on the date such Loan was originated or
acquired by the relevant Borrower, no other loan and/or extension of credit to
the related Obligor was more than 30 days delinquent in payment of either
principal or interest in the trailing 36 month period;     (viii)   such Loan
was purchased at a price of not less than 85% of its par value;     (ix)   from
and after the date on which the relevant Borrower purchased or originated such
Loan, the Loan is not a Materially Modified Loan and such Loan is not a loan
(including, without limitation, a new loan that replaced a prior loan by the
relevant Borrower or any of its Affiliates to the Obligor that was a Defaulted
Loan) or extension of credit by such Borrower to the Obligor for the purpose of
(a) reducing or delaying payments due on such Loan, (b) preventing such Loan or
any other loan to such Obligor from becoming past due or (c) causing a Defaulted
Loan to cease to be so classified; provided that the foregoing provisions of
this paragraph (ix) shall not include any loan and/or extension of credit
provided solely for refinancing purposes at such Loan’s original scheduled
maturity date;     (x)   the proceeds of such Loan will not be used to finance
activities of the type engaged in by businesses classified as residential
building construction, non-residential building construction or utility system
construction;     (xi)   any applicable taxes in connection with the transfer of
such Loan have been paid or will be paid when due and the Obligor has been given
any assurances (including with respect to the payment of transfer taxes and
compliance with securities laws) required by the Loan Documents in connection
with the transfer of the Loan;     (xii)   payments of interest on such Loan are
not subject to withholding or similar tax imposed by any governmental authority
unless (a) such withholding or similar tax can be sheltered in full under an
applicable “double tax treaty” in respect of which the Obligor and the relevant
Borrower have complied with all necessary formalities for such shelter to be
applicable or (b) subject to completion of the necessary formalities and to
customary provisions such as tax credit or tax mitigation provisions the Obligor
is required to make “gross-up” payments on an after-tax basis for the full
amount of such tax;     (xiii)   the Loan is denominated and payable only in
Euro or in an Alternative Currency and the related Loan Documents do not permit
such Loan to be repaid in any Currency other than the Currency in which such
Loan was made, provided that certain Loans may be denominated in an Approved
Currency subject to currency hedging acceptable to the Administrative Agent (in
each case determined in its sole discretion) for each such Loan individually;  
  (xiv)   such Loan provides for (x) periodic payments of a portion of accrued
and unpaid interest in cash on a current basis, no less frequently than semi-

- 16 -



--------------------------------------------------------------------------------



 



      annually of not less than (a) 4% if the Loan is a fixed rate loan or
(b) 1.25% if the Loan is a Senior Secured Loan with a floating interest rate, or
(c) 2% if the Loan is a floating rate loan other than a Senior Secured Loan and
(y) a fixed amount of principal payable in cash no later than its stated
maturity, and does not allow for the deferral of due interest and principal (ie
is not a ‘PIK toggle’ loan);     (xv)   the Loan, together with the Loan
Documents related thereto, was originated in accordance with, and does not
contravene in a material respect any Applicable Laws (including, without
limitation, laws, rules and regulations relating to usury, predatory lending,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the Loan Documents related thereto is in violation in any
material respect of any such Applicable Laws (which, for the avoidance of doubt,
shall in this paragraph (xv) mean Applicable Laws in effect on the Borrower
Cut-Off Date with respect to such Loan);     (xvi)   the Loan, together with the
related Loan Documents, is capable of being assigned or transferred by way of
security to the Security Trustee (or its successor, provided that such successor
is a bank) or another bank or financial institution nominated by the Security
Trustee, subject only to customary requirements for the consent of the relevant
Obligor and/or security agent or trustee;     (xvii)   the Loan and the relevant
Borrower’s interest in all related Collateral and Related Property are free of
any Security, except for Permitted Security;     (xviii)   any Related Property
with respect to such Loan is insured by the Obligor in accordance with the
Credit and Collection Policy;     (xix)   the Loan Documents with respect to
such Loan are complete in accordance with the Credit and Collection Policy and
are in the English language (or, to the extent that Loan Documents are not in
English, the relevant Borrower shall provide a copy of the relevant investment
committee meeting minutes, papers or memoranda produced at such investment
committee meeting in English and an English translation of the relevant
financial covenants contained in the Loan Documents) and all such Loan Documents
have been or will be delivered to the Servicer (or applicable affiliate thereof)
or the Security Trustee within a reasonable and customary timeframe from the
applicable Funding Date, but in no event more than 15 Business Days after such
Funding Date;     (xx)   the Obligor with respect to such Loan is an Eligible
Obligor;     (xxi)   the Loan does not represent payment obligations relating to
“put” rights;     (xxii)   the Loan does not by its terms permit the payment
obligation of the Obligor thereunder to be converted into or exchanged for
equity capital of such Obligor;

- 17 -



--------------------------------------------------------------------------------



 



  (xxiii)   the Obligor of such Loan has waived to the fullest extent permitted
by law all rights of set-off and/or counterclaim against the relevant Borrower
and all assignees thereof;     (xxiv)   all information on the Loan List
delivered to the Administrative Agent with respect to such Loan is true and
correct;     (xxv)   the Obligor of such Loan has executed all appropriate
documentation required by the Borrower, as required by, and in accordance with,
the Credit and Collection Policy and the Servicing Standard;     (xxvi)   as of
the date on which such Loan becomes part of the Collateral, the Weighted Average
Spread Test is satisfied; provided that if immediately prior to such date, the
Weighted Average Spread Test was not satisfied, such test is maintained or
improved after giving effect to the inclusion of such Loan in the Collateral
(for the avoidance of doubt, the requirement to satisfy the Weighted Average
Spread test applies at the date of inclusion of a Loan as part of the Collateral
but is not a continuing obligation); and     (xxvii)   if the Loan is a
Revolving Loan or a Delayed-Draw Term Loan, it is subject to the Retained
Interest provision of this Agreement.

    “Eligible Loan Type” shall refer to the classification of Loans into
categories in accordance with the definitions of Senior Secured Loans or
Subordinated Loans, as applicable.       “Eligible Obligor” means on any day,
any Obligor that satisfies each of the following requirements at all times:

  (i)   such Obligor is not a natural person and is a legal operating entity or
holding company, duly incorporated or organised and validly existing under the
laws of its jurisdiction of incorporation or organisation;     (ii)   such
Obligor is not (and has not been for at least three years immediately preceding
the relevant date of determination) the subject of any Insolvency Proceeding,
unless otherwise approved by the Administrative Agent in its sole discretion;  
  (iii)   such Obligor is not a Governmental Authority;     (iv)   such Obligor
(a) is not a casino in the business of gaming or gambling, including accepting,
recording or registering bets for money or other items of value (b) is not an
internet-based startup and (c) is not in the nuclear waste, biotechnology,
natural resource exploration and/or production industries unless approved in
writing by the Administrative Agent;     (v)   such Obligor is in compliance
with all material terms and conditions of its Loan Documents;     (vi)   such
Obligor is organised and incorporated and all or substantially all of the
related collateral securing the Loans of such Obligor is located in, an

- 18 -



--------------------------------------------------------------------------------



 



      Approved Country, unless otherwise approved in writing by the
Administrative Agent in its sole discretion;     (vii)   such Obligor is not
organised in, and does not have a principal office in, any jurisdiction in which
the origination or acquisition of such Loan by the relevant Borrower would
result in a conflict with or breach or violation of any provision of any Loan
Document or the laws of such jurisdiction;         and     (viii)   such Obligor
has an Eligible Risk Rating.

    “Eligible Risk Rating” means, with respect to a designated Obligor, as of
the date a Loan to such Obligor is originated or acquired by the relevant
Borrower, a risk rating of 1, 2 or 3 as determined in accordance with the Credit
and Collection Policy or such analogous rating under any successor risk rating
system as the Administrative Agent has approved and notified to the Borrowers,
such notice to be in the form provided as Exhibit B.       “Equity Security”
means any equity security or other obligation or security that does not entitle
the holder thereof to receive periodic payments of interest and one or more
instalments of principal excluding PIK Securities.       “EU Insolvency
Regulation” means Council Regulation (EC) No. 1346/2000 of 20 May 2000.      
“EURIBOR Rate” means for any Interest Period for any Advance in Euro, an
interest rate per annum equal to:

  (i)   the rate appearing on the Screen as EURIBOR Rate for deposits in Euro as
of 11:00 a.m. Brussels time two TARGET Days before the applicable Funding Date
(with respect to the initial Interest Period for such Advance) and two TARGET
Days before the first day of the applicable Interest Period (with respect to all
subsequent Interest Periods for such Advance);     (ii)   if no such rate
appears on the Screen at such time and day, then the EURIBOR Rate for Euro shall
be equal to the arithmetic mean (calculated by the Administrative Agent) of the
offered quotations of four Reference Banks in the Relevant Interbank Market for
deposits in Euro as of 11:00 a.m. Brussels time two TARGET Days before the
applicable Funding Date (with respect to the initial Interest Period for such
Advance) and two TARGET Days before the first day of the applicable Interest
Period (with respect to all subsequent Interest Periods for such Advance);
provided that if, on any such date, at least two of the Reference Banks provide
such quotations, EURIBOR shall equal the arithmetic mean of such quotations; or
    (iii)   with respect to any Interest Period having a designated maturity of
less than one month, EURIBOR will be determined through the use of straight-line
interpolation by reference to two rates calculated in accordance with paragraphs
(i) or (ii) above, one of which will be determined as if the maturity of the
deposits in such Currency referred to therein were the period of time for

- 19 -



--------------------------------------------------------------------------------



 



      which rates are available next shorter than such Interest Period and the
other of which will be determined as if the maturity were the period of time for
which rates are available next longer than such Interest Period.

    “EURIBOR Rate Disruption Event” means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period
the rate appearing on the Screen as EURIBOR Rate for deposits in Euro is not
available and none or only one of the Reference Banks supplies a rate to the
Administrative Agent to determine the EURIBOR Rate for the relevant currency and
Interest Period; or     (ii)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from any Institutional Lender representing, in aggregate,
more than 50% of the aggregate Commitment of the Lenders then in effect, that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of EURIBOR.

    “Euro” or “€” means the lawful currency of the Participating Member States.
      “Euro Collection Account” means, in relation to each Borrower, the account
specified in Schedule 7 of the Servicing Agreement maintained in the name of
such Borrower for the purpose of receiving Collections in Euro at the Account
Bank or any replacement account designated as the “Euro Collection Account”
which such Borrower (or the Servicer on behalf of such Borrower) may open with
the Account Bank in accordance with clause 5.3 of the Servicing Agreement.      
“Euro Equivalent” means on any day, with respect to the amount of any
Alternative Currency, the amount of Euro that would be required to purchase such
amount of Alternative Currency on such day, based on the spot selling rate the
Administrative Agent for delivery two Business Days after such date.      
“Eurocurrency Disruption Event” means with respect to any Currency, the
occurrence of any of the following: (a) any Institutional Lender shall have
notified the Administrative Agent of a determination by such Institutional
Lender or any of their respective assignees or participants, as applicable, that
it would be contrary to law or to the directive of any central bank or other
Governmental Authority (whether or not having the force of law) to obtain such
Currency in the London interbank market to fund any Advance or (b) the
Administrative Agent is unable, for any reason, to determine the Interest Rate
for such Currency.       “Event of Default” means any event or circumstance
specified as such in Clause 20.       “Facility” means the multicurrency loan
facility made available to the Borrowers by the Lenders pursuant to this
Agreement.       “Facility Amount” means on and after the Amendment Date, the
lower of €100,675,000 and the then Advances Outstanding.       “Federal Funds
Rate” means, with respect to any Lender, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average

- 20 -



--------------------------------------------------------------------------------



 



    of the federal funds rate as quoted by the applicable Lender Agent (in the
case of any Conduit Lender or Institutional Lender) and confirmed in Federal
Reserve Board Statistical Release H.15 (519) or any successor or substitute
publication selected by the Administrative Agent (or, if such day is not a
Business Day, for the preceding Business Day), or, if, for any reason, such rate
is not available on any day, the rate determined, in the sole opinion of each
Lender Agent, to be the rate at which federal funds are being offered for sale
in the national federal funds market at 9.00 a.m. (London time).       “Fee
Letter” means, in respect of fees to accrue on or after 29 May 2009, the fee
letter dated 29 May 2009 (and in respect of fees accrued prior to 29 May 2009,
the previous fee letters dated 10 February 2009, 3 October 2007 and 24
September 2008), between each of the Borrowers, the Administrative Agent and the
Lenders.       “First Currency” has the meaning given in Clause 14.       “Fixed
Rate Loan” means a Loan that is not a Floating Rate Loan.       “Floating Rate
Loan” means a Loan where the interest rate payable by the Obligor thereof is
based on the prime interest rate or other comparable daily rate, the LIBOR Rate
or the EURIBOR Rate, plus some specified interest percentage in addition
thereto, and such Loan provides that such interest rate will reset at the end of
each interest period (howsoever defined).       “Funding Date” means any
Business Day on which an Advance is made or rolled-over, being the first day of
each Interest Period.       “GAAP” means (i) in the case of any Person organised
or incorporated in the United States, the generally accepted accounting
principles in the United States, (ii) in the case of a Borrower, the generally
accepted accounting principles in its country of incorporation or the United
States or applicable international accounting standards and (iii) in the case of
any other Person, the generally accepted accounting principles in accordance
with which such Person prepares its audited accounts. All ratios and
computations based on GAAP contained in this Agreement shall be computed in
conformity with GAAP as in effect on the date hereof.       “Governmental
Authority” means any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, any court
or arbitrator and any accounting board or authority (whether or not a part of
the government) which is responsible for the establishment or interpretation of
national or international accounting principles.       “Grant” shall mean to
grant, bargain, sell, warrant, alienate, remise, demise, release, convey,
assign, transfer, mortgage, pledge, create and grant a security interest in and
right of set-off against, deposit, set over and confirm. A Grant of any
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including without limitation, the
immediate and continuing right to claim for, collect, receive and give receipt
for principal and interest payments in respect thereof, and all other monies
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights

- 21 -



--------------------------------------------------------------------------------



 



    and options, to bring any suit in equity, action at law or other judicial or
administrative proceeding in the name of the granting party or otherwise, and
generally to do and receive anything that the granting party may be entitled to
do or receive thereunder or with respect thereto.       “Group I Country” means
Canada, the Channel Islands, the Isle of Man, the Netherlands, the United
Kingdom and the United States.       “Group II Country” means Germany, Ireland,
Sweden and Switzerland.       “Group III Country” means Austria, Belgium,
Denmark, Finland, France, Italy, Liechtenstein, Luxembourg, Norway, Portugal and
Spain and any other member of the European Economic and Monetary Union which has
a foreign currency issuer credit rating of at least AA from S&P or Aa2 from
Moody’s and which is not a Group I Country or a Group II Country.      
“Guarantor” means, in respect of each Borrower, the other Borrower pursuant to
the Borrower Cross-Guarantee.       “Holding Company” means, in relation to a
company or corporation, any other company or corporation in respect of which it
is a Subsidiary.       “Increased Costs” means any amounts required to be paid
by a Borrower to an Affected Party pursuant to Clause 13.       “Indebtedness”
means with respect to any Person as of any date, whether or not reflected on the
balance sheet or comparable statement of financial position of such Person,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument, (including, without limitation, any note, bond, debenture or similar
instrument issued in connection with a securitisation transaction), (b) all
obligations of such Person under capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Security on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof, (e) all indebtedness, obligations or liabilities of
that Person in respect of Derivatives, determined as of such date on a net
mark-to-market basis in accordance with customary market practice and
(f) obligations under direct or indirect guaranties in respect of obligation
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, clauses (a) through (e) above.    
  “Indemnified Amounts” shall have the meaning given in Clause 15.1.1.      
“Indemnified Parties” shall have the meaning given in Clause 15.1.1.      
“Independent Director” shall have the meaning given in Clause 16.1.19(p).      
“Industry” means the industry of an Obligor as determined, in the reasonable
discretion of the relevant Borrower, by reference to the two-digit standard
industry classification or North American Industry Classification System codes.

- 22 -



--------------------------------------------------------------------------------



 



    “Initial Advance” means the first Advance made under this Agreement.      
“Insolvency Laws” means the insolvency laws of any country, and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganisation, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.       “Insolvency Proceeding” means       Any corporate action, legal
proceedings or other procedure or step is taken by any person in relation to:

  (a)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Borrower;     (b)   a
composition, compromise, assignment or arrangement with any creditor of any
Borrower;     (c)   the appointment of a liquidator, receiver, administrator,
administrative receiver, compulsory manager or other similar officer in respect
of any Borrower or any of its assets; or     (d)   enforcement of any Security
over any assets of any Borrower,

  or any analogous procedure or step is taken in any jurisdiction.      
“Insolvent” means, in relation to any person, (i) such person is unable or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law; (ii) such person suspends or
threatens to suspend making payments on any of its debts or, by reason of actual
or anticipated financial difficulties; (iii) such person commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness; (iv) the value of the assets of such person is less than its
liabilities (taking into account contingent and prospective liabilities); (v) a
moratorium is declared in respect of any indebtedness of such person; or
(vi) such person is engaged in a business or a transaction or is about to engage
in a business or a transaction for which such person’s property would constitute
unreasonably small capital.       “Institutional Lender” means each Lender
designated as such on its signatures page hereto and each financial institution
other than a commercial paper conduit which may from time to time become a
Lender hereunder by executing and delivering a Transfer Certificate to the
Administrative Agent and the Borrowers as contemplated by Clause 21.1, and in
each case identified as such on ANNEX B hereto.       “Insurance Policy” means
with respect to any Loan, an insurance policy covering physical damage to or
loss to any assets or Related Property of the Obligor securing such Loan.      
“Insurance Proceeds” means any amounts payable or any payments made to the
relevant Borrower or to the Servicer on its behalf under any Insurance Policy.

- 23 -



--------------------------------------------------------------------------------



 



     “Interest” means for each Accrual Period and each Advance outstanding
during such Accrual Period, an amount equal to:
(FORMULA) [w74333w7433301.gif]
Where

         
N
  =   the number of days in the Accrual Period;
 
       
IRi
  =   the Interest Rate applicable on day i of the Accrual Period;
 
       
Pi
  =   the principal amount of such Advance on day i of the Accrual Period; and
 
       
D
  =   360 days or, where an Advance is denominated in Pounds Sterling, 365 or
366 days, as applicable;

    provided that (i) no provision of this Agreement shall require or permit the
collection of Interest in excess of the maximum permitted by Applicable Law and
(ii) Interest shall not be considered paid by any distribution if at any time
such distribution is rescinded or must otherwise be returned for any reason.    
  “Interest Collections” means any and all amounts received on a Loan from or on
behalf of any Obligors that are deposited into the Collection Accounts, or
received by a Borrower or by the Servicer on behalf of a Borrower in respect of
Loans, not constituting Principal Collections including interest, amendment,
waiver fees, late or prepayment fees (but excluding any other fees provided that
such other fees are not structured in a manner to intentionally reduce Interest
Collections).       “Interest Period” means (i) with respect to an Advance
accruing Interest at the Base Rate, each day, and (ii) with respect to an
Advance accruing Interest at the LIBOR Rate or the EURIBOR Rate, each calendar
month; provided that the initial Interest Period with respect to such an Advance
will be the period from and including the date of such Advance to and including
the last day of the calendar month in which such Advance is made.
Notwithstanding the foregoing, if any Interest Period pertaining to an Advance
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day, unless the result of such
extension would be to carry such Interest Period into another month, in which
event such Interest Period shall end on the immediately preceding Business Day,
and any Interest Period in respect of any Advance that would otherwise extend
beyond the Termination Date shall end on the Termination Date.       “Interest
Rate” shall be calculated pursuant to Clause 7.1.       “Investment” means with
respect to any Person, any direct or indirect loan, advance or investment by
such Person in any other Person, whether by means of share purchase, capital
contribution, loan or otherwise, excluding commission, travel and similar
advances to officers, employees and directors made in the ordinary course of
business.

- 24 -



--------------------------------------------------------------------------------



 



    “Lender Agent” means with respect to each Conduit Lender which may from time
to time become party hereto, the Person designated as the “Lender Agent” with
respect to such Lender in the applicable Transfer Certificate and identified as
such in ANNEX B from time to time; provided that each Lender designated as an
Institutional Lender on its signature page hereto, or as such for the limited
purposes of Clause 33.19, and each other Institutional Lender which may from
time to time become a party hereto, shall be deemed to be its own Lender Agent.
      “Lender Group” means, (i) with respect to any Conduit Lender, such Conduit
Lender and each Institutional Lender identified as being part of such Conduit
Lender’s Lender Group, and each assignee of any of the foregoing that is
otherwise permitted under this Agreement, and (ii) with respect to any
Institutional Lender that is not part of a Conduit Lender’s Lender Group, such
Institutional Lender, in each case as identified as such in ANNEX B from time to
time.       “LIBOR” means for any Currency, the rate at which deposits
denominated in such Currency are offered to leading banks in the London
interbank market.       “LIBOR Market Index Rate” means for any day during a
specified Accrual Period, the one-month rate for LIBOR for Dollar deposits as
reported on Reuters Page 3750 as of 11:00 a.m., London time, on such day, or if
such day is not a Business Day, then the immediately preceding Business Day (or
if not so reported, then as determined by the Administrative Agent from another
recognised source for interbank quotation).       “LIBOR Rate” means for any
Interest Period for any Advance in any Alternative Currency, an interest rate
per annum equal to:

  (i)   the rate appearing on the Screen as LIBOR for deposits in such
Alternative Currency at approximately 11:00 a.m. two Business Days before the
applicable Funding Date (with respect to the initial Interest Period for such
Advance) and as of the second Business Day before the first day of the
applicable Interest Period (with respect to all subsequent Interest Periods for
such Advance);     (ii)   if no such rate appears on the Screen at such time and
day, then the LIBOR Rate for such Alternative Currency shall be equal to the
arithmetic mean (calculated by the Administrative Agent) of the offered
quotations of four Reference Banks in the Relevant Interbank Market for deposits
in such Alternative Currency as of 11:00 a.m. Brussels time two Business Days
before the applicable Funding Date (with respect to the initial Interest Period
for such Advance) and two Business Days before the first day of the applicable
Interest Period (with respect to all subsequent Interest Periods for such
Advance); provided that if, on any such date, at least two of the Reference
Banks provide such quotations, LIBOR shall equal such arithmetic mean of such
quotations; or     (iii)   with respect to any Interest Period having a
designated maturity of less than one month, (a) for any Advance in an
Alternative Currency other than Dollars, LIBOR will be determined through the
use of straight-line interpolation by reference to two rates calculated in
accordance with paragraphs (i) or (ii) above, one of which will be determined as
if the maturity of the deposits in

- 25 -



--------------------------------------------------------------------------------



 



      such Alternative Currency referred to therein were the period of time for
which rates are available next shorter than such Interest Period and the other
of which will be determined as if the maturity were the period of time for which
rates are available next longer than such Interest Period, and (ii) for any
Advance in Dollars, the LIBOR Rate shall be the LIBOR Market Index Rate.

    “LIBOR Rate Disruption Event” means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period,
the rate appearing on the Screen as LIBOR Rate for deposits in Pounds Sterling
is not available and none or only one of the Reference Banks supplies a rate to
the Administrative Agent to determine the LIBOR Rate for the relevant currency
and Interest Period; or     (ii)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from any Institutional Lender representing, in aggregate,
more than 50% of the aggregate Commitment of the Lenders then in effect, that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR.

    “Liquidation Expenses” means with respect to any Defaulted Loan, the
aggregate amount of all out-of-pocket expenses reasonably incurred by the
Borrower or on behalf of the Borrower by the Servicer (including amounts paid to
any subservicer) in connection with the repossession, refurbishing and
disposition of any related assets securing such Loan including the attempted
collection of any amount owing pursuant to such Loan.       “Loan” means any
commercial loan, note or bond (being a borrowing structured in the form of
privately-placed bonds for tax or regulatory reasons but not publicly listed
high-yield bonds or any equivalent thereof) or, as the case may be, the portion
thereof comprised in the Collateral (and includes, for the avoidance of doubt,
any Sub-Participation Loan and any Regulatory Sub-Participation Loan) in any
Currency originated by or assigned or otherwise transferred by way of a
transaction pursuant to which the Borrower has acquired full legal and
beneficial title at fair market value and on arm’s length terms and available as
Collateral for the Lenders arising from the extension of credit to an Obligor in
the ordinary course of such Borrower’s business, in each case including monies
due and owing and all Interest Collections, Principal Collections and other
amounts received from time to time with respect to such loan (or portion thereof
forming part of the Collateral) and all Proceeds thereof provided that the
foregoing shall exclude any Retained Interest.       “Loan Documents” means with
respect to any Loan, any related loan agreement, security agreement, mortgage,
assignment of Loans, guarantee, intercreditor and/or subordination agreement and
all amendments or modifications thereof executed by the Obligor thereof or by
another Person on the Obligor’s behalf in respect of such Loan including,
without limitation, any promissory note, bond subscription or other instruments
which evidence a Borrower’s interest in a Loan, general or limited guaranties
and, for each Loan secured by real property and evidenced by a mortgage,
debenture, charge, standard security, deed of trust, or other security agreement
or similar instruments or documents.

- 26 -



--------------------------------------------------------------------------------



 



    “Loan File” means with respect to any Loan, each of the Loan Documents
related thereto.       “Loan List” means the Loan List provided by the Borrower
to the Administrative Agent and the Security Trustee in connection with each
Advance, as the same may be amended, modified or supplemented from time to time
in accordance with the provisions hereof.       “Loan Rate” means for each Loan
in a Collection Period, the current cash pay interest rate for such Loan in such
period, as specified in the related Loan Documents.       “LTV” shall be defined
as (a) the sum of the commitment amount of the applicable Loan and any other
more senior or pari passu indebtedness for borrowed money of the Obligor,
divided by (b) the enterprise value of the Obligor determined in good faith by
the Servicer at the time of the Loan’s acquisition by the Borrower and in an
amount consistent with third-party transactions of a similar nature.      
“Mandatory Costs” means the costs calculated in accordance with ANNEX C.      
“Market Servicing Fee” shall have the meaning given in the Servicing Agreement.
      “Market Servicing Fee Differential” means, on any date of determination,
an amount equal to the excess, if any, of the Market Servicing Fee over the
Servicing Fee.       “Market Value” means as of any date in respect of any Loan,
the lesser of (i) the price at which such Loan could readily be sold as
determined in the Administrative Agent’s sole good faith discretion, which price
may be determined to be zero; and (ii) 100% of the par amount of the Loan. The
Administrative Agent’s determination of Market Value shall be conclusive upon
the parties.       “Material Adverse Change” means with respect to any Person,
any material adverse change in the business, condition, operations, performance,
properties or prospects of such Person.       “Material Adverse Effect” means
with respect to any event or circumstance, a material adverse effect on, as
applicable, (a) the business, condition, operations, performance, properties or
prospects of the Servicer, a Parent or a Borrower (b) the validity,
enforceability or collectibility of this Agreement or any other Transaction
Document or the validity, enforceability or collectibility of the Loans
generally or any material portion of the Loans, (c) the rights and remedies of
the Administrative Agent, the Security Trustee, or any other Secured Party under
this Agreement or any Transaction Document or (d) the ability of the Servicer or
a Borrower to perform its obligations under this Agreement or any other
Transaction Document, or (e) the status, existence, perfection (where perfection
may be required under the Transaction Documents), priority, or enforceability of
the Administrative Agent’s, the Security Trustee’s or Secured Parties’ interest
in the Collateral.       “Material Modification” means any amendment or waiver
of, or modification or supplement to, an Underlying Instrument governing a Loan
executed or effected on or after the date on which the relevant Borrower
originated or acquired the Loan, that:

- 27 -



--------------------------------------------------------------------------------



 



  (a)   reduces or forgives any or all of the principal amount due under such
Loan;     (b)   waives one or more interest payments, or reduces the spread over
the applicable LIBOR, EURIBOR Rate or Prime Rate comprising the interest rate on
such Loan; provided that the spread may be reduced by not more than 1.5%
applicable to the spread of such Loan on the related Funding Date, so long as
the interest coverage ratio (howsoever defined in the related Underlying
Instruments) is greater than 2.0:1 at the time of such reduction;     (c)  
contractually or structurally subordinates such Loan by operation of a priority
of payments, turnover provisions, the transfer of assets in order to limit
recourse to the related Obligor or the Granting of Security (other than
Permitted Security) on any of the Related Property securing such Loan;     (d)  
substitutes, alters or releases the Related Property securing such Loan, if such
substitution, alteration or release could reasonably be expected to have a
material adverse effect on the collectibility of the Loan, unless in the
Servicer’s determination (to be made in accordance with the Credit and
Collection Policy), the value of any new or remaining Related Property obtained
as security for such Loan equals or exceeds the Outstanding Loan Balance; or    
(e)   provides an increased commitment to the Obligor of such Loan with the
intent of keeping that Loan current;

    provided that no Material Modification will be deemed to have occurred with
respect to any publicly rated Loan if after the occurrence of any of the events
listed in the paragraphs (a) to (e) of this definition either S&P or Moody’s
(or, if such Loan is rated by both S&P and Moody’s each of S&P and Moody’s) has
affirmed its public rating of such Loan or, if such Loan is not publicly rated,
the amendment, waiver or modification has been approved as not material by the
Administrative Agent acting in its sole discretion.       “Materially Modified
Loan” means any Loan subject to a Material Modification, but shall not include
any loan and/or extension of credit provided solely for refinancing purposes at
such Loan’s original scheduled maturity date.       “Minimum
Overcollateralization Ratio” shall mean 190%.       “Minimum Weighted Average
Spread” shall be calculated as of any date of determination by taking the
weighted average (based on Outstanding Loan Balance) of each Loan’s minimum
spread based on the table below:

          Eligible Loan Type   Floating   Fixed Senior Secured Loans   2.85%  
7.5% Subordinated Loans   5.00%   9.5%

    “Monthly Report” shall mean the monthly report in the form set out in
Schedule 2 to the Amended Servicing Agreement.

- 28 -



--------------------------------------------------------------------------------



 



    “Moody’s” means Moody’s Investors Service, Inc., or any successor to its
ratings business.       “National Currency” means the currency, other than the
Euro, of a Participating Member State.       “Norwegian Krone” or “NOK” means
the lawful currency of Norway.       “Obligations” means all loans, advances,
debts, liabilities and obligations, for monetary amounts owing by the relevant
Borrower(s) to the Secured Parties, the Servicer, any Successor Servicer and the
Account Bank or any of their assigns, as the case may be, whether due or to
become due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, arising under or in respect of any of this
Agreement, any other Transaction Document, as amended or supplemented from time
to time, whether or not evidenced by any separate note, agreement or other
instrument. This term “Obligations” includes, without limitation, all Advances
Outstanding, any accrued and payable Cost of Funds, Breakage Costs, fees,
including, without limitation, any and all arrangement fees, loan fees,
Commitment Fees, and any and all other fees, expenses, costs or other sums
(including legal costs) and indemnity payments chargeable to the relevant
Borrower(s) under any of the Transaction Documents and includes all obligations
of the Borrowers under the Combined Facility Guarantee.       “Obligor” means
with respect to any Loan, any Person or Persons obligated to make payments
pursuant to or in respect of such Loan, including any guarantor thereof. For
purposes of calculating compliance with (1) the Concentration Limits and (2) the
definition of Eligible Obligor, Loans or loans to become Loans the Obligor of
which is an Affiliate of another Obligor (excluding any financial sponsor or
Obligors that are Affiliates solely because of common ownership or control by a
financial sponsor) shall be aggregated with all Loans (other than because of a
common financial sponsor), of such other Obligor; for example, if company A is
an Affiliate of company B; and the aggregate Outstanding Loan Balance of all of
company A’s Loans constitutes 10% of the Aggregate Outstanding Loan Balance and
the aggregate Outstanding Loan Balance of all company B’s Loans constitute 10%
of the Aggregate Outstanding Loan Balance, the combined Obligor concentration
for company A and company B would be 20%.       “Officer’s Certificate” means a
certificate signed by any Responsible Officer of a Borrower or the Servicer, as
the case may be, and delivered to the Administrative Agent.       “Opinion of
Counsel” means a written opinion of external counsel, who may be external
counsel for a Borrower, the Lenders or the Servicer, as the case may be, and who
shall be reasonably acceptable to the Administrative Agent.       “Other Costs”
shall have the meaning given in Clause 33.9.3.       “Outstanding Loan Balance”
means (i) when referring to an individual Loan purchased at no less than 95% of
par or originated directly by CSEL or an Affiliate, the principal balance
outstanding (excluding any PIK component or accrued interest payable) of such
individual Loan, (ii) when referring to an individual Loan purchased

- 29 -



--------------------------------------------------------------------------------



 



    at less than 95% of par, the purchase price (excluding any PIK component or
accrued interest payable) of such individual Loan and (iii) when referring to
more than one Loan, the aggregate of the amounts referenced in (i) and
(ii) above as applicable for such referenced Loans, provided that, the
Outstanding Loan Balance of any Loan denominated in an Alternative Currency
shall be calculated by reference to the Euro Equivalent of such amount on such
date of determination.       “Overcollateralization Ratio” means the fraction
expressed as a percentage the numerator of which is (A) the Aggregate
Outstanding Loan Balance plus Principal Collections and the denominator of which
is (B) Advances Outstanding.       “Overcollateralization Ratio Certificate”
means a certificate of a Responsible Officer of the Servicer in the form of
Exhibit D as of the date set out in such certificate and in the manner of
calculation thereof, to be delivered to the parties and at the times specified
herein.       “Parent” means each of CapitalSource UK Limited (the parent
company of CS UK Finance Limited) and CapitalSource Europe Limited (the parent
company of CS Europe Finance Limited.       “Participating Member State” means a
member state of the European Community which has adopted the single currency in
accordance with the Treaty of Rome of 25 March 1957, as amended, inter alia, by
the Single European Act and the Treaty of European Union of 7 February 1992,
establishing the European Union.       “Paying Agent” means CapitalSource
Finance LLC in its capacity as Servicer and any Successor Servicer.      
“Payment Date” means the 20th day of each April, July, October and January, and
if such day is not a Business Day, the next succeeding Business Day, except that
the first Payment Date shall be 22 January 2008.       “Permitted Activities”
has the meaning given in Clause 16.1.19(a).       “Permitted Country” means any
country with outstanding marketable obligations of its government or central
bank having a rating of “Aaa” from Moody’s or “AAA” from S&P.       “Permitted
Indebtedness” means any intra-group loan which has been made to a Borrower by
CapitalSource Europe Limited. (in the case of CSEF) or CapitalSource UK Limited
(in the case of CSUF) and which has been subordinated pursuant to the Deed of
Subordination and any Indebtedness pursuant to the Transaction Documents.      
“Permitted Investments” means negotiable instruments or securities or other
investments that, as of any date of determination, mature by their terms on or
prior to the Business Day immediately preceding the next Payment Date
immediately following such date of determination and which may include one or
more of the following types of investments:

  (a)   marketable obligations of the government or central bank of the United
Kingdom, the United States or any Permitted Country the full and timely

- 30 -



--------------------------------------------------------------------------------



 



      payment of which are backed by the full faith and credit of the United
Kingdom, the United States or such Permitted Country as the case may be;     (b)
  marketable obligations, the full and timely payment of which are directly and
fully guaranteed by the full faith and credit of the United Kingdom, the United
States or any Permitted Country as the case may be;     (c)   bankers’
acceptances and certificates of deposit and other interest-bearing obligations
denominated and payable in an Alternative Currency and issued by any domestic
office of any commercial bank with capital, surplus and undivided profits
aggregating at least €100,000,000 organised under the laws of a Group I Country
or any state thereof the short-term obligations of which are rated “A-1” by S&P
and “P-1” by Moody’s; provided that such bankers’ acceptances, certificates of
deposit and other interest-bearing obligations are held in a securities account
located in the United Kingdom and that the Security Trustee benefits from a
valid, first ranking charge, pledge or security interest over such security
account and/or such assets;     (d)   repurchase obligations for underlying
securities of the types described in paragraphs (a), (b) and (c) above entered
into with any bank of the type described in paragraph (c) above;     (e)  
commercial paper rated at least “A-1” by S&P and “P-1” by Moody’s;     (f)  
investments in money market funds rated in the highest investment category or
otherwise approved in writing by S&P or Moody’s; and     (g)   demand deposits,
time deposits or certificates of deposit (having original maturities of no more
than 365 days of depository institutions or trust companies incorporated under
the laws of the United States or any state thereof, or domestic branches of any
foreign bank) and subject to supervision and examination by banking or
depository institution authorities; provided that at the time such investment,
or the commitment to make such investment, is entered into, the short-term debt
rating of such depository institution or trust company shall be at least “A-1”
by S&P and “P-1” by Moody’s.

    Each of the Permitted Investments may be purchased by or through the Account
Bank or an Affiliate of the Account Bank.       “Permitted Payment” has the
meaning given to such term in the Deed of Subordination.       “Permitted
Security” means (a) in relation to a Loan, (i) any Security in favour of the
Security Trustee, acting on behalf of the Secured Parties, created pursuant to
this Agreement or any Security Document, (ii) any right of set-off or liens
arising by operation of law only in the ordinary course of business for sums not
due or sums that are being contested in good faith, and (b) in relation to the
Related Property of an Obligor securing a Borrower’s interest in a Loan, (i) any
Security granted by such Obligor in favour of the relevant Borrower as security
for the relevant Loan, (ii) any Security granted to a senior creditor pursuant
to the relevant Loan Documents as contemplated in the definition of Subordinated
Loan, (iii) any other security interest

- 31 -



--------------------------------------------------------------------------------



 



    identified as permitted security under the related Loan Documents in
accordance with market practice for the relevant type of loan, (iv) any right of
set-off or liens arising by operation of law only in the ordinary course of
business for sums not due or sums that are being contested in good faith,
(v) Security for state, municipal and other local taxes if such taxes are not at
the time due and payable or if the Obligor shall currently be contesting the
validity thereof in good faith by appropriate proceedings, (vi) purchase money
security interests in equipment and, with respect to subordinated Loans made to
an Obligor or with respect to senior Loans made to an Obligor, any turnover
trust or analogous agreement under any intercreditor agreement entered into with
other lenders to such Obligor, and as to which no enforcement, collection,
execution, levy or foreclosure proceedings shall have been commenced.      
“Permitted Security Release” shall have the meaning given in Clause 19.1.1.    
  “Permitted Security Release Date” means the date specified as such by the
relevant Borrower in a Transfer Certificate delivered by it in relation to a
Permitted Transfer, which date may be any Business Day, provided written notice
is given in accordance with Clause 19.1.1(a).       “Permitted Transfer” means
any transfer by a Borrower pursuant to Clause 5.       “Person” means an
individual, partnership, corporation (including a business or statutory trust),
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, sole proprietorship, joint venture,
government (or any agency or political subdivision thereof) or other entity.    
  “PIK Loan” means a Loan to an Obligor, which provides for a portion of the
interest that accrues thereon to be added to the principal amount of such Loan
for some period of the time prior to such Loan requiring the current cash
payment of interest on a monthly or quarterly basis, which cash payment shall be
treated as Interest Collections at the time it is received.       “Portfolio
Investment” means an Investment made by a Borrower in the ordinary course of
business in a Person that is accounted for under GAAP as a portfolio investment
of such Borrower.       “Pounds Sterling” or “£” means the lawful currency of
the United Kingdom.       “Pounds Sterling Collection Account” means, in
relation to a Borrower, the account specified in Schedule 7 of the Servicing
Agreement, maintained in the name of such Borrower for the purpose of receiving
Collections in Pounds Sterling at the Account Bank or any replacement account
designated as the “Pounds Sterling Collection Account” which such Borrower (or
the Servicer on behalf of such Borrower) may open with the Account Bank in
accordance with clause 5.3 of the Servicing Agreement.       “Prime Rate” means,
at any time, the rate of interest per annum publicly announced or otherwise
identified to the Borrowers from time to time by Wachovia Bank, N.A., London
Branch as its prime commercial lending rate. The parties hereto acknowledge that
the rate announced publicly by the Wachovia Bank, N.A., London Branch as its
Prime Rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks.

- 32 -



--------------------------------------------------------------------------------



 



    “Principal Collections” means, in relation to a Borrower, any and all
amounts received in respect of any principal due and payable under any Loan from
or on behalf of Obligors that are deposited into the Collection Accounts of such
Borrower, or received by such Borrower, or by the Servicer on behalf of such
Borrower, in respect of Loans and applied to reduce the Outstanding Loan Balance
of a Loan in accordance with the Credit and Collection Policy.       “Principal
Financial Centre” means in the case of any Currency, the principal financial
centre where such Currency is cleared and settled, as determined by the
Administrative Agent.       “Proceeds” means with respect to any Collateral,
whatever is receivable or received when such Collateral is sold, collected,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any Insurance Policy relating to such Collateral.       “Pro Rata
Share” means with respect to each Advance, the percentage obtained for each
Conduit Lender and each Institutional Lender by dividing each such Lender’s
Commitment (in each case as determined under (a) of the definition of
“Commitment”) by the aggregate Commitments of all Conduit Lenders and
Institutional Lenders.       “Protected Party” has the meaning given in Clause
12.       “Qualified Institution” shall have the meaning given in Clause 6.3 of
the Servicing Agreement.       “Qualifying Lender” means:

  (a)   a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Transaction Document and is:

  (i)   a Lender:

  (1)   which is a bank (as defined for the purpose of section 879 of ITA)
making an advance under a Transaction Document; or     (2)   in respect of an
advance made under a Transaction Document by a person that was a bank (as
defined for the purpose of section 879 of ITA) at the time that that advance was
made,

      and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

  (ii)   a Lender which is:

  (1)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (2)   a partnership each member of which is:

  (a)   a company so resident in the United Kingdom; or

- 33 -



--------------------------------------------------------------------------------



 



  (b)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the Taxes Act) the whole of any share of interest payable in respect of that
advance that falls to it by reason of sections 114 and 115 of the Taxes Act; or

  (3)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 11(2) of the Taxes Act) of that company; or

  (iii)   a Treaty Lender; or

  (b)   a Lender which is a building society (as defined for the purpose of
section 880 of ITA) making an advance under a Transaction Document.

    “Quotation Date” means, in relation to any period for which an interest rate
is to be determined:

  (i)   (if the Currency is Pounds Sterling) the first day of that period;    
(ii)   (if the Currency is Euro) two TARGET Days before the first day of that
period; or     (iii)   (for any other Currency) two Business Days before the
first day of that period,

    unless market practice differs in the Relevant Interbank Market for a
Currency, in which case the Quotation Day for that Currency will be determined
by the Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).       “Rating Agency” means each of S&P, Moody’s and
any other rating agency that has issued a rating with respect to the commercial
paper issued by a Conduit Lender.       “Records” means with respect to any
Loans, all documents, books, records and other information (including without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) maintained with respect to any item of
Collateral and the related Obligors, other than the Loan Documents.      
“Recovery Rate” means for Senior Secured Loans 50% and for Subordinated Loans
15%.       “Recoveries” means with respect to any Defaulted Loan, proceeds of
the sale of any Related Property, proceeds of any related Insurance Policy, and
any other recoveries

- 34 -



--------------------------------------------------------------------------------



 



    with respect to such Loan and Related Property, and amounts representing
late fees and penalties, net of Liquidation Expenses and amounts, if any,
received that are required to be refunded to the Obligor on such Loan.      
“Reference Banks” means, with respect to the determination of LIBOR or EURIBOR,
any four major banks in the Relevant Interbank Market, selected by the
Administrative Agent.       “Regulatory Sub-Participation Loans” means Eligible
Loans which for regulatory and/or tax reasons cannot be acquired by a Borrower
directly but where the relevant Borrower is entitled to acquire a
sub-participation. All Regulatory Sub-Participation Loans shall be originated by
CSEL and appropriate security satisfactory to the Administrative Agent shall be
granted by CSEL in respect of the loan in which it has an interest, provided
that any such Loan shall exclude any Retained Interest.       “Related Property”
means with respect to any Loan, any property or other assets of the Obligor
thereunder (together with, where relevant, the issued share capital of the
Obligor) on which such Obligor (and/or its parent and/or its Affiliate) has
Granted or purported to Grant a Security to a Borrower (in its capacity as
lender under such Loan) to secure the repayment of such Loan.       “Relevant
Interbank Market” means (i) in relation to Euro, the European interbank market
and, in relation to any Alternative Currency, the London interbank market.      
“Repeating Representation” has the meaning given in Clause 16.       “Replaced
Loan” has the meaning given in Clause 5.2.1.       “Reporting Date” shall mean
the earlier of the 16th calendar day of each month or 3 Business Days prior to
the next Payment Date.       “Required Lenders” means the Lender Groups
representing in aggregate more than 66.67% of the aggregate Commitments of the
Lender Groups then in effect; provided that for the purposes of determining the
Required Lenders, in the event that a Lender Group fails to provide funding for
an Advance hereunder for which all conditions precedent have been satisfied,
such Lender Group shall not constitute a Required Lender hereunder (and the
Commitment of such Lender Group shall be disregarded for purposes of determining
whether the consent of the Required Lenders has been obtained).       “Reserve
Fund” means the account specified in ANNEX F, as amended from time to time.    
  “Responsible Officer” means as to any Person, any officer of such Person with
direct responsibility for the administration of this Agreement and also, with
respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject and with respect to any certificate required to be signed by
a Responsible Officer, an authorised signatory.       “Restricted Payments”
shall have the meaning given in Clause 18.1.1(r).

- 35 -



--------------------------------------------------------------------------------



 



    “Retained Interest” means (A) with respect to any Revolving Loan, Delayed
Draw Term Loan (until such time as it becomes a Term Loan), or any Loan that is
transferred in part to a Borrower, all of the obligations, if any, to provide
additional funding with respect to such Loan, and (B) with respect to any Loan
that is transferred by an originator to the Borrowers, (i) all of the
obligations, if any, of the agent(s), administrative agent, arranger, security
trustee or security agent under the documentation evidencing such Loan and
(ii) the applicable portion of the interests, rights and obligations under the
documentation evidencing such Loan that relate to such portion(s) of the
indebtedness that is owned by another lender or is being retained by the
originator pursuant to clause (A) of this definition.       “Retransfer Price”
shall have the meaning given in Clause 5.1.       “Revolving Loan” means any
Loan that is a line of credit or other similar extension of credit by a Borrower
where such Borrower’s commitment under such Loan is not fully funded and/or the
proceeds of such Loan may be repaid and reborrowed provided that any such Loan
shall exclude any Retained Interest.       “Revolving Period” means the period
commencing on (and including) the Closing Date and ending on the day immediately
preceding the Amendment Date.       “S&P” means Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., or any successor to its
ratings business.       “Scheduled Debt Amortisation” means the principal amount
of Indebtedness scheduled to be amortised in any period on Indebtedness other
than revolving Indebtedness.       “Scheduled Payment” means, as of any
Determination Date, with respect to any Loan, each monthly, quarterly or
semi-annual payment (whether principal, interest or principal and interest)
scheduled to be made by the Obligor thereof after such Determination Date under
the terms of such Loan.       “Screen” means (a) for Euro, the relevant display
page for EURIBOR Rate (as determined by the Administrative Agent) appearing on
Reuters Page 248 and 249, as applicable (or if such page is replaced or service
ceases to be available, another page as agreed between the Borrower and the
Administrative Agent), (b) for Dollars and Pounds Sterling, the LIBOR offered
rate appearing on Reuters Page 3750 (or if such page is replaced or service
ceases to be available, another page as agreed between the Borrower and the
Administrative Agent) and (c) for any other Alternative Currency, the relevant
display page for LIBOR for such Currency (as determined by the Administrative
Agent) on the Reuters Service; provided that, if the Administrative Agent
determines that there is no such relevant display page for EURIBOR Rate or LIBOR
for such Currency, “Screen” means the relevant display page for EURIBOR Rate or
LIBOR for such Currency (as determined by the Administrative Agent) on the
Reuters Monitor Money Rates Service.       “Second Currency” has the meaning
given in Clause 14.       “Secured Obligations” means all obligations owing to
the Secured Parties or to the Security Trustee (whether for its own account or
as trustee for the Secured Parties) by

- 36 -



--------------------------------------------------------------------------------



 



    the Borrowers under or pursuant to the Transaction Documents including any
liability in respect of any Advances made under the Transaction Documents,
whether present or future, actual or contingent (and whether incurred by the
Borrowers alone or jointly, and whether as principal or surety or in some other
capacity) except for any obligation or liability which, if it were included,
would cause that obligation or liability or any of the Security in respect
thereof, to be unlawful or prohibited by any applicable law (and for the
avoidance of doubt the “Secured Obligations” includes the obligations of the
Borrowers under the Combined Facility Guarantee).       “Secured Party” means
(a) each Lender; (b) each Successor Servicer; (c) the Administrative Agent, the
Account Bank, and the Security Trustee and (d) each Combined Facility Secured
Party.       “Security” means, with respect to any Collateral, (a) any mortgage,
lien, pledge, charge, security interest or encumbrance of any kind in respect of
such Collateral, or (b) the interest of a vendor or lessor under any conditional
sale agreement, financing Loan or other title retention agreement relating to
such Collateral.       “Security Documents” means, together, the Debentures, the
Second Ranking Debentures, the Share Pledge Agreements, the Second Ranking Share
Pledge Agreements, and any other documents or instruments Granting Security to
the Security Trustee over the issued share capital in, and the property,
accounts and assets of a Borrower that may be executed by a Borrower from time
to time.       “Security Trustee” means Wachovia, or any replacement Security
Trustee appointed pursuant to the terms of the Transaction Documents.      
“Second Ranking Debentures” means the second ranking debentures, dated on or
about the Amendment Date in a form satisfactory to the Administrative Agent
granted by the Borrowers in favour of the Security Trustee.       “Second
Ranking Share Pledge Agreements” means the share pledge agreements dated the
date of the Amendment Date and entered into between each Parent and the Security
Trustee whereby each Parent has granted a second ranking fixed charge, in favour
of the Security Trustee, over the Shares of the relevant Borrower, as continuing
security for the payment and discharge of the Secured Obligations.      
“Selling Institution” means a financial institution with a public rating from
(i) Moody’s of “A2” or better and (ii) S&P of “A” or better from which the
Borrower acquires a Sub-Participation Loan.       “Senior Secured Loans” shall
mean a Loan (or participation therein) that is a senior secured obligation as
determined by the Servicer in its reasonable business judgment, provided that:

  (a)   such Loan is secured by (i) fixed assets of the Obligor or guarantor
thereof if and to the extent that a pledge of fixed assets is permissible under
any applicable law (save in the case of assets so numerous that the failure to
take such security is consistent with reasonable secured lending practices as
determined by the Servicer in its reasonable discretion) and otherwise (ii)

- 37 -



--------------------------------------------------------------------------------



 



      100% of the equity interests in the stock of an entity owning directly or
indirectly, such fixed assets.     (b)   no other obligation of any lender of
the Obligor or guarantor thereof has any higher priority security interest in
such fixed assets and/or stock referred to in (a) above and the Servicer has
received assurances to such effect that are (so far as possible) customary in
the secured loan market.     (c)   such Loan is at an LTV not greater than 60%;
and     (d)   such Loan has an original term to stated maturity that does not
exceed 102 months.

    “Servicer” means CapitalSource Finance LLC or any replacement servicer
appointed pursuant to the Servicing Agreement.       “Servicer Termination
Event” shall have the meaning given in the Servicing Agreement.      
“Servicer’s Certificate” shall have the meaning given in the Servicing
Agreement.       “Servicing Agreement” means the Servicing Agreement dated on or
about the date hereof and made between, among others, the Servicer and the
Borrowers.       “Servicing Fee” means for each Payment Date, an amount equal to
the sum of the products, for each day during the related Collection Period, of
(a) a fraction, the numerator of which is the sum of (i) the Aggregate
Outstanding Loan Balance as of the first day of such Collection Period plus
(ii) the Aggregate Outstanding Loan Balance as of the last day of such
Collection Period, and the denominator of which is two, (b) the Servicing Fee
Rate, and (c) a fraction, the numerator of which is 1 and the denominator of
which is 360.       “Servicing Fee Rate” means a rate equal to 0.75% per annum.
      “Servicing Standard” has the meaning given in the Servicing Agreement.    
  “Share Pledge Agreements” means the share pledge agreements dated the date of
the Closing Date and entered into between each Parent and the Security Trustee,
whereby each Parent has granted a first fixed charge, in favour of the Security
Trustee, over the shares of the relevant Borrower, as continuing security for
the payment and discharge of the Secured Obligations.       “Sub-Participation
Loan” means the sub-participation interest in a Loan that has been granted to a
Borrower by another person (other than any Affiliate) in accordance with the
Credit and Collection Policy and such transaction has been fully consummated,
pursuant to commercially reasonable documentation consistent with the Credit and
Collection Policy, prior to such Loan becoming an Eligible Loan. All
Sub-Participation Loans must be originated by a counterparty rated ‘A2/A’ or
better by Moody’s and S&P, respectively, unless appropriate security
satisfactory to the Administrative Agent is granted in respect of the loan in
which the person granting the sub-participation interest has itself a
participation provided that any such Loan shall exclude any Retained Interest.

- 38 -



--------------------------------------------------------------------------------



 



    “Subordinated Debt” means any debt that is subordinated in right of payment
to the obligations of a Borrower under this Agreement.       “Subordinated Loan”
means a second (or third) ranking secured Loan or unsecured loan (or
participation therein) that is a second or lower ranking Obligation (or first
ranking obligation which fails to satisfy one or more of the criteria set forth
in paragraphs (a) through (d) of the definition of Senior Secured Loan),
provided that (a) such Loan is at an LTV not greater than 85% and (b) such Loan
has an original term to stated maturity that does not exceed 130 months.      
“Subservicer” means CapitalSource Europe Limited, CapitalSource Bank, or such
other person as may be appointed subservicer pursuant to the Servicing
Agreement.       “Subsidiary” means, in the case of a company incorporated in
England and Wales, a subsidiary within the meaning of Section 736 of the
Companies Act 1985 and with respect to any other Person, means any corporation,
partnership, joint venture, limited liability company, trust or estate of which
(or in which) more than 50% of (a) the issued and outstanding share capital
having ordinary voting power to elect a majority of the board of directors of
such entity (irrespective of whether at the time share capital of any other
class or classes of such entity shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership, limited liability company or joint venture or (c) the
beneficial interest in such trust or estate that is at the time directly or
indirectly owned or controlled by such Person, or such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.  
    “Successor Servicer” shall have the meaning given in the Servicing
Agreement.       “Successor Servicer Expenses” means the reasonable
out-of-pocket expenses to be paid to the Successor Servicer under and in
accordance with the Servicing Agreement.       “Sum” has the meaning given in
Clause 14.       “Swedish Krona” or “SEK” means the lawful currency of Sweden.  
    “Swingline Lender” means each of the Conduit Lenders and Institutional
Lenders from time to time party hereto as a swingline lender and identified as
such in ANNEX B from time to time.       “Swingline Lender Agent” means each of
the swingline lender agents from time to time party hereto as a swingline lender
agent and identified as such in ANNEX B from time to time.       “Syndication”
means any syndication of all or any part of the Commitments of the Lenders as
contemplated by Clause 19.       “Tape” shall have the meaning given thereto in
the Servicing Agreement.       “TARGET Day” means a day on which the TARGET
System is operating.       “TARGET System” means the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System or any successor
thereto.

- 39 -



--------------------------------------------------------------------------------



 



    “Tax Credit” has the meaning given in Clause 12.       “Tax Deduction” has
the meaning given in Clause 12.       “Tax Payment” has the meaning given in
Clause 12.       “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including interest,
penalties, and additions thereto) that are imposed by any Governmental
Authority.       “Termination Date” means the earliest to occur of: (a) the date
the entire Facility Amount is reduced to zero pursuant to Clause 6.2.1, (b) the
Business Day designated by the Borrowers to the Administrative Agent as the
Termination Date at any time upon at least 5 Business Days prior written notice,
(c) 364 days from the Amendment Date (unless extended under Clause 4.1.1) and
(d) the date declared as such upon the occurrence of an Event of Default.      
“Term Loan” means a Loan that is a term loan that has been fully funded and does
not contain any unfunded commitment arising from an extension of credit to an
Obligor.       “Third Parties Act” has the meaning given in Clause 1.3.1.      
“Transaction Documents” means this Agreement, the Amendment Deed, the Servicing
Agreement, the Deed of Subordination, the Share Pledge Agreements, the Second
Ranking Share Pledge Agreements, the Debentures, the Second Ranking Debentures,
the Fee Letter, the Charged Account Control Deed, any Custody Agreement (all as
amended and restated from time to time), the Combined Facility and any other
document designated as a “Transaction Document” by the Administrative Agent and
the Borrowers.       “Transfer Certificate” means the form of document attached
hereto as SCHEDULE 1.       “Transition Costs” means the reasonable costs and
expenses incurred by any Successor Servicer in transitioning to Servicer;
provided that in no event shall such Transition Costs exceed €50,000 in the
aggregate.       “Underlying Instruments” means the loan agreement, credit
agreement or other agreement pursuant to which a Loan has been issued or created
and each other agreement that governs the terms of or secures the obligations
represented by such Loan or of which the holders of such Loan are the
beneficiaries.       “United States” means the United States of America.      
“Usage Fee” shall mean the applicable percentage rate per annum (calculated by
reference to a year of 360 days except for Advances denominated in Pounds
Sterling which are calculated by reference to a year of 365/366 days) over the
applicable Interest Rate (together the “Cost of Funds”), payable to the
Administrative Agent in arrears on each Payment Date, based upon the Advances
Outstanding and payable in the applicable currency of each Advance as provided
in the Fee Letter.       “Wachovia” means Wachovia Bank, N.A.

- 40 -



--------------------------------------------------------------------------------



 



    “Warranty Event” means, as to any Loan, the discovery that as of the related
Borrower Cut-Off Date there existed a breach of any representation or warranty
relating to such Loan (other than any representation or warranty that the Loan
satisfies the criteria of the definition of Eligible Loan) and the failure of
the relevant Borrower to cure such breach, or cause the same to be cured, within
30 days after the earlier occur of the relevant Borrower’s receipt of notice
thereof from the Administrative Agent or such Borrower becoming aware thereof.  
    “Warranty Loan” means any Loan with respect to which a Warranty Event has
occurred, and including any Loan deemed a Warranty Loan pursuant to Clause
5.1.2.       “Weighted Average Spread” means as of any Determination Date, the
weighted average (based on Outstanding Loan Balance) of (i) the sum of (a) the
cash coupon and (b) 25% of the PIK coupon (if any) of each Floating Rate Loan
that is not a Defaulted Loan excluding 1-month LIBOR/EURIBOR; and (ii) the sum
of (a) the cash coupon and (b) 25% of the PIK coupon (if any) of each fixed rate
Loan that is not a Defaulted Loan.       “Weighted Average Spread Test” means, a
test that will be satisfied if the Weighted Average Spread exceeds Minimum
Weighted Average Spread.   1.2   Construction

  1.2.1   In each Transaction Document, unless a contrary indication appears any
reference to:

  (a)   the “the Administrative Agent”, “the Security Trustee”, any “Conduit
Lender”, any “Institutional Lender”, any “Lender Agent”, any “Swingline Lender”,
any “Swingline Lender Agent”, any “Secured Party”, “Servicer”, “Successor
Servicer”, “Account Bank”, any “the Lender” or any “Obligor” shall be construed
so as to include its successors in title, permitted assigns and permitted
transferees;     (b)   “Collateral” includes present and future properties,
revenues and rights of every description;     (c)   a “Transaction Document” or
any other agreement or instrument is a reference to that Transaction Document or
other agreement or instrument as amended or novated;     (d)   a provision of
law is a reference to that provision as amended or re-enacted;     (e)  
reference to any “gender” includes each other gender;     (f)   all accounting
terms not specifically defined herein shall be construed in accordance with the
appropriate GAAP;     (g)   reference to day or days without further
qualification means calendar days;

- 41 -



--------------------------------------------------------------------------------



 



  (h)   in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”;     (i)   “writing” include printing,
typing, lithography, electronic or other means of reproducing words in a visible
form;     (j)   reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented or restated and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents;     (k)   reference to any Applicable Law or provision of
law means such Applicable Law or provision of law as amended, modified,
codified, replaced or re-enacted, in whole or in part, and in effect from time
to time, including rules and regulations promulgated thereunder and reference to
any Clause or other provision of any Applicable Law or provision of law means
that provision of such Applicable Law or provision of law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or re-enactment of such Clause or other provision;     (l)   all
Clause references shall be to Clauses in this Agreement; and     (m)   unless
otherwise specified, a time of day is a reference to London time.

  1.2.2   Clause, Exhibits, Annexes and Schedule headings are for ease of
reference only.     1.2.3   Unless a contrary indication appears, a term used in
any other Transaction Document or in any notice given under or in connection
with any Transaction Document has the same meaning in that Transaction Document
or notice as in this Agreement.     1.2.4   A Default (other than an Event of
Default) is “continuing” if it has not been remedied or waived and an Event of
Default is “continuing” if it has not been remedied or waived.     1.2.5  
Unless a contrary intention appears words importing the singular shall include
the plural and vice versa.

1.3   Third party rights

  1.3.1   Unless expressly provided to the contrary in a Transaction Document, a
person who is not a party (save for the Account Bank) has no right under the
Contracts (Rights of Third Parties) Act 1999 (the “Third Parties Act”) to
enforce or enjoy the benefit of any term of any Transaction Document.     1.3.2
  Notwithstanding any term of any Transaction Document, the consent of any
person who is not a party is not required to rescind or vary any Transaction
Document at any time.

- 42 -



--------------------------------------------------------------------------------



 



2.   THE FACILITY

2.1   The Facility

  2.1.1   Subject to the terms of this Agreement, the Lenders have made
available to the Borrowers as joint and several principal obligors a
multicurrency loan facility.     2.1.2   The principal amount of Advances made
under this Agreement and outstanding on the Amendment Date is equal to
€100,675,000.

2.2   Secured Parties’ rights and obligations

  2.2.1   The obligations of each Secured Party under the Transaction Documents
are several. Failure by a Secured Party to perform its obligations under the
Transaction Documents shall not affect the obligations of any other party under
the Transaction Documents. No Secured Party is responsible for the obligations
of any other Secured Party under the Transaction Documents.     2.2.2   Subject
to the terms and conditions of this Agreement, during the Revolving Period the
Borrower may borrow, repay and reborrow hereunder, provided that,
notwithstanding the foregoing, no Lender shall have any obligation to make an
Advance to the Borrower in excess of its Commitment.     2.2.3   The rights of
each Secured Party under or in connection with the Transaction Documents are
separate and independent rights and any debt arising under the Transaction
Documents to a Secured Party from the Borrower shall be a separate and
independent debt.     2.2.4   A Secured Party may, except as otherwise stated in
the Transaction Documents, separately enforce its rights under the Transaction
Documents.

2.3   Borrowers obligations       The obligations of the Borrowers under the
Transaction Documents are joint and several.

3.   PURPOSE

3.1   Purpose       Each Borrower shall apply all amounts borrowed by it under
the Facility:

  3.1.1   towards the financing of Eligible Loans;

    and/or

  3.1.2   towards the payment of fees, costs and expenses under the Transaction
Documents.

3.2   Monitoring       No Secured Party is bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.

- 43 -



--------------------------------------------------------------------------------



 



4.   PROCEDURE FOR EXTENSION OF FACILITY

4.1   Extension Option

  4.1.1   The Borrowers may, within 60 days but not less than 45 days prior to
the Termination Date then in effect pursuant to paragraph (c) of the definition
thereof, request by written notice to (i) each Lender Agent with respect to a
Conduit Lender (other than the Committed Conduit Lender) and, (ii) each Lender
Agent, as applicable, for each Lender, to extend the date then in effect
pursuant to paragraph (c) of the definition of Termination Date for an
additional period of no more than 364 days.     4.1.2   Each Lender Agent, as
applicable, will give prompt notice to the related Lender, as applicable, of its
receipt of any request referred to in Clause 4.1.1 above, and each Lender shall
make a determination, each in its respective sole discretion, not less than
15 days prior to the Termination Date then in effect pursuant to paragraph
(c) of the definition thereof, as to whether or not it will agree to the
extension(s) requested. The failure of a Lender to provide timely notice of its
decision to the Borrowers shall be deemed to constitute a refusal by the
applicable Lender to extend the Termination Date then in effect pursuant to
paragraph (c) of the definition thereof. Each of the Borrowers confirms that
each Lender, in its sole and absolute discretion, without regard to the value or
performance of the Collateral or any other factor, may elect not to extend
Termination Date then in effect pursuant to paragraph (c) of the definition
thereof.

5.   LOAN TRANSFERS

5.1   Repurchase of Warranty Loans

  5.1.1   No later than 3 Business Days after the occurrence of a Warranty Event
which is continuing, the relevant Borrower shall repay Advances Outstanding in
an amount equal to the aggregate Retransfer Price of the applicable Warranty
Loan(s) to which such Warranty Event relates on the terms and conditions set
forth below. Notwithstanding anything contained in this Clause 5.1 to the
contrary, no later than 3 Business Days after the occurrence of a Warranty
Event, and provided that it is continuing, the relevant Borrower shall repay
Advances Outstanding in an amount equal to the sum of (I) the portion of the
Advances Outstanding to be repaid that are attributable to the relevant Warranty
Loan(s) and which permits the Overcollateralization Ratio to be maintained at a
level which is equal to or greater than the Overcollateralization Ratio as
calculated immediately prior to the removal or repurchase of the relevant
Warranty Loan(s), (II) any accrued and unpaid interest thereon, and (III) any
Breakage Costs incurred in connection with the retransfer of such Warranty Loan
pursuant to this Clause 5.1.1 (collectively, the “Retransfer Price”), and the
Security Trustee on behalf of the Secured Parties shall release to the relevant
Borrower any such Warranty Loan(s) and any other Collateral related to such
Warranty Loan(s) and relinquish any Security created pursuant to the Security
Documents or otherwise, and the Secured Parties shall, in connection with such
conveyance and without further action, be deemed to represent and warrant that
they have the corporate authority and have taken all necessary corporate action
to accomplish such release, but without any other

- 44 -



--------------------------------------------------------------------------------



 



      representation or warranty, express or implied. In the foregoing
instances, the relevant Borrower shall make such repayment and on and after the
date of such repayment, each Warranty Loan so repaid shall not be included in
the Collateral. In consideration of any such release by the Secured Parties, the
relevant Borrower shall, on the date of such repayment, remit to the
Administrative Agent, on behalf of the Secured Parties, in immediately available
funds an amount equal to the Retransfer Price therefor. Upon each such
repayment, the Administrative Agent, on behalf of the Secured Parties, shall
automatically and without further action be deemed to release to the relevant
Borrower all the right, title and interest of the Secured Parties in, to and
under such Warranty Loan(s) and all monies due or to become due with respect
thereto, all proceeds thereof and all rights to security for any such Warranty
Loan, and all proceeds and products of the foregoing and any other Collateral
related to such Warranty Loan(s). The Administrative Agent and the Security
Trustee shall, at the sole expense of the relevant Borrower, execute such
documents and instruments of transfer as may be prepared by such Borrower and
take such other actions as shall reasonably be requested by such Borrower to
effect the transfer of such Warranty Loan free of the Security under the
Security Documents pursuant to this Clause 5.1.1. (including, if so requested,
to confirm the non-crystallization of the floating charge created under the
Security Documents).

  5.1.2   Each of the Borrowers hereby agrees that (x) if any real property
collateral securing any Loan becomes the subject of any claims, proceedings,
Liens or encumbrances with respect to any material violation or claimed material
violation of any applicable environmental laws or regulations or (y) in the
event of a breach of the representation and warranty in Clause 16.1.21, such
Loan shall for all purposes hereunder be, at and following the time of discovery
by the Servicer of such fact, the relevant Borrower, the Administrative Agent or
any other Secured Party, deemed a Warranty Loan and the relevant Borrower shall
repay Advances Outstanding in an amount equal to the aggregate Retransfer Price
of such Warranty Loan. Such Warranty Loan shall otherwise be treated in
accordance with Clause 5.1 and shall be subject to the same remedial and
recourse provisions hereunder as other Loans determined to be Warranty Loans
hereunder.     5.1.3   If any Advance Outstanding required to be repaid pursuant
to Clause 5.1.1 is an Advance in an Alternative Currency, such Advance
Outstanding shall be repaid in the same Alternative Currency.     5.1.4   The
Borrowers shall not be entitled to substitute for any Warranty Loans under this
Clause 5.1 on or after the Amendment Date.

- 45 -



--------------------------------------------------------------------------------



 



5.2   Discretionary Sales

  5.2.1   Prior to the occurrence of a Default or an Event of Default or the
Termination Date, on any Discretionary Sale Date, a Borrower shall have the
right to prepay all or a portion of the Advances Outstanding in connection with
the sale and assignment to such Borrower by the Administrative Agent, on behalf
of the Secured Parties, of all or part of the Collateral (each, an
“Discretionary Sale”), subject to the following terms and conditions:

  (a)   At least two Business Days prior to each Discretionary Sale Date, the
relevant Borrower shall have given the Administrative Agent written notice of
its intent to effect a Discretionary Sale (each such notice a “Discretionary
Sale Notice”), specifying the Discretionary Sale Date and including a list of
all Loans to be sold and assigned pursuant to such Discretionary Sale together
with an Overcollateralization Ratio Certificate;     (b)   Any Discretionary
Sale shall be made by the relevant Borrower to an unaffiliated third party
purchaser in a transaction (i) reflecting arms-length market terms and (ii) in
which such Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party to the
Discretionary Sale; provided that the Borrower may make a Discretionary Sale to
an Affiliate for a purchase price equal to the Market Value of the Loans to be
sold and assigned pursuant to such Discretionary Sale;     (c)   After giving
effect to the Discretionary Sale and the assignment to the relevant Borrower of
the Collateral on any Discretionary Sale Date, (i) the Repeating Representations
contained in Clause 17 hereof shall continue to be correct in all material
respects, except to the extent relating to an earlier date and (ii) neither a
Default nor an Event of Default shall have occurred;     (d)   On the related
Discretionary Sale Date, the Administrative Agent, on behalf of the Secured
Parties, shall have received, as applicable, in immediately available funds, an
amount equal to the sum of (i) the portion of the Advances Outstanding to be
repaid (that are attributable to the Collateral to be sold by the Borrower(s) in
connection with such Discretionary Sale), (ii) an amount equal to all unpaid
Interest to the extent reasonably determined by the Administrative Agent to be
attributable to that portion of the Advances Outstanding to be repaid in
connection with the Discretionary Sale and (iii) an aggregate amount equal to
the sum of all other Aggregate Unpaids due and owing to the Secured Parties
under this Agreement and the other Transaction Documents (that are attributable
to the Collateral to be sold by the Borrower(s) in connection with such
Discretionary Sale), to the extent accrued to such date; provided that the
Administrative Agent and each Purchaser Agent shall have the right to determine
whether the amount paid (or proposed to be paid) by the relevant Borrower on the
Discretionary Sale Date is sufficient to satisfy the requirements of clauses
(i) through (iii) and is sufficient to reduce the Advances Outstanding to

- 46 -



--------------------------------------------------------------------------------



 



      the extent requested by the relevant Borrower in connection with the
Discretionary Sale;     (e)   A Discretionary Sale of a Loan may only occur if
the sale price of each Loan is equal to or greater than 90% of the percentage
price for which such Loan was acquired by the Borrower, provided that the first
€10,000,000 or equivalent (of Outstanding Loan Balances) of Loans which are the
subject of a Discretionary Sale after the Amendment Date are not required to
comply with this condition. Notwithstanding the foregoing, the Administrative
Agent at its discretion may consent to a Discretionary Sale of a Loan which does
not comply with the foregoing condition; and     (f)   On the related
Discretionary Sale Date, the proceeds from such Discretionary Sale have been
sent directly into the applicable Collection Account.

  5.2.2   Subject to the provisions of Clause 5.2.1(d) above, upon the proceeds
of a Discretionary Sale being credited to the Collection Account, the
Administrative Agent, on behalf of the Secured Parties, shall automatically and
without further action be deemed to release to the relevant Borrower all the
right, title and interest of the Secured Parties in, to and under the Loan(s)
subject to the Discretionary Sale and all monies due or to become due with
respect thereto, all proceeds thereof and all rights to security for any such
Loan(s), and all proceeds and products of the foregoing and any other Collateral
related to such Loan(s). The Administrative Agent and the Security Trustee
shall, at the sole expense of the relevant Borrower, execute such documents and
instruments of transfer as may be prepared by such Borrower and take such other
actions as shall reasonably be requested by such Borrower to effect the transfer
of such Loan free of the Security under the Debenture (including, if so
requested, to confirm the non-crystallization of the floating charge under the
Debenture).

5.3   The Borrowers may, with the prior consent of the Administrative Agent, by
themselves or by an Affiliate, enter into a securitisation or other financing
transaction that is secured directly or indirectly by loans which have
previously formed part of the Collateral (or any portion thereof or interest
therein) including any collateralised loan or collateralised debt obligation.
The Administrative Agent shall consent to such transaction if such transaction
complies with the conditions applicable to Discretionary Sales set out in
Clauses 5.1 and 5.2 save that in respect of Clause 5.2.1(b) the Borrower may
grant representations, warranties and indemnities consistent with customary
market practice in relation to any securitization transaction. The
Administrative Agent may at its sole discretion consent to a securitization
transaction which does not comply with these conditions.

- 47 -



--------------------------------------------------------------------------------



 



6.   REPAYMENT, PRE-PAYMENT AND CANCELLATION

6.1   Illegality       If, at any time, it is or will become unlawful in any
applicable jurisdiction for a Lender to perform any of its obligations as
contemplated by this Agreement or to fund or maintain its participation in any
Loan:

  6.1.1   that Lender shall promptly notify the Administrative Agent upon
becoming aware of that event and the Administrative Agent shall promptly notify
the Lenders of such event;     6.1.2   upon the Administrative Agent notifying
the relevant Borrower, the relevant Loan of that Lender will be immediately
cancelled; and     6.1.3   the relevant Borrower shall repay that Lender’s
participation in the relevant Loan made to the relevant Borrower on the date
specified by the Lender in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

6.2   Voluntary pre-payment of Advances

  6.2.1   The Borrowers may, upon three Business Days’ prior written notice
(such notice to be received by the Administrative Agent no later than 11:00 a.m.
(London time) on such day) to the Administrative Agent, prepay the Advances
Outstanding by remitting to the Administrative Agent, for payment to the
respective Lenders (i) cash, in the Currency of such Advances, in an amount
equal to the amount of such Advances Outstanding to be prepaid, accrued Interest
on the amount of Advances Outstanding to be prepaid, any Breakage Costs and
(ii) instructions to reduce such Advances Outstanding by the amount of such
prepayment. Any prepayment of the Advances Outstanding shall be in a minimum
amount of €1,000,000 and (a) with respect to the first €500,000 of any
prepayment hereunder, integral multiples of €100,000 in excess thereof and
(b) thereafter, with respect to any such prepayment, integral multiples of €1.
Any such prepayment will occur only if sufficient funds have been remitted to
pay all of the following amounts in full: upon receipt of such funds, the
Administrative Agent shall apply such amounts (i) to the pro rata prepayment of
the Advances Outstanding to the respective Lenders, (ii) to the payment of
accrued Interest on the amount of the Advances Outstanding to be prepaid by
paying such amounts to the respective Lenders and (iii) to the payment of any
Breakage Costs. Any Advances Outstanding so prepaid may, subject to the terms
and conditions hereof, be reborrowed during the Revolving Period. Any Borrower
Notice relating to any prepayment pursuant to this Clause 6.2.1 shall be
irrevocable.     6.2.2   If on any day (i) the Security Trustee, on behalf of
the Secured Parties, does not own or have a valid and effective security
interest in any Loan and Related Property (subject to Permitted Security) or
(ii) any Loan which has been represented by a Borrower to be an Eligible Loan is
later determined not to have been an Eligible Loan at the time such
representation was made by such Borrower, upon the earlier of such Borrower’s
receipt of notice from the Security Trustee or such Borrower becoming aware
thereof and such

- 48 -



--------------------------------------------------------------------------------



 



      Borrower’s failure to cure or procure the cure of such breach within
30 days (if cure is reasonably possible and otherwise immediately upon receipt
of such notice or upon such Borrower becoming aware of such breach), such Loan
shall cease to be an Eligible Loan for all purposes hereunder.

6.3   Mandatory Repayment — Conversion — Rebalancing

  6.3.1   The Borrowers or the Servicer on behalf of the Borrowers shall
calculate the Euro Equivalent amount of all Advances Outstanding denominated in
an Alternative Currency (a) at the time of each Advance and (b) on each
Determination Date. The Administrative Agent may calculate the Euro Equivalent
amount of all Advances Outstanding denominated in an Alternative Currency at
such times as may be deemed necessary by the Administrative Agent in its sole
discretion. If at any such time the Euro Equivalent Amount of all Advances
Outstanding, so determined by the Administrative Agent, the Borrowers or the
Servicer, in the aggregate, exceeds an amount which permits compliance with the
Minimum Overcollateralization Ratio, the Administrative Agent shall notify each
Lender and may request that the Borrowers (and the Borrowers shall, upon receipt
of such request), immediately prepay all or a portion of such Advances
Outstanding, in such amount so that, following the making of such payment, the
Euro Equivalent amount of such Advances Outstanding so as to restore compliance
with the Minimum Overcollateralization Ratio. All prepayments under this Clause
6.3 shall be accompanied by (i) Cost of Funds on the principal amount of the
Advances Outstanding prepaid through the date of prepayment, (ii) any Commitment
Fees and (iii) any and all Breakage Costs. Upon receipt of such amounts, the
Administrative Agent shall apply such amounts to the pro rata reduction of the
Advances Outstanding of the Lenders in the related Alternative Currencies and to
the payment of accrued Interest and any other amounts owed on such Advances
Outstanding by paying such amounts to the respective Lenders.     6.3.2   The
Borrowers may, upon giving three Business Days written notice to the
Administrative Agent in the form set out in Exhibit A-2, repay an amount of
Advances Outstanding denominated in one Currency and re-draw an equivalent
amount denominated in another Currency (converted at the rate of exchange
determined by the Administrative Agent as at the day of such reimbursement and
re-drawing) such that the aggregate of Advances Outstanding is not increased
(“Rebalancing”), but such Rebalancing may only occur in the event that the
Obligor of any Eligible Loan has repaid its drawing under one Currency and
re-borrowed its drawing in such other Currency. Such Rebalancing may only be
done if the Currency-Specific Maximum Availability is not exceeded.
Notwithstanding non-compliance with the foregoing condition, the Borrowers may
request the Administrative Agent to allow a Rebalancing that the Administrative
Agent may permit in its sole discretion.

6.4   Principal Repayments

  6.4.1   Unless sooner prepaid pursuant to Clauses 5, 6.2.1, 6.2.2 6.3, 19 or
20, the Advances Outstanding shall be repaid in full in the Currency of such
Advances on the Termination Date.

- 49 -



--------------------------------------------------------------------------------



 



  6.4.2   All repayments of any Advance or any portion thereof shall be made
together with payment of (i) all Cost of Funds accrued and unpaid on the amount
repaid to the date of such repayment, (ii) any Commitment Fees, and (iii) any
and all Breakage Costs.     6.4.3   On the Amendment Date the Borrowers shall
use all amounts then credited to the Reserve Fund together with amounts credited
to the Collection Accounts and other sources made available to the Borrowers to
repay a corresponding principal amount of Advances Outstanding so as to reduce
the principal amount of Advances Outstanding to €100,675,000.

6.5   Release of Security Interest

    Upon the termination of this Agreement and the repayment by the Borrowers of
all Obligations and the performance and discharge in full of all of the
Borrowers’ other obligations under the Transaction Documents (including their
obligations under the Combined Facility Guarantee) and related documents in
accordance with the Debenture and the Security Documents the Security Trustee
shall release its security interest in any remaining Collateral.

7.   INTEREST

7.1   Calculation of Interest

  7.1.1   Advances denominated in Euro or Pounds Sterling shall bear interest,
at the relevant Borrower’s option, at (i) the applicable Base Rate, or (ii) in
the case of Advances denominated in Euro, the applicable EURIBOR Rate (except
that in the case of Interest Periods of less than one month, the EURIBOR Rate
shall be determined in accordance with clause (iii) of the definition thereof),
or (iii) in the case of Advances denominated in Pounds Sterling, the applicable
LIBOR Rate (except that in the case of Interest Periods of less than one month,
the LIBOR Rate shall be determined in accordance with clause (iii) of the
definition thereof), plus Mandatory Costs, if any; provided that for so long as
a EURIBOR Rate Disruption Event or a LIBOR Rate Disruption Event is continuing,
all such Advances shall bear interest at the Base Rate.     7.1.2   Advances
denominated in Dollars shall bear interest, at the relevant Borrower’s option,
at (i) the applicable Base Rate, or (ii) the applicable LIBOR Rate plus
Mandatory Costs, if any; provided that for so long as a LIBOR Rate Disruption
Event is continuing, all such Advances shall bear interest at the Base Rate.    
7.1.3   In addition to the Interest calculated in accordance with Clauses 7.1.1
— 7.1.2, a Usage Fee shall be payable by the Borrower(s), such Usage Fee to be
calculated, on any date of determination, on the basis of the aggregate
principal amount of the Advances Outstanding on such date, as provided in the
Fee Letter.

7.2   Interest Periods       A Borrower may in relation to each Advance select
Interest Periods of one or three months by giving written notice to the
Administrative Agent in the form set out in

- 50 -



--------------------------------------------------------------------------------



 



    Exhibit A-2 no later than 10:00 a.m. two Business Days prior to each Funding
Date provided that:

  (a)   if no such written notice is given by a Borrower the Interest Period
shall be of one month;     (b)   no Interest Period may extend beyond the
Termination Date; and     (c)   the number of all Advances outstanding shall not
exceed five.

7.3   Payment of Interest       Interest shall accrue on each Advance, as
applicable, during each Accrual Period at the applicable Interest Rate. The
relevant Borrower shall pay Interest on the unpaid principal amount of each
Advance, as applicable, for the period commencing on and including the Funding
Date of such Advance, as applicable, through but excluding the date that such
Advance, as applicable, shall be paid in full. Accrued and unpaid Interest shall
be payable on each Advance on each Payment Date, unless earlier paid pursuant to
(i) a prepayment in accordance with Clause 6.2 or (ii) a reimbursement or
repayment in accordance with Clause 6.3 or 6.4, as applicable.

7.4   Default Interest

  7.4.1   If a Borrower fails to pay any amount payable by it under a
Transaction Document on its due date, interest shall accrue on the overdue
amount from the due date up to the date of actual payment (both before and after
judgment) at a rate which, subject to Clause 7.5, is 2.0% higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Administrative
Agent in its reasonable discretion. Any interest accruing under this Clause 7.4
shall be immediately payable by the relevant Borrower on demand by the
Administrative Agent.     7.4.2   Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Accrual Period applicable to that overdue amount but will remain immediately due
and payable.

7.5   Notification of rates of interest

  7.5.1   Each Lender Agent shall determine the amount of any Breakage Costs due
to such Lender Agent on each Payment Date and shall inform the Administrative
Agent of the amount of such Breakage Costs no later than 6 Business Days before
such Payment Date. Any Breakage Costs not notified by such time shall be payable
on the next following Payment Date.     7.5.2   The Administrative Agent shall
determine: (i) the Interest Rate on each Quotation Date and shall advise each
Lender Agent and Servicer of such Interest Rate promptly thereafter and
(ii) Interest (including unpaid Interest, if any, due and payable on a prior
Payment Date) to be paid by the relevant Borrower with respect to each Advance
and each Swingline Advance on each Payment Date and shall advise each Lender
Agent and the Servicer on behalf

- 51 -



--------------------------------------------------------------------------------



 



      of the relevant Borrower thereof five Business Days prior to each Payment
Date.

8.   PAYMENT MECHANICS

8.1   Payments during the Revolving Period.       Provided that no Event of
Default has occurred which is continuing and subject to Clause 9.3, on each
Payment Date during the Revolving Period, the Administrative Agent shall pay to
the following Persons, pursuant to the most recent Monthly Report, from amounts
released by the Account Bank (with the consent of the Security Trustee) from
each Collection Account and the Reserve Fund, to the extent of Available Funds
in such Collection Account and the Reserve Fund, the following amounts, provided
that the consent of the Security Trustee to the release of amounts from each
Collection Account and Reserve Fund shall be deemed to be given for the purpose
of this Clause provided such amounts are in accordance with the Monthly Report
and the Monthly Report provides for the application of funds to be made in
accordance with the following order of priority such that no funds are applied
to an item in the order of priority until all sums due (in whatever currency) in
respect of items with a higher ranking in the order of priority are paid in
full:

  8.1.1   to any party owed, administrative fees (if any) (not to exceed €5,000
in any trailing 12-month period);     8.1.2   to the Servicer, (or Successor
Servicer, as the case may be) in an amount equal to its accrued and unpaid
Servicing Fees to the end of the preceding Collection Period, for the payment
thereof;     8.1.3   to each Lender Agent (and, with respect to any accrued and
unpaid Breakage Costs, the relevant Borrower(s)), pro rata in accordance with
the amount of Advances Outstanding, in an amount equal to any accrued and unpaid
Cost of Funds, Commitment Fee and Breakage Costs;     8.1.4   to the
Administrative Agent, for the account of the applicable Affected Party, to be
paid pro rata to such Affected Parties in accordance with the amount owed to
such Person under this Clause 8.1.4, in an amount equal to any unpaid Increased
Costs, Taxes and any Other Costs, for the payment thereof;     8.1.5   to the
Administrative Agent, each Conduit Lender and each Institutional Lender, the
Affected Parties and the Indemnified Parties, pro rata in accordance with the
amount owed to such Person under this Clause 8.1.5, all other amounts (other
than Advances Outstanding) then due under this Agreement, for the payment
thereof;     8.1.6   at the option of the Borrower(s), to the Reserve Fund, an
amount, if any, which, when so deposited, causes the balance of the Reserve Fund
to equal the one-month Required Interest Reserve Amount, the two-month Required
Interest Reserve Amount or the three-month Required Interest Reserve Amount;    
8.1.7   to the extent not paid by the Servicer, to any Successor Servicer, pro
rata in accordance with the amount owed to such Person under this Clause 8.1.7,
in an

- 52 -



--------------------------------------------------------------------------------



 



      amount equal to any accrued and unpaid Transition Costs, Successor
Servicer Expenses and Market Servicing Fee Differential, for the payment
thereof;     8.1.8   €1,500 to the Borrower in respect of its retained profit
referred to in Recital (C);     8.1.9   at the option of the Borrower(s): (i) to
be invested in additional Eligible Loans that become part of the Collateral
within two Business Days of such date or distributed to the Borrower(s); and
(ii) to be invested in Permitted Investments in accordance with Clause 1.1; and
(iii) to make (or reserve towards making) payments relating to the Permitted
Indebtedness; provided that the following conditions are satisfied following
such payment(s) as determined by the Administrative Agent: neither a Default, an
Event of Default nor a Servicer Termination Event has occurred or would result
from the actions set forth in clauses (i) — (iii) above; and     8.1.10   the
surplus to the Borrower, provided that the conditions to be satisfied under
Clause 8.1.9 above are also satisfied following payment of such surplus.

8.2   Re-Investment during the Revolving Period. On the terms and conditions
hereinafter set out, provided that no Event of Default has occurred which is
continuing and subject to Clause 9.3, from time to time during the Revolving
Period, a Borrower or the Servicer on its behalf, may, to the extent of any
Principal Collections on deposit in any Collection Account:

  8.2.1   request that the Account Bank (with the consent of the Security
Trustee, provided that the consent of the Security Trustee to the release of
amounts from each Collection Account and Reserve Fund shall be deemed to be
given for the purpose of this Clause provided such amounts are in accordance
with the Monthly Report and the Monthly Report provides for the application of
funds to be made in accordance with the priority of payments provided in Clause
8.1 above), release such funds to the Servicer for the purpose of reinvesting in
additional Eligible Loans, provided the following conditions are satisfied:

  (a)   the Servicer provides same day written notice to the Administrative
Agent by facsimile (to be received no later than 11:00 a.m. (London time) on
such day) of such request and the amount thereof;     (b)   the notice required
in Clause 8.2.1(a) above shall be accompanied by a Borrower Notice in the form
of Exhibit A-1 executed by the relevant Borrower and at least one Responsible
Officer of the Servicer;     (c)   the Account Bank provides to the
Administrative Agent by facsimile or email (to be received no later than
11:00 a.m. (London time) on that same date) a statement reflecting the total
amount of Principal Collections on deposit on such day in such Collection
Account; and     (d)   upon the satisfaction of the conditions set out in
Clauses 8.2.1(a) to 8.2.1(c) above, and the Account Bank’s confirmation of
available funds, the Account Bank shall, with the consent of the Security
Trustee, release

- 53 -



--------------------------------------------------------------------------------



 



      funds consisting of Principal Collections from such Collection Account to
the Servicer in an amount not to exceed the lesser of (A) the amount requested
by the Servicer and (B) the amount of Principal Collections on deposit in such
Collection Account on such day; or request that such funds be applied to make
payments in respect of the Advances Outstanding at such time in accordance with
and subject to the terms of Clause 6.2.1, in which case the Account Bank shall
deposit such funds into the appropriate Administrative Agent’s Account and the
Administrative Agent shall apply such funds in accordance with Clause 6.2.1.

8.3   During the Amortisation Period. Provided that no Event of Default has
occurred which is continuing and subject to Clause 9.3, on each Payment Date
during the Amortisation Period, the Administrative Agent shall pay to the
following Persons, pursuant to the most recent Monthly Report, from amounts
transferred by the Account Bank (with the consent of the Security Trustee) from
each Collection Account and the Reserve Fund to the corresponding Administrative
Agent’s Account, to the extent of Available Funds in such Collection Account and
the Reserve Fund, the following amounts, provided that the consent of the
Security Trustee to the release of amounts from each Collection Account and
Reserve Fund shall be deemed to be given for the purpose of this Clause provided
such amounts are in accordance with the Monthly Report and the Monthly Report
provides for the application of funds to be made in accordance with the
following order of priority such that no funds are applied to an item in the
order of priority until all sums due (in whatever currency) in respect of items
with a higher ranking in the order of priority are paid in full in the following
order of priority are paid in full:

  8.3.1   to any party owed, administrative fees (if any) (not to exceed €5,000
in any trailing 12 month period);     8.3.2   to the extent not paid by the
Servicer, to the Successor Servicer in an amount equal to any accrued and unpaid
currently due Successor Servicer Fees, for the payment thereof;     8.3.3   to
the Servicer, in an amount equal to its accrued and unpaid Servicing Fees to the
end of the preceding Collection Period, for the payment thereof;     8.3.4   to
each Lender Agent (and, with respect to any accrued and unpaid Breakage Costs,
the relevant Borrower(s)), pro rata in accordance with the amount of Advances
Outstanding hereunder, in an amount equal to any accrued and unpaid Interest,
Commitment Fee and Breakage Costs;     8.3.5   to each Lender Agent, pro rata in
accordance with the amount of Advances Outstanding hereunder, for the account of
the applicable Lender, in an amount necessary to reduce the Advances Outstanding
and Obligations due to such Lender to zero, for the payment thereof;     8.3.6  
to the Administrative Agent and each Lender Agent, for the account of the
applicable Affected Party, to be paid pro rata to such Affected Parties in
accordance with the amount owed to such Person under this Clause 8.3.6, in an

- 54 -



--------------------------------------------------------------------------------



 



      amount equal to any unpaid Increased Costs, Taxes and any Other Costs, for
the payment thereof;     8.3.7   to each Lender Agent, the Lenders, the Affected
Parties and the Indemnified Parties, pro rata in accordance with the amount owed
to such Person under this Clause, all other amounts (other than Advances
Outstanding) then due under this Agreement, for the payment thereof;     8.3.8  
to the extent not paid by the Servicer, to any Successor Servicer, pro rata in
accordance with the amount owed to such Person under this Clause, in an amount
equal to any accrued and unpaid Transition Costs, Successor Servicer Expenses
and Market Servicing Fee Differential, for the payment thereof;     8.3.9   to
Wachovia Capital Markets LLC in an amount equal to the Aggregate Combined
Facility Unpaids which are outstanding under the Combined Facility together with
any amounts due under the Combined Facility Guarantee (but without double
counting);     8.3.10   pro rata, to each Borrower, an amount of not more than
€6,000 per annum in respect of that Borrower’s retained profit as referred to in
Recital (F)(C);     8.3.11   to each Person entitled thereto, pro rata, an
amount equal to all outstanding Obligations owed to such Person; and     8.3.12
  after the occurrence of the “Collection Date” as defined in the Combined
Facility, any remaining amounts shall be distributed to the Borrowers.

8.4   Consolidated Orders of Priorities. For the avoidance of doubt, given the
joint and several liabilities of the Borrowers under this Agreement, the orders
of priority shall be applied on a consolidated basis regardless of whether the
moneys in question are in an account in the name of one or the other Borrower
and regardless of whether the moneys represent amounts received or collected by
one Borrower rather than the other.

9.   COLLECTIONS AND ALLOCATIONS

9.1   On or before the date on which a Borrower originates or otherwise acquires
a Loan, such Borrower, or the Servicer on behalf of such Borrower, shall have
instructed the related Obligor to make all payments in respect of such Loan to
the Collection Account corresponding to the Currency in which such Loan is
denominated. The relevant Borrower, or the Servicer on behalf of the relevant
Borrower, shall promptly (but in no event later than two Business Days after the
receipt thereof) identify any Collections received in the Collection Accounts as
being Interest Collections or Principal Collections. In the event that any
Collections are received in the Reserve Fund (whether by reason of outstanding
direct debits or otherwise) they shall be promptly transferred to the Collection
Account within one Business Day.

9.2   Notwithstanding anything to the contrary contained herein or in any other
Transaction Document, all payments required to be made by a Borrower hereunder
shall be made by such Borrower through the Servicer acting as its Paying Agent.
In addition, each Borrower authorises the Servicer to execute on such Borrower’s
behalf, notices given pursuant to Clause 6.2 and each Borrower’s certification
to be delivered.

- 55 -



--------------------------------------------------------------------------------



 



9.3   The Servicer shall allocate and apply Collections in each Collection
Account to the payment of amounts payable in the Currency deposited into such
Collection Account. To the extent that aggregate amounts payable or to become
payable in any Currency exceed the amount of Collections denominated in such
Currency on deposit in any Collection Account for such Currency and available
for such payment, and Collections denominated in any other Currency on deposit
in any Collection Account are available for such payment, then the Servicer
shall allocate such other Collections to the payment of such amount, and on the
Payment Date the Servicer, in consultation with the Administrative Agent, shall
instruct the Account Bank to cause such other Collections to be converted to the
Currency of payment using the spot selling rate as of the related Determination
Date and shall apply the amounts so converted to the making of such payment such
that no item in the orders of priority is paid unless and until items due (in
whatever currency) which have a higher ranking in the order of priority have
been paid in full.

9.4   With respect to any Revolving Loans or Delayed Draw Term Loans (until such
time as they become Term Loans) subject to the Retained Interest provisions of
this Agreement, Principal Collections and Interest Collections received by the
Servicer will be allocated between the portion owned by the Borrower(s) and to
the portion not owned by the Borrower(s) (if any) on a pro rata basis according
to the outstanding principal amount of such portion.

10.   PAYMENTS, COMPUTATIONS, ETC.

10.1   Unless otherwise expressly provided herein, all amounts to be paid or
deposited by a Borrower or the Servicer on behalf of a Borrower or which are
transferred by the Account Bank from the Collection Accounts and the Reserve
Fund shall be paid or deposited in accordance with the terms hereof no later
than 12:00 p.m. (or 10:00 a.m. local time in the Principal Financial Centre of
the Alternative Currency), on the day when due in immediately available funds to
the applicable Administrative Agent’s Account as set out in ANNEX E. All amounts
to be made available by any Lender, Lender Agent to the Administrative Agent in
connection with the making of any Advance, whether in Euro or in an Alternative
Currency, shall be sent to the Administrative Agent on the date when due in
immediately available funds to an account designated by the Administrative Agent
to each such Lender or Lender Agent or Swingline Lender Agent, which amounts, if
in an Alternative Currency, shall be made available to the Administrative Agent
no later than 12:00 p.m. (or 10:00 a.m. local time in the Principal Financial
Centre of the Alternative Currency) on the date when due. If, under any
provisions of this Agreement, any Lender or Lender Agent is owed any amount in
respect of Breakage Costs, each such Lender or Lender Agent, as the case may be,
shall send a statement to the Administrative Agent listing each such amount in
accordance with Clause 7.4.

10.2   Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of Interest, other interest or any fee payable hereunder,
as the case may be.

10.3   All payments hereunder shall be made without set-off or counterclaim and
in such Currency and in such amounts as may be necessary in order that all such
payments

- 56 -



--------------------------------------------------------------------------------



 



    shall not be less than the amounts otherwise specified to be paid under this
Agreement (after withholding for or on account of any Taxes).

10.4   Except to the extent otherwise provided herein or in any other
Transaction Document, all amounts owing under this Agreement or under any such
other Transaction Document are payable in Euro, except for the principal of, and
Cost of Funds on, any Advance denominated in any Alternative Currency and
Breakage Costs relating thereto, which are payable in such Alternative Currency.
If a Borrower shall fail to pay any principal of, or any Interest on, any
Advance when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), the unpaid portion of such Advance shall, if such
Advance is not denominated in Euro, automatically be redenominated in Euro on
the due date thereof (or, if such due date is a day other than the last day of
the Accrual Period therefor, on the last day of such Accrual Period) in an
amount equal to the Euro Equivalent thereof using the spot selling rate as of
such date.

11.   FEES

11.1   The Borrowers shall pay to each Lender Agent, quarterly in arrears, in
accordance with Clauses 8.1.3 and 8.3.4, to the extent of Available Funds:

  11.1.1   from the Collection Accounts and the Reserve Fund on each Payment
Date, the Commitment Fee; and     11.1.2   from (i) the Collection Account
corresponding to the currency of each Advance Outstanding and (ii) the Reserve
Fund, the Usage Fee.

11.2   The Borrower(s) shall pay to the Administrative Agent, in accordance with
Clause 33.9, (i) on the Closing Date, an amount equal to the estimated
reasonable legal fees and itemised out-of-pocket expenses of the Administrative
Agent’s counsel as of such date, and (ii) all additional reasonable fees and
out-of-pocket expenses of such counsel within 30 Business Days after receiving
an invoice for such amounts.

11.3   If, in respect of the next Payment Date, the Administrative Agent
determines that there would be an insufficient amount of Collections available
in any Currency to pay the amounts to be paid under Clauses 11.1 and 11.2
denominated in such Currency at a particular level of the Priority of Payments
on such Payment Date, then the Administrative Agent shall exchange an amount of
Collections available in any other Currency (as selected by the Administrative
Agent in a commercially reasonable manner) equal to such shortfall at the spot
selling rate determined by the Administrative Agent for delivery two Business
Days after such date of determination, which amounts shall be applied on the
next Payment Date in accordance with the Priority of Payments, and (ii) if such
Collections are insufficient to fully pay the shortfall, apply the Reserve Fund
to such shortfall. If any item at a particular level of the Priority of Payments
remains unpaid after such application then, with respect to the item (or if more
than one item, those items ranking pari passu in priority of payment) which will
not be paid in full, the relevant shortfall shall be borne proportionately
between such items of the same priority.

- 57 -



--------------------------------------------------------------------------------



 



12.   TAX GROSS UP AND INDEMNITIES   12.1   Definitions       In this Agreement:
      “Protected Party” means a Lender which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Transaction Document.       “Tax Confirmation”
means a confirmation by a Lender that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Transaction
Document is either:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (ii)   a partnership each member of which is:

  (A)   a company so resident in the United Kingdom; or     (B)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Taxes Act) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of the Taxes Act; or     (C)   a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (for the
purposes of section 11(2) of the Taxes Act) of that company.

    “Tax Credit” means a credit against, relief or remission for, or repayment
of, any Tax.       “Tax Deduction” means a deduction or withholding for or on
account of Tax from a payment under a Transaction Document.       “Tax Payment”
means either the increase in a payment made by an Obligor to a Lender under
Clause 12.2 or a payment under Clause 12.3.       “Treaty Lender” means a Lender
which:

  12.1.1   is treated as a resident of a Treaty State for the purposes of the
Treaty and under the terms of that Treaty is entitled to receive payment of
interest (subject to the completion of any necessary procedural formalities)
without any deduction or withholding on account of Tax; and     12.1.2   does
not carry on a business in the United Kingdom through a permanent establishment
with which that Lender’s participation in the Loan is effectively connected.

- 58 -



--------------------------------------------------------------------------------



 



    “Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
withholding tax imposed by the United Kingdom on interest.       Unless a
contrary indication appears, in this Clause 12 a reference to “determines” or
“determined” means a determination made in the sole discretion of the person
making the determination acting in good faith.   12.2   Tax gross-up

  12.2.1   The Borrowers and the Additional Guarantors shall make all payments
to be made by them under any Transaction Document without any Tax Deduction,
unless a Tax Deduction is required by law.     12.2.2   Each Borrower and
Additional Guarantor shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Each Lender shall
promptly notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender, it shall promptly notify the relevant Borrower or
Additional Guarantor.     12.2.3   If a Tax Deduction is required by law to be
made by a Borrower or Additional Guarantor the amount of the payment due from
such Borrower or Additional Guarantor shall be increased to an amount necessary
to ensure that (after making such Tax Deduction) it leaves an amount equal to
the payment which would have been due if no Tax Deduction had been required.    
12.2.4   A Borrower or Additional Guarantor is not required to make an increased
payment to a Lender under Clause 12.2.3 above for a Tax Deduction, in respect of
tax imposed in the United Kingdom, if on the date on which the payment falls
due:

  (a)   the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the generally
published interpretation, administration, or application of) any law or Treaty,
or any generally published practice or concession of any relevant taxing
authority; or     (b)    

  (A)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(a)(ii) of the definition of Qualifying Lender;     (B)   an officer of HM
Revenue & Customs has given (and not revoked) a direction (a “Direction”) under
section 931 of the Income Tax Act (as that provision has effect on the date on
which the relevant Lender became a Party) which relates to that payment and that

- 59 -



--------------------------------------------------------------------------------



 



      Lender has received from that Borrower or Additional Guarantor a certified
copy of that Direction; and     (C)   the payment could have been made to the
Lender without any Tax Deduction in the absence of that Direction; or

  (c)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(a)(ii) of the definition of Qualifying Lender and it has not, other than by
reason of any change after the date of this Agreement in (or in the generally
published interpretation, administration or application of) any law, or any
generally published practice or concession of any relevant taxing authority,
given a Tax Confirmation to the Borrower or Additional Guarantor; or     (d)  
the relevant Lender is a Treaty Lender and the Borrower or Additional Guarantor
making the payment is able to demonstrate that the payment could have been made
to the Lender without the Tax Deduction had that Lender complied with its
obligations under Clause 12.2.7 below ; or     (e)   the increased payment is
due as a result of any assignment or transfer of the Loans by an Existing Lender
to a New Lender pursuant to Clause 21.

  12.2.5   If a Borrower or Additional Guarantor is required to make a Tax
Deduction as a result of a change in the Applicable Law, such Borrower or
Additional Guarantor shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.     12.2.6   Within 30 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
relevant Borrower or Additional Guarantor shall deliver to the Administrative
Agent, for the Lender entitled to the payment, evidence reasonably satisfactory
to that Lender that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.     12.2.7   A Treaty
Lender and the relevant Borrower or Additional Guarantor, to the extent a
Borrower or Additional Guarantor makes a payment to which that Treaty Lender is
entitled, shall co-operate in completing any procedural formalities (including
the completion and submission of any relevant form) necessary for such Borrower
or Additional Guarantor to obtain authorisation to make that payment without a
Tax Deduction and in particular each Treaty Lender shall, as soon as reasonably
practicable, submit an application for gross payment to its local tax authority
and provide a copy of such application to the Administrative Agent and the
relevant Borrower or Additional Guarantor.

12.3   Tax indemnity

  12.3.1   The relevant Borrower shall (within three Business Days of demand by
the Administrative Agent) pay (or procure payment) to a Protected Party an
amount equal to the loss, liability or cost which that Protected Party
determines, acting in good faith, will be or has been (directly or indirectly)

- 60 -



--------------------------------------------------------------------------------



 



      suffered for or on account of Tax by that Protected Party in respect of a
Transaction Document. A copy of a certificate confirming the amount and date of
the loss, liability or Tax suffered or to be suffered shall accompany the demand
for payment.     12.3.2   Clause 12.3.1 above shall not apply:

  (a)   with respect to any Tax assessed on a Protected Party:

  (i)   under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident for tax purposes; or     (ii)   under the
law of the jurisdiction in which that Protected Party’s Facility Office is
located in respect of amounts received or receivable in that jurisdiction,

  (b)   if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party; or

  (c)   to the extent a loss, liability or cost:

  (i)   is compensated for by an increased payment under Clause 12.2;     (ii)  
would have been compensated for by an increased payment under Clause 12.2 but
was not (or will not be) so compensated solely because one of the exclusions in
sub-clause 12.2.4 of Clause 12.2 applied (or will apply); or     (iii)   arises
as a result of wilful misconduct by such Protected Party.

  12.3.3   A Protected Party making, or intending to make a claim pursuant to
Clause 12.3.1 above shall promptly notify the Administrative Agent of the event
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the relevant Borrower.     12.3.4   A
Protected Party shall, on receiving a payment from a Borrower under this Clause
12.3, notify the Administrative Agent.     12.3.5   This Clause 12.3 shall not
apply to the extent any loss, liability, cost or Tax is attributable to the
wilful misconduct of the relevant Protected Party or any of its affiliates or
agents.

12.4   Tax Credit       If a Borrower or Additional Guarantor makes a Tax
Payment and the relevant Secured Party determines that:

  12.4.1   a Tax Credit is either attributable to that Tax Payment or to the Tax
Deduction to which that Tax Payment relates; and



- 61 -



--------------------------------------------------------------------------------



 



  12.4.2   that Secured Party has obtained, utilised and fully retained that Tax
Credit on an affiliated group basis,

    the Secured Party shall pay an amount to the relevant Borrower or Additional
Guarantor which that Secured Party determines will leave it (after that payment)
in the same after-Tax position as it would have been in had the Tax Payment not
been made by the relevant Borrower or Additional Guarantor.   12.5   Stamp Taxes
      Each Borrower shall pay and, within three Business Days of demand,
indemnify each Lender against any cost, loss or liability that Lender incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Transaction Document.   12.6   Value Added Tax

  12.6.1   All consideration expressed to be payable under a Transaction
Document by any party to a Lender shall be deemed to be exclusive of any VAT. If
VAT is chargeable on any supply made by any Lender to any party in connection
with a Transaction Document, that party shall pay to the Lender (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT and such Lender shall promptly provide an appropriate VAT invoice to
such Party.     12.6.2   Where a Transaction Document requires any party to
reimburse a Secured Party for any costs or expenses, that party shall also at
the same time pay and indemnify that Secured Party against all VAT incurred by
the Secured Party in respect of the costs or expenses to the extent that the
Secured Party reasonably determines that neither it, nor any other member of any
group of which it is a member for VAT purposes, is entitled to credit or
repayment from the relevant tax authority in respect of the VAT.

13.   INCREASED COSTS   13.1   Increased costs

  13.1.1   If either (i) the introduction of or any change in or in the
interpretation of any Applicable Law, guideline, rule, regulation, directive or
request (including the implementation of the Basel II Framework by national
authorities) or (ii) compliance by any Affected Party with any Applicable Law,
guideline, rule, regulation, directive or request from any central bank or other
Governmental Authority (whether or not having the force of law) (including any
national regulation which implements the Basel II Framework), including, without
limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, has or would have the effect of (i) reducing the
rate of return on the capital of any Affected Party or any Lender’s Holding
Company, (ii) imposing an additional or increased cost, or (iii) reducing any
amount due and payable under any Transaction Document, in each case as a
consequence of its obligations hereunder or arising in connection herewith or an
additional or increased cost of any Affected Party to the extent that it is

- 62 -



--------------------------------------------------------------------------------



 



      attributable to that Affected Party having entered into its Commitment or
funding or performing an obligation in connection herewith to a level below or
above, as applicable, that which any such Affected Party or such Lender’s
Holding Company could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party or
such Lender’s Holding Company with respect to capital adequacy) by an amount
deemed by such Affected Party or such Lender’s Holding Company to be material,
then from time to time, within 10 days after demand by such Affected Party
(which demand shall be accompanied by a statement setting out the basis for such
demand), the relevant Borrower(s) shall pay directly to such Affected Party or
the Lender with respect to such Holding Company such additional amount or
amounts as will compensate such Affected Party for such reduction.     13.1.2  
If as a result of any event or circumstance similar to those described in
Clause 13.1.1, any Affected Party is required to compensate a bank or other
financial institution providing liquidity support, credit enhancement or other
similar support to such Affected Party in connection with this Agreement or the
funding or maintenance of Advances hereunder, then within 10 days after demand
by such Affected Party, the relevant Borrower(s) shall pay to such Affected
Party such additional amount or amounts as may be necessary to reimburse such
Affected Party for any such amounts paid by it.     13.1.3   In determining any
amount provided for in this Clause 13.1, the Affected Party may use any
reasonable averaging and attribution methods. Any Affected Party making a claim
under this Clause 13.1 shall submit to the relevant Borrower(s) a certificate as
to such additional or increased cost or reduction, which certificate shall
calculate in reasonable detail any such charges and shall be conclusive absent
demonstrable error.     13.1.4   If a Lender shall notify the Administrative
Agent that a Eurocurrency Disruption Event as described in paragraph (a) of the
definition of “Eurocurrency Disruption Event” has occurred, the Administrative
Agent shall in turn so notify the Borrowers, whereupon all Advances in respect
of which Interest accrues at the LIBOR Rate shall immediately be converted into
Advances in respect of which Interest accrues at the applicable Base Rate.    
13.1.5   Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Clause 13.1 shall not constitute a waiver of such
Affected Party’s right to demand such compensation.

13.2   Exceptions

  13.2.1   Clause 13.1 does not apply to the extent any Increased Cost is:

  (a)   Attributable to a Tax Deduction required by law to be made by a Borrower
or Additional Guarantor;     (b)   compensated for by Clause 12.2 or 12.3 (or
would have been compensated for under Clause 12.2 or 12.3 but was not so
compensated solely because any of the exclusions in Clause 12.2 or 12.3.2
applied); or

- 63 -



--------------------------------------------------------------------------------



 



  (c)   compensated for by the payment of the Mandatory Cost.

  13.2.2   In this Clause 13.2, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 12.1.

14.   OTHER INDEMNITIES   14.1   Currency indemnity

  14.1.1   If any sum due from a Borrower or Additional Guarantor under the
Transaction Documents (a “Sum”), or any order, judgment or award given or made
in relation to a Sum, has to be converted from the currency (the “First
Currency”) in which that Sum is payable into another currency (the “Second
Currency”) for the purpose of:

  (a)   making or filing a claim or proof against such Borrower or Additional
Guarantor;

  (b)   obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

      such Borrower or Additional Guarantor shall as an independent obligation,
within three Business Days of demand, indemnify each Secured Party to whom that
Sum is due against any cost, loss or liability arising out of or as a result of
the conversion including any discrepancy between (A) the rate of exchange used
to convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.     14.1.2   Each of the Borrowers and Additional Guarantors waives
any right it may have in any jurisdiction to pay any amount under the
Transaction Documents in a currency or currency unit other than that in which it
is expressed to be payable.

15.   INDEMNIFICATION AND EXPENSES   15.1   Indemnification and Expenses

  15.1.1   Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, each of the Borrowers hereby agrees to
indemnify the Administrative Agent, the Successor Servicer (if it is not an
Affiliate of the Borrower), the Security Trustee, any other Secured Party or its
assignee and each of their respective Affiliates and officers, directors,
employees and agents thereof (collectively, the “Indemnified Parties”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable legal fees and
disbursements to the extent expressly set forth below (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by, any such Indemnified Party arising out of or as a result of this
Agreement, excluding, however, Indemnified Amounts to the extent resulting from
(i) fraud, gross negligence or wilful misconduct on the part of such Indemnified
Party or (ii) Indemnified Amounts to the extent already compensated for under
Clause 12,

- 64 -



--------------------------------------------------------------------------------



 



      13, 14, 15 or 33. Without limiting the foregoing, each of the Borrowers
shall indemnify the Indemnified Parties for Indemnified Amounts relating to or
resulting from:

  (a)   any Loan treated as or represented by the relevant Borrower to be an
Eligible Loan that is not at the applicable time an Eligible Loan;     (b)  
reliance on any representation or warranty made or repeated by the Borrowers,
the Servicer or any of their respective officers under or in connection with
this Agreement, which shall have been false or incorrect in any material respect
when made or repeated;     (c)   the failure by the relevant Borrower to comply
with any term, provision or covenant contained in this Agreement or any other
Transaction Document, or with any Applicable Law with respect to any Loan
comprising a portion of the Collateral, or the nonconformity of any Loan or any
Related Property with any such Applicable Law or any breach by the relevant
Borrower thereof to perform its obligations under the Loans included as a part
of the Collateral;     (d)   the failure to vest and maintain vested in the
Security Trustee, on behalf of the Secured Parties a valid, effective and first
ranking security interest in the Collateral in accordance with the Transaction
Documents;     (e)   the failure to file, or any delay in filing, security
registrations or other similar instruments or documents of any applicable
jurisdiction or other Applicable Laws with respect to any Collateral, or to
place any loan note or Loan Documents in the possession of the Collateral
Custodian as required by the Transaction Documents;     (f)   any dispute,
claim, offset or defence (other than the discharge in bankruptcy) of the
relevant Obligor to the payment of any Loan included as part of the Collateral
that is, or is purported to be, an Eligible Loan (including, without limitation,
a defence based on the Loan not being a legal, valid and binding obligation of
the relevant Obligor enforceable against it in accordance with its terms);    
(g)   any failure of a Borrower or the Servicer to perform its duties or
obligations in accordance with the provisions of this Agreement or any failure
by the Servicer, a Borrower or any Affiliate thereof to perform its respective
duties under the Loans;     (h)   any products liability claim or environmental
liability claim or personal injury or property damage suit or other similar or
related claim or action of whatever sort arising out of or in connection with
the Related Property, merchandise or services that are the subject of any Loan
included as part of the Collateral or the Related Property included as part of
the Collateral;

- 65 -



--------------------------------------------------------------------------------



 



  (i)   the failure by a Borrower to pay when due any Taxes for which such
Borrower is liable, including without limitation, sales, excise or personal
property taxes payable in connection with the Collateral;     (j)   any
repayment by the Administrative Agent or another Secured Party of any amount
previously distributed in reduction of Advances Outstanding, or payment of Cost
of Funds or any other amount due hereunder, in each case which amount the
Administrative Agent or another Secured Party believes in good faith is required
to be repaid;     (k)   any investigation, litigation or proceeding related to
this Agreement or the use of proceeds of Advances or in respect of any Loan
included as part of the Collateral or the Related Property included as part of
the Collateral;     (l)   any failure by a Borrower to give reasonably
equivalent value to any transferor in consideration for the transfer by such
Person to such Borrower of any Loan or the Related Property or any attempt by
any Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action;     (m)   the failure of a
Borrower, any of its agents or representatives to remit to the Servicer or the
Administrative Agent, Collections on the Collateral remitted to such Borrower or
any such agent or representative in accordance with the terms hereof or the
commingling by a Borrower or any Affiliate of any collections;     (n)   the
failure to maintain, as of the close of business on each Business Day prior to
the Termination Date, an amount of Advances Outstanding that is less than or
equal to the lesser of (x) the Facility Amount and (y) the amount which permits
compliance with the Minimum Overcollateralization Ratio on such Business Day; or
    (o)   fluctuations in a Currency which a Lender may sustain as a consequence
of the payment of any Advance Outstanding in that Currency (including as a
result of any mandatory prepayment hereunder or the occurrence of an Event of
Default that is continuing or the Termination Date) other than in the Currency
in which such Advance was made.

  15.1.2   Any amounts subject to the indemnification provisions of this Clause
15.1 shall be paid by the relevant Borrower to the applicable Indemnified Party
within five Business Days following such Person’s demand therefor.     15.1.3  
If for any reason the indemnification provided above in this Clause 15.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the relevant Borrower(s) shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
relevant Borrower(s) on the other hand but also the relative fault of such
Indemnified Party as well as any other relevant equitable considerations.

- 66 -



--------------------------------------------------------------------------------



 



  15.1.4   The obligations of the Borrowers under this Clause 15.1 shall survive
the removal of the Administrative Agent, the Servicer, the Successor Servicer or
the Security Trustee and the termination of this Agreement.

16.   REPRESENTATIONS AND WARRANTIES   16.1   The Borrowers jointly and
severally make the representations and warranties set out in this Clause 16.1 to
each Secured Party on the Closing Date and on the date of the Initial Advance
and in addition, the Repeating Representations are deemed to be made by each
Borrower with reference to the facts and circumstances then existing on each
Funding Date. For the purpose of this Clause and this Agreement, “Repeating
Representations” means each of the representations set out in this Clause 16
except for those in Clauses 16.1.9 and 16.1.25 (to the extent it applies to the
date of the Initial Advance, but which shall otherwise be repeated by reference
to the circumstances existing on each date on which it is repeated).

  16.1.1   Organisation; Power and Authority. Each of the Borrowers is a private
limited company duly organised and validly existing under the laws of the
jurisdiction of its formation and has full power, authority and legal right to
own its assets and conduct its business as such business is presently conducted
and to enter into and perform its obligations under this Agreement and each
other Transaction Document to which it is a party, including the Combined
Facility.     16.1.2   Due Qualification. Each of the Borrowers is duly
qualified to do business as a private limited company in its country of
incorporation and in each jurisdiction where it conducts business.     16.1.3  
Due Authorisation. The execution and delivery of this Agreement and each
Transaction Document to which each Borrower is a party, including the Combined
Facility and the consummation of the transactions provided for herein and
therein have been duly authorised by the relevant Borrower by all necessary
action on the part of such Borrower.     16.1.4   No Conflict. The execution and
delivery of this Agreement and each Transaction Document to which each Borrower
is a party, including the Combined Facility, the performance by each Borrower of
the transactions contemplated hereby and thereby and the fulfilment of the terms
hereof and thereof will not conflict with or result in any breach of any of the
terms and provisions of, and will not constitute (with or without notice or
lapse of time or both) a default under, the relevant Borrower’s articles of
incorporation or any Contractual Obligation of the relevant Borrower.     16.1.5
  No Violation. The execution and delivery of this Agreement and each
Transaction Document to which each Borrower is a party, including the Combined
Facility, the performance of the transactions contemplated hereby and thereby
and the fulfilment of the terms hereof and thereof will not conflict with or
violate any Applicable Law.     16.1.6   No Proceedings. Except as previously
disclosed to the Administrative Agent and each Lender Agent in writing, there
are no proceedings or investigations

- 67 -



--------------------------------------------------------------------------------



 



      (formal or informal) pending or, to the best knowledge of the Borrowers,
threatened against either Borrower, before any Governmental Authority:

  (a)   asserting the invalidity of this Agreement or any Transaction Document
to which either Borrower is a party, including the Combined Facility,     (b)  
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any Transaction Document to which either Borrower is a party,
including the Combined Facility, or     (c)   seeking any determination or
ruling that could reasonably be expected to have a Material Adverse Effect.

  16.1.7   All Consents Required. All approvals, authorisations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by each
Borrower of this Agreement and by each Borrower of any Transaction Document to
which such Borrower is a party, including the Combined Facility, have been
obtained.     16.1.8   EU Insolvency Regulation. Each Borrower:

  (a)   has its “centre of main interests” (within the meaning of Article 3(l)
of the EU Insolvency Regulation) in England and Wales; and

  (b)   has no “establishment” (as that term is used in Article 2(h) of the EU
Insolvency Regulation) or branch office in any jurisdiction outside England and
Wales ; and

  (c)   has no Subsidiaries, no employees and, except as previously disclosed to
the Administrative Agent, no premises.

  16.1.9   Insolvency, Etc. The transactions contemplated under this Agreement
and each Transaction Document to which each Borrower is a party, including the
Combined Facility do not and will not render such Borrower Insolvent. Neither of
the Borrower is Insolvent or subject to any Insolvency Proceeding.

  16.1.10   Selection Procedures. No procedures believed by either Borrower to
be materially adverse to the interests of the Secured Parties were utilised by
such Borrower in identifying and/or selecting the Loans that are part of the
Collateral.

  16.1.11   Taxes.

  (a)   Each Borrower has filed or caused to be filed all Tax returns required
to be filed by it. Each Borrower has paid all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Borrower), and no Tax lien has been filed and, to each Borrower’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.

- 68 -



--------------------------------------------------------------------------------



 



  (b)   Neither Borrower has engaged nor will it engage in any course of conduct
(whether by act, omission or otherwise) which has given rise to or might
reasonably be expected to give rise to any liability of such Borrower under
section 767A or section 767AA ICTA;

  (c)   Neither Borrower has acquired any right or title to, or interest in, any
asset (or any part of an asset) in circumstances in which, were it to cease to
be a member of the same group of companies (for any relevant tax purposes) as
the company from which it acquired that right or title to, or interest in, that
asset (or part thereof), it could have a liability to pay tax under section 179
TCGA, paragraphs 3, 9 or 11 Schedule 7 FA 2003, paragraph 12A Schedule 9 FA
1996, paragraph 30A Schedule 26 FA 2002, or otherwise;

  (d)   No steps have been taken by either Borrower, nor will any steps be taken
by either Borrower which could cause such Borrower to be a member of a VAT group
with any company that is not a Borrower.

  16.1.12   Agreements Enforceable. This Agreement and each Transaction Document
to which each Borrower is a party, including the Combined Facility, constitutes
the legal, valid and binding obligation of such Borrower enforceable against
such Borrower in accordance with their respective terms, except as such
enforceability may be limited by applicable Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).     16.1.13   Reports Accurate. All
Monthly Reports and information furnished or to be furnished by a Borrower or
the Servicer to the Administrative Agent or any Lender in connection with this
Agreement are true, complete and accurate.     16.1.14   Location of Offices.
Since its formation, no Borrower has changed its name, identity, structure,
existence or state of formation, whether by an amendment of its constitutional
documents, by reorganisation or otherwise.     16.1.15   Tradenames. Other than
‘CapitalSource’, neither of the Borrowers has any trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.     16.1.16   Management. Each Borrower is centrally
managed and tax resident in the United Kingdom and neither Borrower is tax
resident in any other jurisdiction.     16.1.17   Value Given. Each Borrower has
given reasonably equivalent value to any transferor in consideration for the
transfer by such Person to such Borrower of the Loans, no such transfer was made
for or on account of an antecedent debt owed by such Person to such Borrower,
and no such transfer is voidable or subject to avoidance under any Insolvency
Law.     16.1.18   Articles of Incorporation. The articles of incorporation of
each of the Borrowers are in the forms supplied to the Administrative Agent on
the Amendment Date.

- 69 -



--------------------------------------------------------------------------------



 



  16.1.19   Separate Entity. Neither of the Borrowers has:

  (a)   engaged in any business or activity other than (a) entering into the
Transaction Documents to which it is a party, (b) making, purchasing, owning,
originating, holding, selling, exchanging, redeeming, pledging, contracting for
the management of and otherwise dealing with Loans and Related Property in the
Collateral as contemplated by the terms of the Transaction Documents, and
(c) such other activities as are incidental or related thereto (together, the
“Permitted Activities”);

  (b)   merged into or consolidated with any Person or dissolved, terminated or
liquidated in whole or in part, transferred or otherwise disposed of all or
substantially all of its assets or changed its legal structure, without in each
case first obtaining the consent of the Administrative Agent and each Lender
Agent other than as contemplated in the Transaction Documents;

  (c)   failed to preserve its existence as an entity duly organised and validly
existing under the laws of the jurisdiction of its organisation or formation, or
without the prior written consent of the Administrative Agent or each Lender
Agent, amended, modified, terminated or failed to comply with the provisions of
its articles of incorporation (except in relation to the issue of shares, which
shares are subject to Security in favour of the Secured Parties), or failed to
comply with any formalities applicable to its form of incorporation;

  (d)   except as permitted by this Agreement and the other Transaction
Documents, commingled its assets with the assets of any of its Affiliates, or of
any other Person;

  (e)   incurred any debt, secured or unsecured, direct or contingent, other
than (A) Indebtedness to the Secured Parties hereunder or in conjunction with a
repayment of all Advances owed to any of the Lenders, (B) liabilities incidental
to the maintenance of its existence, or (C) Indebtedness approved by the
Administrative Agent and the Lenders (in their sole discretion) that is either
non-recourse to the relevant Borrower or Permitted Indebtedness;

  (f)   failed to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;

  (g)   entered into any contract or agreement with any Person, other than
(i) the transactions permitted or contemplated by this Agreement, any other
Transaction Document, including the Combined Facility, and (ii) other
transactions (including, without limitation, transactions related to the use of
office space or computer equipment or software by the Borrower to or from an
Affiliate) (A) in the ordinary course of business, (B) pursuant to the
reasonable requirements of the Borrower’s business and (C) upon fair and
reasonable terms that are no less favourable to the Borrower than could be
obtained in a comparable arm’s-length transaction with third parties;

- 70 -



--------------------------------------------------------------------------------



 



  (h)   failed to correct any known misunderstandings regarding the separate
identity of either of the Borrowers and CapitalSource Europe Limited.,
CapitalSource Finance LLC, CapitalSource UK Limited, CapitalSource Inc. or any
principal or Affiliate thereof or any other Person;     (i)   guaranteed, become
obligated for, or held itself out to be responsible for the debt of another
Person other than pursuant to the Transaction Documents, and the Combined
Facility Guarantee;     (j)   failed either to hold itself out to the public as
a legal entity separate and distinct from any other Person or to conduct its
business solely in its own name in order not (a) to mislead others as to the
identity with which such other party is transacting business, or (b) to suggest
that it is responsible for the debts of any third party (including any of its
principals or Affiliates);     (k)   except as may be required by any Insolvency
Laws, shared any common logo with or held itself out as or been considered as a
department or division of (a) any of its principals or Affiliates, (b) any
Affiliate of a principal or (c) any other Person;     (l)   failed to maintain
separate financial statements, showing its assets and liabilities separate and
apart from those of any other Person;     (m)   failed to pay its own
liabilities and expenses only out of its own funds;     (n)   acquired the
obligations or securities of its Affiliates or shareholders;     (o)   if
applicable, failed to use separate invoices and checks bearing its own name;    
(p)   failed at any time to have appointed at least one independent director
(each, an “Independent Director”), which is not and, for the immediately
preceding two year period, was not (a) a director (other than an Independent
Director), officer or employee of either Borrower; (b) a director, officer or
employee of CapitalSource Europe Limited. or any of its Affiliates; (c) a
supplier, independent contractor or any other Person who derives more than 15%
of its gross revenues from its activities with a Parent, the Servicer,
CapitalSource TRS Inc., CapitalSource Inc. and/or any Affiliate of the
foregoing; or (d) a member of the immediate family of any person meeting the
criteria set fourth in paragraphs (a), (b) or (c) of this Clause (p); provided
that any such Independent Director may be an Independent Director of another
special purpose entity affiliated with the relevant Borrower;     (q)   failed
to provide that the consent of a majority of the directors (including the
consent of all of the Independent Directors) where a majority of the directors
and all of the Independent Directors of the relevant Borrower in attendance is
required for a Borrower to (a) dissolve or liquidate, in whole or part, or
institute proceedings to be adjudicated bankrupt or insolvent, (b) institute or
consent to the institution of bankruptcy or

- 71 -



--------------------------------------------------------------------------------



 



      insolvency proceedings against it, (c) file a petition seeking or consent
to reorganisation or relief under any applicable federal or state law relating
to bankruptcy or insolvency, (d) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for the relevant Borrower, (e) make any assignment for the benefit of
the relevant Borrower’s creditors, (f) admit in writing its inability to pay its
debts generally as they become due, or (g) take any action in furtherance of any
of the foregoing.

  16.1.20   Accuracy of Representations and Warranties. Without prejudice to the
terms and effect of any other representation or warranty, each representation or
warranty by the Borrowers contained herein or in any certificate or other
document furnished by a Borrower pursuant hereto or in connection herewith is
true and correct in all material respects.     16.1.21   Environmental. As of
the Borrower Cut-Off Date with respect to any Loan where mortgaged property that
is material to the operations of the related business constitutes Related
Property securing such Loan, as far as the relevant Borrower is aware, the
related mortgaged property was free of contamination from toxic substances or
hazardous wastes requiring action under Applicable Law or is subject to ongoing
environmental rehabilitation approved by the Servicer, and, as of the related
Borrower Cut-Off Date of such Loan, the relevant Borrower has no knowledge of
any such contamination from toxic substances or hazardous waste material on any
such mortgaged property unless such items are below action levels.     16.1.22  
Material Adverse Change. (i) as of the Closing Date, there has been no Material
Adverse Change with respect to the Servicer, CapitalSource Europe Limited,
CapitalSource UK Limited or any Borrower and (ii) as of each Funding Date, there
has been no Material Adverse Change with respect to the Servicer, CapitalSource
Europe Limited, CapitalSource UK Limited or any Borrower since the Closing Date.
    16.1.23   No Default

  (a)   No Default exists or would result from the making of any Advance.    
(b)   No other event or circumstance is outstanding which constitutes a default
under any other agreement or instrument which is binding on either Borrower or
to which its assets are subject which would reasonably be expected to have a
Material Adverse Effect.

  16.1.24   Pari Passu Ranking     16.1.25   Each of the Borrower’s payment
obligations under the Transaction Documents rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations preferred by law applying to companies generally.     16.1.26  
Representations and Warranties of the Borrowers Relating to the Agreement and
the Loans

- 72 -



--------------------------------------------------------------------------------



 



  16.1.27   Each of the Borrowers hereby represents and warrants to the
Administrative Agent and each other Secured Party that:

  (a)   Eligibility of Loans. As of the date of the Initial Advance and on each
Funding Date, (i) the Loan List and the information contained in the Borrower
Notice delivered under this Agreement is an accurate and complete listing in all
material respects of all the Loans that are part of the Collateral as of such
date, and the information contained therein with respect to the identity of such
Loans and the amounts owing thereunder is true and correct in all material
respects as of such date, (ii) each such Loan satisfies the criteria of the
definition of Eligible Loan on the Amendment Date, (iii) each such Loan and the
Related Property is free and clear of any Security (other than Permitted
Security).     (b)   No Fraud. Each Loan was originated without any fraud or
material misrepresentation by the relevant Borrower or, to the best of the
relevant Borrower’s knowledge, on the part of any transferor of such Loan or the
Obligor.

  16.1.28   Collateral; Collateral Security

  (a)   Save for any Permitted Security, neither of the Borrowers (in its
capacity as a lender) has assigned, pledged, or otherwise conveyed or encumbered
the Eligible Loans or any of its other assets to any Person.

  (b)   The provisions of the Debentures and the other Security Documents are
effective to create in favour of the Security Trustee the security interests
which the Debentures and such other Security Documents purport to create, and
those security interests are valid and effective, in each case subject to any
filing, registration or notarisation (including registration of the Debenture)
necessary to perfect (where perfection may be required in accordance with the
Security Documents) such Security interests and make such Security interests
enforceable and effective.

  16.1.29   True and Complete Disclosure         The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of each Borrower to the Administrative Agent in connection with the
negotiation, preparation or delivery of this Agreement and the other Transaction
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole, do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading, it being understood and agreed that, for the purposes of this Clause
16.1.29, such information shall not include projections and pro forma financial
information. All written information (other than any pro forma financial
information) furnished after the date hereof by or on behalf of each Borrower to
the Administrative Agent in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby will
be true, complete and accurate in every material respect, or (in the case of

- 73 -



--------------------------------------------------------------------------------



 



      any projections) based on reasonable estimates, on the date as of which
such information is stated or certified. There is no fact known to a Responsible
Officer of either Borrower, after due inquiry, that could reasonably be expected
to have a Material Adverse Effect that has not been disclosed herein, in the
other Transaction Documents or in a report, financial statement, exhibit,
schedule, disclosure letter or other writing furnished to the Administrative
Agent for use in connection with the transactions contemplated hereby or
thereby.

  16.1.30   Employees/Defined Benefit Scheme Neither of the Borrowers has any
employees or maintains a pension scheme.     16.1.31   Subsidiaries Neither of
the Borrowers has any Subsidiaries.     16.1.32   Business Affairs

  (a)   The business and affairs of each Borrower have at all times been, and
will at all times be, managed, controlled and conducted in its own name as an
identifiable business, separate, independent and identifiable from the business
of any other Person.     (b)   The records, books, accounts and minutes of each
Borrower have at all times been, and will continue at all future times to be,
maintained separate and distinct from those of any other Person.     (c)   The
assets and liabilities and the funds of each Borrower have at all times been,
and will continue at all future times to be, kept separate and distinct from any
other Person; and each Borrower has received, deposited, withdrawn, paid and
disbursed, and will at all future times receive, deposit, withdraw, pay and
disburse, all monies, funds and receivables in the ordinary course of its
business and in a manner separate and distinct from any other Person.     (d)  
Neither Borrower has paid nor will it pay nor is it or will it become liable
for, any debt of any other Person except as contemplated under the Transaction
Documents.     (e)   All dealings and transactions of each Borrower with all
other persons have at all times been and will continue at all times to be at
arms-length.     (f)   Any Contractual Obligation of a Borrower (other than any
Loans originated or otherwise acquired by such Borrower and the related Loan
transfer documents) shall contain an agreement by each of the other parties
thereto not to institute against, or join any other Person in instituting
against, such Borrower any Insolvency Proceeding so long as there shall not have
elapsed a period of one year and one day (or such longer preference period as
shall then be in effect) since the Collection Date.



- 74 -



--------------------------------------------------------------------------------



 



  16.1.33   The representations and warranties in this Clause 16 shall survive
the termination of this Agreement.

16.2   The Additional Guarantors jointly and severally make the representations
and warranties set out in this Clause 16.2 to each Secured Party on the
Amendment Date and in addition, shall be deemed to repeat such representations
(other than those in Clause 16.2.8 below) with reference to the facts and
circumstances then existing on each Funding Date.

  16.2.1   Organisation; Power and Authority. Each of the Additional Guarantors
is duly organised and validly existing under the laws of the jurisdiction of its
formation and has full power, authority and legal right to own its assets and
conduct its business as such business is presently conducted and to enter into
and perform its obligations under this Agreement.     16.2.2   Due
Qualification. Each of the Additional Guarantors is duly qualified to do
business in its country of incorporation and in each jurisdiction where it
conducts business.     16.2.3   Due Authorisation. The execution and delivery of
this Agreement and each Transaction Document to which each Additional Guarantor
is a party and the consummation of the transactions provided for herein and
therein have been duly authorised by the relevant Additional Guarantor by all
necessary action on the part of such Additional Guarantor.     16.2.4   No
Conflict. The execution and delivery of this Agreement, the performance by each
Additional Guarantor of the transactions contemplated hereby and the fulfilment
of the terms hereof will not conflict with or result in any breach of any of the
terms and provisions of, and will not constitute (with or without notice or
lapse of time or both) a default under, the relevant Additional Guarantor’s
articles of incorporation or any Contractual Obligation of the relevant
Additional Guarantor.     16.2.5   No Violation. The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfilment of the terms hereof will not conflict with or violate any Applicable
Law.     16.2.6   No Proceedings. Except as previously disclosed to the
Administrative Agent and each Lender Agent in writing, there are no proceedings
or investigations (formal or informal) pending or, to the best knowledge of the
Additional Guarantors, threatened against either Additional Guarantor, before
any Governmental Authority:

  (a)   asserting the invalidity of this Agreement,     (b)   seeking to prevent
the consummation of any of the transactions contemplated by this Agreement, or  
  (c)   seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.



- 75 -



--------------------------------------------------------------------------------



 



  16.2.7   All Consents Required. All approvals, authorisations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by each
Additional Guarantor of this Agreement have been obtained.     16.2.8  
Insolvency, Etc. The transactions contemplated under this Agreement and each
Transaction Document to which each Additional Guarantor is a party do not and
will not render such Additional Guarantor Insolvent. No Additional Guarantor is
Insolvent or subject to any Insolvency Proceeding.

17.   INFORMATION UNDERTAKINGS       The undertakings in this Clause remain in
force from the date of this Agreement until the Collection Date.   17.1  
Financial statements       Each Borrower shall supply, to the extent not
supplied by the other Borrower or the Servicer hereunder or under the Servicing
Agreement, to each of the Lenders:

  17.1.1   as soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal periods of each fiscal year of (i) the
Borrower and (ii) the relevant Parent, the unaudited balance sheet of (i) the
Borrower and (ii) the relevant Parent, as at the end of such period, and the
related unaudited statement of income and retained earnings and statement of
equity for (i) the Borrower and (ii) the relevant Parent, for such period and
the portion of the fiscal year through the end of such period, setting out in
each case in comparative form the figures for the previous year (if any),
accompanied by a certificate of a Responsible Officer of (i) the Borrower and
(ii) the relevant Parent, which certificate shall state that said financial
statements fairly present the financial condition and results of operations of
(i) the Borrower and (ii) the relevant Parent, in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments), provided that such balance sheets and statements in
respect of CapitalSource UK Limited shall be required to be provided only upon
it having commenced its operations;     17.1.2   as soon as available and in any
event within 120 days after the end of each fiscal year of (i) the Borrower and
(ii) the relevant Parent, the audited balance sheet of (i) the Borrower and
(ii) the relevant Parent, as at the end of such fiscal year and the related
audited statement of income and retained earnings and audited statement of
equity for (i) the Borrower and (ii) the relevant Parent, for such year, setting
out in each case in comparative form the figures for the previous year (if any),
accompanied by an opinion thereon of independent certified public accountants of
recognised national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said financial statements fairly
present the financial condition and results of operations of (i) the Borrower
and (ii) the relevant Parent as at the end of, and for, such fiscal year in
accordance with GAAP, provided that such audited balance sheets and statements
in respect of CapitalSource UK Limited shall be required to be provided only
upon it having commenced its

- 76 -



--------------------------------------------------------------------------------



 



      operations and provided further that if no such audited balance sheets or
statements are available at the relevant time, unaudited balance sheets and
statements shall be provided;     17.1.3   (i) within 45 days after the end of
each of its first three fiscal quarters, a copy of the quarterly report on Form
10-Q of CapitalSource Inc. for the most recent fiscal quarter and unaudited
consolidating statements, and (ii) within 90 days after the end of each fiscal
year, a copy of the annual report on Form 10-K of CapitalSource Inc., in each
case in the form as filed with the Securities and Exchange Commission and
unaudited consolidating statements;     17.1.4   within 15 Business Days after
the Administrative Agent’s request, such other information regarding the
operation of or the Collateral, or the financial condition, operations, or
business of the Borrower as may be reasonably requested by the Administrative
Agent, including all business plans prepared by or for the Borrower;     17.1.5
  upon the Administrative Agent’s request, a copy of any financial or other
report the Borrower shall receive from any Obligor with respect to an item of
Collateral within 15 days after the Borrower’s receipt thereof.; and

17.2   Information; Miscellaneous       The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests, and the Administrative Agent shall promptly
send to each Lender):

  17.2.1   promptly, and in any event within 10 days after service of process on
any of the following, the notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or, to Borrower’s knowledge threatened) and copies
of any and all notices, certificates or documents delivered to the Borrower in
connection therewith or any other legal or arbitration proceedings affecting the
Borrower or affecting any of the property of the Borrower before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Transaction Documents or any action to be taken in
connection with the transactions contemplated hereby; (ii) makes a claim or
claims in an aggregate amount greater than €5,000,000; or (iii) individually or
in the aggregate, if adversely determined, could reasonably be expected to have
a Material Adverse Effect and copies of any and all notices, certificates or
documents delivered to the Borrower in connection therewith; and     17.2.2  
promptly, such further information regarding the financial condition, business
and operations of any shareholder of the Borrower as the Administrative Agent
may reasonably request.

17.3   Notification of Default

  17.3.1   Each Borrower will furnish to the Administrative Agent and each
Lender Agent, as soon as possible and in any event within three Business Days
after the occurrence of each Event of Default and each Default, a written
statement

- 77 -



--------------------------------------------------------------------------------



 



      setting out the details of such event and the action that the Borrower
proposes to take with respect thereto.     17.3.2   Promptly upon a request by
the Administrative Agent, each Borrower shall supply to the Administrative Agent
(and the Administrative Agent shall promptly send to each Lender) a certificate
signed by a Responsible Officer certifying that no Default is continuing (or if
a Default is continuing, specifying the Default and the steps, if any, being
taken to remedy it).

18.   GENERAL UNDERTAKINGS       The undertakings in this Clause which relate to
the Borrowers remain in force from the date of this Agreement until the
Collection Date.

  18.1.1   Each of the Borrowers hereby covenants that:

  (a)   Compliance with Laws. The Borrower will comply in all material respects
with all Applicable Laws, including those with respect to the Loans in the
Collateral and any Related Property.     (b)   Preservation of Corporate
Existence. The Borrower will preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified to do business in each jurisdiction where the failure to
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.     (c)   Security.
Except as contemplated in this Agreement and except in the case of any Permitted
Security, the Borrower will not sell, pledge, assign or transfer to any other
Person, or Grant, create, incur, assume or suffer to exist any Security on any
part of the Collateral, whether now existing or hereafter transferred hereunder,
or any interest therein. The Borrower will promptly notify the Administrative
Agent of the existence of any Security on any part of the Collateral and the
Borrower shall defend the right, title and interest of the Administrative Agent
as agent for the Secured Parties in, to and under any part of the Collateral,
against all claims of third parties; provided that nothing in this Clause
(c) shall prevent or be deemed to prohibit the Borrower from suffering to exist
Permitted Security upon any part of the Collateral.     (d)   Activities of the
Borrower. The Borrower shall not engage in any business or activity other than
Permitted Activities.     (e)   Indebtedness. The Borrower shall not create,
incur, assume or suffer to exist any Indebtedness or other liability whatsoever,
except (i) Indebtedness to the Secured Parties hereunder or in connection with a
repayment of all Advances owed to any of the Lenders, (ii) obligations in
respect of any Transaction Document, (iii) liabilities incidental to the
maintenance of its existence, or (iv) Indebtedness approved by the
Administrative Agent and the Lenders (in their sole discretion) that is either
non-recourse to the Borrower or Permitted Indebtedness.

- 78 -



--------------------------------------------------------------------------------



 



  (f)   Guarantees. Save for the “Borrower Cross-Guarantee” and the Combined
Facility Guarantee or in connection with any Sub-Participation Loan or Revolving
Loan, the Borrower shall not become obligated for, or hold itself out as being
responsible for the debt of another Person other than pursuant to the
Transaction Documents.     (g)   Merger; Sales. The Borrower shall not enter
into any transaction of merger or consolidation, or liquidate or dissolve itself
or dispose of all or substantially all of its assets or change its legal
structure, except as provided for in this Agreement or any other Transaction
Document.     (h)   Distributions. The Borrower may not declare or pay or make,
directly or indirectly, any distribution (whether in cash or other property)
with respect to the assets of the Borrower or any Person’s interest therein
(collectively, a “Distribution”); provided that if no Event of Default has
occurred which is continuing or will occur as a result thereof, the Borrower may
make Distributions.     (i)   Agreements. The Borrower shall not amend or modify
the provisions of its articles of incorporation or other constitutional
documents (except in relation to the issue of shares, which shares are subject
to Security in favour of the Secured Parties), without the consent of the
Administrative Agent and each Lender Agent or issue any power of attorney other
than to the Administrative Agent, the Servicer, or a director, officer or senior
employee of the Borrower, CapitalSource UK Limited or CapitalSource Europe
Limited. or as otherwise contemplated in the Transaction Documents.     (j)  
Separate Existence. The Borrower shall not take any action or permit or
acquiesce in any action to be taken which would have the effect, directly or
indirectly, of causing the representations and warranties made pursuant to
Clause 16.1.19 to be inaccurate in any respect.     (k)   Collateral Originated
or Acquired by the Borrower. With respect to each item of Collateral originated
or acquired by the Borrower, the Borrower will (i) take all action necessary to
protect the Borrower’s ownership of such Collateral, including, without
limitation, (A) filing and maintaining, effective security registrations
statements in all necessary or appropriate filing offices, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, and (ii) take all
additional action that the Administrative Agent may reasonably request to
protect the respective interests of the parties to this Agreement in the
Collateral and to enable the Security Trustee to perfect and enforce such
interests. In circumstances where the Security Trustee is entitled in accordance
with the Transaction Documents to perfect any security interest in the
Collateral, the Security Trustee shall have the right to make filings,
notifications and to take any other steps in accordance with the laws of the
relevant jurisdiction in order to perfect such security interest under local law
(where such perfection is required in accordance with the

- 79 -



--------------------------------------------------------------------------------



 



      Transaction Documents). If any US Loans are acquired or held by a
Borrower, such Borrower or the Servicer on its behalf shall procure that the
loan notes or other Loan Documents relating thereto are transferred into the
possession of the Collateral Custodian in accordance with the provisions of the
Custody Agreement.     (l)   Transactions with Affiliates. The Borrower will not
enter into, or be a party to, any transaction with any of its Affiliates, except
(i) the transactions permitted or contemplated by this Agreement and any other
Transaction Document, and (ii) other transactions (including, without
limitation, transactions related to the use of office space or computer
equipment or software by the Borrower to or from an Affiliate) (A) in the
ordinary course of business, (B) pursuant to the reasonable requirements of the
Borrower’s business and (C) upon fair and reasonable terms that are no less
favourable to the Borrower than could be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower.     (m)   Change in
the Transaction Documents. The Borrower shall provide notice of any proposed
amendment, modification, waiver or termination of any terms or conditions of the
Transaction Documents other than this Agreement to the Administrative Agent and
each Lender Agent. The Borrower will not amend, modify, waive or terminate any
terms or conditions of any of the Transaction Documents other than this
Agreement to which it is a party, without the prior written consent of the
Required Lenders (subject to Clauses 33.3 and 33.4). For the avoidance of doubt,
the amendment, modification or waiver of this Agreement is governed by Clause
33.     (n)   Credit and Collection Policy and Servicing Standard. The Borrower
will (a) timely and fully comply in all material respects with the Credit and
Collection Policy and Servicing Standard in regard to each Loan, the related
Loan Documents and the Related Property and (b) furnish to the Administrative
Agent and each Lender Agent, prior to its effective date, prompt written notice
of any material changes in the Credit and Collection Policy. The Borrower will
not agree to or otherwise permit to occur any material change in the Credit and
Collection Policy or Servicing Standard that would adversely affect the
enforceability or impair the collectibility of any of the Collateral or
otherwise adversely affect the interests or remedies of the Administrative
Agent, each Lender Agent or the Secured Parties under this Agreement or any of
the Transaction Documents, without prior written consent of the Administrative
Agent and each Lender Agent (which consent shall not be unreasonably withheld).
    (o)   Inspection of Records. The Borrower will, at any time and from time to
time during regular business hours, as requested by the Administrative Agent and
any Lender Agent upon giving reasonable notice, permit the Administrative Agent
and any Lender Agent, or its agents or representatives at the Borrower’s
expense, (i) to examine and make copies of and take abstracts from all books,
records, Loan Files,

- 80 -



--------------------------------------------------------------------------------



 



      investment committee memoranda, other underwriting materials and documents
(including electronic storage media) relating to the Loans and the related Loan
Documents and (ii) to visit the offices and properties of the Borrower, or the
Servicer, as applicable, for the purpose of examining such materials described
in (i) above; provided that the Administrative Agent and any Lenders’ Agent
shall not be entitled to conduct such visit more than twice (in aggregate) each
calendar year; provided, further, that upon the occurrence and continuation of
an Event of Default the ability of the Administrative Agent and any Lenders’
Agent to conduct such visit shall be unlimited, and to discuss matters relating
to the Loans or the Borrower’s or the Servicer’s performance hereunder or
pursuant to the Servicing Agreement as applicable, under the Loan Documents and
under the other Transaction Documents to which such Person is a party with any
of the officers, directors, employees or independent public accountants of the
Borrower or the Servicer, as applicable, having knowledge of such matters.    
(p)   Keeping of Records. The Borrower will maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Loans and the related Loan Documents in the event of the
destruction of the originals thereof), and keep and maintain, all documents,
books, computer tapes, disks, records and other information reasonably necessary
or advisable for the collection of all Loans (including records adequate to
permit the daily identification of each new Loan and all Collections of and
adjustments to each existing Loan).     (q)   Compliance with Loans. The
Borrower will, at its own expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Loans and the related Loan Documents.     (r)   Restricted Payments.
The Borrower shall not (i) purchase or redeem any shares of its capital stock,
(ii) prepay, purchase or redeem any Indebtedness, (iii) lend or advance any
funds or (iv) repay any loans or advances to, for or from any of its Affiliates
(the amounts described in (i) through (iv) above being referred to as
“Restricted Payments”), except that the Borrower may make Restricted Payments
if, no Event of Default has occurred which is continuing or would result
therefrom.     (s)   EU Insolvency Regulation.  Unless the Administrative Agent
and each of the Lender Agents otherwise agree (such agreement not to be
unreasonably withheld), each of the Borrowers shall maintain its “centre of main
interests” (within the meaning of Article 3(l) of the EU Insolvency Regulation)
in England and Wales, and each Borrower will not transfer such centre of main
interests to another jurisdiction. The Borrowers shall not establish any
“establishment” (as that term is used in Article 2(h) of the EU Insolvency
Regulation) outside England and Wales.     (t)   Consents. The Borrower shall
use all reasonable efforts to obtain any consents required under the terms of
Loan Documents so as to allow the

- 81 -



--------------------------------------------------------------------------------



 



      Administrative Agent or any Secured Party to exercise their rights under
this Agreement and the other Transaction Documents.     (u)   Material
Modifications. In the event that any Loan becomes a Materially Modified Loan as
a result of a substitution, alteration or release of the Related Property
securing such Loan, the Borrower shall procure that the Servicer recalculates
the LTV on such Loan for purposes of determining the Eligible Loan Type of such
Loan.

18.2   Hedging       With effect from the Amendment Date the Borrowers shall not
be required to enter into or to maintain hedge transactions.   19.   PERMITTED
TRANSFER AND SYNDICATION   19.1   Permitted Security Release

  19.1.1   Notwithstanding any provision contained in this Agreement to the
contrary, provided there is not then existing an Event of Default, on a
Permitted Security Release Date, a Borrower may request that and, if so
requested, the Administrative Agent and the Security Trustee, on behalf of the
Secured Parties, shall release their Security as to a portion of the Loans or
portions thereof (each, a “Permitted Security Release”), subject to the
satisfaction of the following terms and conditions:

  (a)   The relevant Borrower and the Servicer shall have given the
Administrative Agent at least two Business Days’ prior written notice of their
intent to effectuate a Permitted Security Release, unless such notice is waived
by the Administrative Agent;     (b)   Any Permitted Security Release shall only
be in connection with a Permitted Transfer;     (c)   After giving effect to the
Permitted Security Release on the Permitted Security Release Date, (1) the
Repeating Representations and warranties contained in Clause 17 hereof shall
continue to be correct in all material respects, except to the extent relating
to an earlier date, (2) the eligibility of any Loan remaining as part of the
Collateral after the Permitted Security Release will be redetermined as of the
Permitted Security Release Date, (3) the Overcollateralization Ratio must be
maintained at a level equal to or greater than the Overcollateralization Ratio
prior to the Permitted Transfer, (4) neither a Default, an Event of Default nor
a Servicer Termination Event shall have resulted and (5) no claim has been
asserted or proceeding commenced challenging the enforceability or validity of
any of the Transaction Documents;     (d)   Such Permitted Security Release must
be in compliance with Applicable Law and may not (1) be made with the intent to
hinder, delay or defraud any creditor of the relevant Borrower or (2) leave the
relevant Borrower, immediately after giving effect to the Permitted Security
Release, (a) insolvent, (b) with insufficient funds to pay its obligations as
and when

- 82 -



--------------------------------------------------------------------------------



 



      they become due or (c) with inadequate capital for its present and
anticipated business and transactions;     (e)   On or prior to the Permitted
Security Release Date, the relevant Borrower shall have (1) delivered to each of
the Administrative Agent and the Security Trustee a list specifying all Loans or
portions thereof to be transferred pursuant to such Permitted Security Release
and the Administrative Agent and the Security Trustee shall have signed the
release in relation to such Loans and (2) obtained all authorisations, consents
and approvals required to effectuate the Permitted Security Release (and the
Security Trustee shall sign such release if conditions for a Permitted Transfer
have been fulfilled);     (f)   A portion of a Loan may be transferred pursuant
to a Permitted Security Release; provided that (1) such transfer does not have
an adverse effect (and for the avoidance of doubt, the effect of the relevant
Borrower no longer being a majority lender under the relevant Loan shall not
constitute an ‘adverse effect’ under this Clause) on the portion of such Loan
remaining as a part of the Collateral, any other Collateral, the Lenders, the
Administrative Agent, the Security Trustee or the other Secured Parties, (2) the
Loan Documents for such portion of the Loan remaining as a part of the
Collateral have been amended, if necessary, to contain customary pro rata
sharing, intercreditor and, if applicable, subordination provisions and
(3) unless the Security Trustee is otherwise satisfied that alternative
arrangements reasonably satisfactory to it are in place, if such Loan is
evidenced by a promissory note, a new promissory note for the portion of the
Loan remaining as a part of the Collateral has been executed, and the original
thereof has been endorsed and delivered to the Security Trustee;     (g)   When
requesting a Permitted Security Release the relevant Borrower shall deliver an
Overcollateralization Ratio Certificate to the Administrative Agent which
reflects the anticipated level of this ratio after giving effect to the
Permitted Security Release; and     (h)   The relevant Borrower shall have paid
in full an aggregate amount equal to the sum of all amounts due and owing to the
Administrative Agent, the Security Trustee and the Lenders as applicable, under
this Agreement and the other Transaction Documents, to the extent accrued to
such date (including, without limitation, Breakage Costs) with respect to the
Loans to be released pursuant to such Permitted Security Release and incurred in
connection with the transfer of such Loans pursuant to such Permitted Security
Release, in whole or in part, in connection therewith.

  19.1.2   In connection with the Permitted Security Release, the Loans or
portions thereof so released (together with, in the case of the release of the
Loans but not portions thereof, any related Collateral) shall be released from
the Security of this Agreement (subject to the requirements above).     19.1.3  
Each of the Borrowers hereby agrees to pay the reasonable legal fees and
expenses of the Administrative Agent, the Security Trustee and the other

- 83 -



--------------------------------------------------------------------------------



 



      Secured Parties in connection with any Permitted Security Release
(including, but not limited to, expenses incurred in connection with the release
of the Security of the Security Trustee, on behalf of the Secured Parties, and
any other party having an interest in the Loans in connection with such
Permitted Security Release).     19.1.4   In connection with any Permitted
Security Release, on the related Permitted Security Release Date, the Security
Trustee, on behalf of the Secured Parties, shall, at the expense of the relevant
Borrower (i) execute such instruments of release with respect to the Loans or
portions thereof to be released to such Borrower (together with, in the case of
the release of the Loans but not portions thereof, any related Collateral), in
recordable form if necessary, in favour of the relevant Borrower as such
Borrower may reasonably request, (ii) deliver any portion of the Loans or
portions thereof to be released to the relevant Borrower (together with, in the
case of the release of the Loans but not portions thereof, any related
Collateral) in its possession to such Borrower and (iii) otherwise take such
actions, and cause or permit the Security Trustee to take such actions, as are
necessary and appropriate to release the Security of the Security Trustee on
behalf of the Secured Parties on the Loans or portions thereof to be released to
the relevant Borrower (together with, in the case of the release the Loans but
not portions thereof, any related Collateral).

20.   EVENTS OF DEFAULT   20.1   Each of the events or circumstances set out in
this Clause 20.1 is an Event of Default.

  20.1.1   A Borrower shall default in the payment of any amount required to be
made under the terms of this Agreement and such failure continues unremedied for
a period of two Business Days after the due date set out herein for such
payment, or if no due date is specified, such failure continues for a period of
15 days after written request for such payment has been made; or     20.1.2  
The Overcollateralization Ratio falls below the Minimum Overcollateralization
Ratio on any day; or     20.1.3   Any failure of (i) any Borrower to make any
payment due under the Combined Facility Guarantee or (ii) any Additional
Guarantor to make any payment due under the Additional Guarantee after the due
date set out herein or therein; or     20.1.4   A Borrower shall fail to perform
or observe in any material respect any other covenant or other agreement of such
Borrower set out in this Agreement or any other Transaction Document to which it
is a party, when such failure continues unremedied for more than 15 days after
the earlier of (a) the date on which written notice thereof shall have been
given by the Administrative Agent or any other Secured Party to such Borrower or
(b) the date on which a Responsible Officer of either such Borrower or the
Servicer becomes aware thereof; or     20.1.5   Any representation or warranty
made or repeated hereunder shall prove to be incorrect as of the time when the
same shall have been made, and such incorrect representation or warranty shall
not have been eliminated or

- 84 -



--------------------------------------------------------------------------------



 



    otherwise cured within a period of 15 days after written notice thereof
shall have been given by the Administrative Agent to the relevant Borrower(s),
and in any such case only where such event could reasonably be expected to have
a material adverse effect upon the Lenders or the value or the recoverability of
the Loans or the ability of a Borrower to service its debt obligations
hereunder, provided that any incorrect representation as to the eligibility of
an Eligible Loan shall not of itself constitute an Event of Default or a
Default; or     20.1.6   A Borrower or any Additional Guarantor becomes
Insolvent or becomes subject to any Insolvency Proceeding; or     20.1.7   A
Servicer Termination Event occurs and is continuing; or     20.1.8   A Borrower
fails to make any payment of any principal of or any interest on any debt or
other obligations (other than that arising under this Agreement) when due and
payable (after giving effect to any periods of grace) which is outstanding in a
principal amount of more than €500,000 in the aggregate, or such debt or other
obligation is accelerated; or     20.1.9   (a) The Security Trustee, on behalf
of the Lenders, shall fail for any reason to have a valid and effective security
interest in any of the Collateral (including, without limitation, any Collateral
pledged pursuant to the Pledge Agreement or any Agreed Form Pledge Agreement
that may be executed) pledged pursuant to any Security Document or other
instrument purporting to create such security interest and in accordance with
the terms thereof and such failure is not cured within two Business Days of the
earlier to occur of: (i) the date on which written notice of such failure is
given or (ii) the date a Responsible Officer of the relevant Borrower becomes
aware thereof or (b) the relevant Borrower shall fail to have taken such
additional timely actions as the Security Trustee shall have reasonably
requested under the Transaction Documents and believes are or would be necessary
or customary to enable the Security Trustee to perfect (where perfection is
required in accordance with the Transaction Documents) such security interest
and make such security interest enforceable and effective; or     20.1.10  
(i) A final judgment or judgments for the payment of money in excess in
aggregate of €2,000,000 shall have been rendered against either or both
Borrowers by a court of competent jurisdiction and such judgment has not been
paid, discharged or the execution thereof has not been stayed pending appeal
(ii) a Borrower shall have failed to make payments of amounts, in excess of
€2,000,000 in aggregate, in settlement of any litigation, claim or dispute; or  
  20.1.11   The occurrence or existence of any event or circumstance which has
caused a Material Adverse Effect; or     20.1.12   A Borrower or the Borrowers
agree(s) or consent(s) to, or otherwise permit(s) to occur, any amendment,
modification, change, supplement or recession of or to the Credit and Collection
Policy in whole or in part that could reasonably be expected to have a Material
Adverse Effect, without the prior written consent of the Administrative Agent
and the Lenders; or

- 85 -



--------------------------------------------------------------------------------



 



  20.1.13   Either: (i) the authorisation of CapitalSource Europe Limited. as a
credit institution is revoked or becomes subject to further restriction as a
result of regulatory enforcement action by the Financial Services Authority; or
(ii) following a demand by the Financial Services Authority, CapitalSource
Europe Limited. surrenders its authorisation as a credit institution; or
(iii) the Financial Services Authority petitions for an insolvency proceeding in
relation to CapitalSource Europe Limited; or     20.1.14   A Change in Control
occurs; or     20.1.15   The Servicer or a Borrower changes the jurisdiction in
which it is incorporated without the prior consent of the Administrative Agent;
or     20.1.16   The Facility has not been repaid in full on or prior to the
Termination Date; or     20.1.17   HM Revenue & Customs asserts a claim that
either:

  (a)   a Borrower is liable for tax other than under the Taxation of
Securitisation Companies Regulations 2006; or     (b)   a Borrower is liable for
tax as a result of the breach of the undertakings of the Borrowers provided in
Clauses 16.1.11(b) to 16.1.11(d) of this Agreement or Clause 9.2 of the
Servicing Agreement,

      and, in either case, (i) a tax opinion in form and substance satisfactory
to the Administrative Agent to the effect that the Borrower is not so liable to
the relevant tax; or (ii) an indemnity or guarantee in form and substance
satisfactory to the Administrative Agent in respect of the tax liability that
would arise in the relevant Borrower if the asserted claim was successful, is
not provided to the Administrative Agent within 30 days of such claim being
asserted; or     20.1.18   A “Termination Date” is declared in relation to the
Combined Facility by reason of the occurrence of a “Termination Event” (as such
term as defined in the Combined Facility).

    Upon the occurrence of an Event of Default, the Administrative Agent may,
with the consent of the Required Lenders, and shall, at the direction of the
Required Lenders, by notice to the Borrowers, declare the Termination Date to
have occurred, without demand, protest or future notice of any kind, all of
which are hereby expressly waived by the Borrowers, and all Obligations owing by
the Borrowers under this Agreement shall be accelerated and become immediately
due and payable. Upon any such declaration of the Termination Date, no Advances
will be made, and the Administrative Agent and the other Secured Parties shall
have, in addition to all other rights and remedies under this Agreement or
otherwise, all rights and remedies provided under each applicable jurisdiction
and other Applicable Laws, including the right to sell the Collateral, which
rights and remedies shall be cumulative; provided that if the Administrative
Agent proposes to sell the Collateral or any part thereof in one or more parcels
at a public or private sale, the Servicer and its Affiliates shall have the
right of first refusal to purchase the Collateral, in whole but not in part,
prior to such sale at a price not less than the Obligations as of the date of
such proposed

- 86 -



--------------------------------------------------------------------------------



 



  repurchase. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Administrative Agent, the Servicer, the Security Trustee and the Secured Parties
otherwise available under any provision of this Agreement by operation of law,
at equity or otherwise, each of which are expressly preserved.   20.2   No Duty
Of The Security Trustee       The powers conferred on the Security Trustee
hereunder are solely to protect the Security Trustee’s interests in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Security Trustee shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to the
Borrowers for any act or failure to act hereunder, except for its or their own
gross negligence or wilful misconduct.   21.   CHANGES TO THE LENDERS   21.1  
Assignments and transfers by the Lenders

  21.1.1   Each Lender (the “Existing Lender”) may (subject, in the case of
transfer by a Lender to a person which is not an Affiliate, to the prior written
consent of the Borrowers and of the Administrative Agent, which consents shall
not be unreasonably withheld) at any time assign, or Grant a security interest
or sell a sub-participation interest in, any Advance (or portion thereof) to any
other bank or financial institution (the “New Lender”); provided that (i) no
such consent of the relevant Borrower shall be required following the occurrence
of an Event of Default which is continuing, (ii) in the case of an assignment of
any of its rights or obligations under this Agreement with respect to such
Lender, the assignee (other than any assignee described in the following
provision) executes and delivers to the Servicer and the Administrative Agent a
fully-executed Transfer Certificate in the form of SCHEDULE 1 attached hereto,
and (iii) any Institutional Lender shall not need prior consent to at any time
assign, or Grant a security interest or sell a sub-participation interest in,
any Advance (or portion thereof) to an Affiliate of its related Lender Agent and
(iv) any Conduit Lender shall not need prior consent (x) to at any time assign
all of its right, title and interest in and to this Agreement to a Conduit
Assignee or an Affiliate of its related Lender Agent or (y) to at any time
assign, or Grant a security interest or sell a sub-participation interest in,
any Advance (or portion thereof) to a Conduit Assignee or an Affiliate of its
related Lender Agent. The parties to any such assignment, Grant or sale of a
participation interest by a Lender shall execute and deliver to the
Administrative Agent, for its acceptance and recording in its books and records,
such agreement or document as may be satisfactory to such parties and the
Administrative Agent. The Borrowers shall not assign or delegate, or Grant any
interest in, or permit any Security to exist upon, any of the Borrowers’ rights,
obligations or duties under this Agreement without the prior written consent of
the Administrative Agent.     21.1.2   Without limiting the foregoing, each
Conduit Lender may, from time to time, with prior or concurrent notice to the
relevant Borrower and the Servicer, in

- 87 -



--------------------------------------------------------------------------------



 



    one transaction or a series of transactions, assign all or a portion of any
Advance and its rights and obligations under this Agreement and any other
Transaction Documents to which it is a party to a Conduit Assignee. Upon and to
the extent of such assignment by the Conduit Lender to a Conduit Assignee,
(i) such Conduit Assignee shall be the owner of the assigned portion of such
Advance, (ii) the related administrator for such Conduit Assignee will act as
the Lender Agent for such Conduit Assignee, with all corresponding rights and
powers, express or implied, granted to a Lender Agent hereunder or under the
other Transaction Documents, (iii) such Conduit Assignee (and any related
commercial paper issuer, if such Conduit Assignee does not itself issue
commercial paper) and their respective liquidity support provider(s) and credit
support provider(s) and other related parties shall have the benefit of all the
rights and protections provided to the Conduit Lender herein and in the other
Transaction Documents (including any limitation on recourse against such Conduit
Assignee or related parties, any agreement not to file or join in the filing of
a petition to commence an insolvency proceeding against such Conduit Assignee,
and the right to assign to another Conduit Assignee as provided in this
paragraph), (iv) such Conduit Assignee shall assume all (or the assigned or
assumed portion) of the Conduit Lender’s obligations, if any, hereunder or under
any other Transaction Document, and the Conduit Lender shall be released from
such obligations, in each case to the extent of such assignment, and the
obligations of the Conduit Lender and such Conduit Assignee shall be several and
not joint, (v) all distributions in respect of the Advances shall be made to the
applicable agent or Lender Agent, as applicable, on behalf of the Conduit Lender
and such Conduit Assignee on a pro rata basis according to their respective
interests, (vi) the definition of the term “CP Rate” with respect to the portion
of the Advances funded with commercial paper issued by the Conduit Lender (or
the related commercial paper issuer, if such Conduit Assignee does not itself
issue commercial paper) from time to time shall be determined in the manner set
out in the definition of “CP Rate” applicable to the Conduit Lender on the basis
of the interest rate or discount applicable to commercial paper issued by such
Conduit Assignee (rather than the Conduit Lender), (vii) the defined terms and
other terms and provisions of this Agreement and the other Transaction Documents
shall be interpreted in accordance with the foregoing, (viii) if such Conduit
Assignee takes an assignment of all of the rights and obligations of the Conduit
Lender, such Conduit Assignee shall become such “Conduit Lender” for purposes
hereof and, if such Conduit Assignee takes an assignment of only a portion of
the rights and obligations of the Conduit Lender, such Conduit Assignee shall,
together with such Conduit Lender, each be a “Conduit Lender” and the
Institutional Lender relating to each such Conduit Lender shall be the
Institutional Lender paired with such Conduit Lender in ANNEX A for purposes
hereof, and (ix) if requested by the Administrative Agent or Lender Agent with
respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the
Administrative Agent or such Lender Agent may reasonably request to evidence and
give effect to the foregoing.

21.2   In the event that a Conduit Lender makes an assignment to a Conduit
Assignee in accordance with Clause 21.1.2 above, the Institutional Lenders for
such Conduit

- 88 -



--------------------------------------------------------------------------------



 



    Lender: (i) if requested by the applicable Lender Agent, shall terminate
their participation in the applicable Liquidity Purchase Agreement to the extent
of such assignment, (ii) if requested by the applicable Lender Agent, shall
execute (either directly or through a participation agreement, as determined by
the applicable Lender Agent) the program support agreement related to such
Conduit Assignee, to the extent of such assignment, the terms of which shall be
substantially similar to those of the participation or other agreement entered
into by such Institutional Lender with respect to the applicable program support
agreement (or which shall be otherwise reasonably satisfactory to the applicable
Lender Agent and the applicable Institutional Lenders), (iii) if requested by
such Conduit Lender, shall enter into such agreements as requested by such
Conduit Lender pursuant to which they shall be obligated to provide funding to
the Conduit Assignee on substantially the same terms and conditions as provided
for in this Agreement in respect of such Conduit Lender (or which agreements
shall be otherwise reasonably satisfactory to such Conduit Lender and the
Institutional Lenders), and (iv) shall take such actions as the Administrative
Agent shall reasonably request in connection therewith.   21.3   Limitation of
responsibility of Existing Lenders

  21.3.1   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (a)   the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents or any other documents;     (b)   the financial condition
of either Borrower;     (c)   the performance and observance by either Borrower
of its obligations under the Transaction Documents or any other documents; or  
  (d)   the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

    and any representations or warranties implied by law are excluded.

  21.3.2   Each New Lender confirms to the Existing Lender and the other Secured
Parties that it:

  (a)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing
Lender(s) in connection with any Transaction Document; and     (b)   will
continue to make its own independent appraisal of the creditworthiness of each
Borrower and its related entities whilst any amount is or may be outstanding
under the Transaction Documents or any Commitment is in force.

  21.3.3   Nothing in any Transaction Document obliges an Existing Lender to:

- 89 -



--------------------------------------------------------------------------------



 



  (a)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 21; or     (b)   support
any losses directly or indirectly incurred by the New Lender by reason of the
non-performance by a Borrower of its obligations under the Transaction Documents
or otherwise.

21.4   Procedure for transfer

  21.4.1   Subject to the conditions set out in Clause 21.1, a transfer is
effected in accordance with this Clause 21.4 when the Administrative Agent
executes an otherwise duly completed Transfer Certificate delivered to it by the
Existing Lender and the New Lender. The Administrative Agent shall, subject to
this Clause 21.4, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.     21.4.2   The Administrative
Agent shall only be obliged to execute a Transfer Certificate delivered to it by
the Existing Lender and the New Lender once it is satisfied it has complied with
all necessary “know your customer” or other similar checks under all applicable
laws and regulations in relation to the transfer to such New Lender.     21.4.3
  On the Transfer Date:

  (a)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Transaction
Documents the relevant Borrower(s) and the Existing Lender shall be released
from further obligations towards one another under the Transaction Documents and
their respective rights against one another under the Transaction Documents
shall be cancelled (being the “Discharged Rights and Obligations”);     (b)  
the relevant Borrower(s) and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Borrower(s) and the New
Lender have assumed and/or acquired the same in place of the Borrower(s) and the
Existing Lender;     (c)   the Administrative Agent, the New Lender and other
Lenders shall acquire the same rights and assume the same obligations between
themselves as they would have acquired and assumed had the New Lender been an
original Lender with the rights and/or obligations acquired or assumed by it as
a result of the transfer and to that extent the Administrative Agent, and the
Existing Lender shall each be released from further obligations to each other
under the Transaction Documents; and     (d)   the New Lender shall become a
party as a “Lender”.

- 90 -



--------------------------------------------------------------------------------



 



21.5   Copy of Transfer Certificate to the Borrowers       The Administrative
Agent shall, as soon as reasonably practicable after it has executed a Transfer
Certificate, send to each of the Borrowers a copy of that Transfer Certificate.
  21.6   Disclosure of information       Any Lender may disclose to any of its
Affiliates and any other Person:

  21.6.1   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;     21.6.2   with (or through) whom that Lender enters into (or
may potentially enter into) any participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or a Borrower; or     21.6.3   to whom, and to the extent that, information is
required to be disclosed by any Applicable Law any information about the
relevant Borrower(s) and the Transaction Documents as that Lender shall consider
appropriate.

22.   CHANGES TO THE BORROWERS       A Borrower and each Guarantor and
Additional Guarantor may not assign or otherwise transfer any of its rights or
transfer any of its rights or obligations under the Transaction Documents except
with the written consent of the Administrative Agent.   23.   ROLE OF THE
ADMINISTRATIVE AGENT AND THE SECURITY TRUSTEE   23.1   Appointment of the
Administrative Agent and the Security Trustee

  23.1.1   Each other Secured Party appoints the Administrative Agent to act as
its agent under and in connection with the Transaction Documents. Each other
Secured Party appoints the Security Trustee to act on its behalf under and in
connection with the Transaction Documents.

  23.1.2   Each other Secured Party authorises the each of the Administrative
Agent and the Security Trustee to exercise the rights, powers, authorities and
discretions specifically given to it under or in connection with the Transaction
Documents together with any other incidental rights, powers, authorities and
discretions.

23.2   Duties of the Administrative Agent

  23.2.1   The Administrative Agent shall promptly forward to a party the
original or a copy of any document which is delivered to the Administrative
Agent for that party by any other party.     23.2.2   Except where a Transaction
Document specifically provides otherwise, the Administrative Agent is not
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another party.

- 91 -



--------------------------------------------------------------------------------



 



  23.2.3   If the Administrative Agent receives notice from a party referring to
this Agreement, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the other Secured Parties.     23.2.4  
If the Administrative Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Secured Party (other than the
Administrative Agent) under this Agreement it shall promptly notify the other
Secured Parties.

23.3   No fiduciary duties

  23.3.1   Nothing in this Agreement constitutes the Administrative Agent as a
trustee or fiduciary of any other Person.

  23.3.2   The Administrative Agent shall not be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.

23.4   Rights and discretions of the Administrative Agent

  23.4.1   The Administrative Agent may rely on:

  (a)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (b)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

  23.4.2   The Administrative Agent may assume (unless it has received notice to
the contrary in its capacity as agent for the Lenders) that:

  (a)   no Default has occurred;     (b)   any right, power, authority or
discretion vested in any party or the Required Lenders has not been exercised;
and     (c)   any notice or request made by a Borrower (other than a Funding
Request) is made on behalf of and with the consent and knowledge of any Obligor.

  23.4.3   The Administrative Agent may engage, pay for and rely on the advice
or services of any lawyers, accountants, surveyors or other experts.     23.4.4
  The Administrative Agent may act in relation to the Transaction Documents
through its personnel and agents.     23.4.5   Subject to Clause 33.13, the
Administrative Agent may disclose to any other party any information it
reasonably believes it has received as agent under this Agreement.     23.4.6  
Notwithstanding any other provision of any Transaction Document to the contrary,
the Administrative Agent is not obliged to do or omit to do anything

- 92 -



--------------------------------------------------------------------------------



 



      if it would or might in its reasonable opinion constitute a breach of any
law or regulation or a breach of a fiduciary duty or duty of confidentiality.

23.5   Required Lenders’ instructions

  23.5.1   Unless a contrary indication appears in a Transaction Document, the
Administrative Agent shall (i) exercise any right, power, authority or
discretion vested in it as the Administrative Agent in accordance with any
instructions given to it by the Required Lenders (or, if so instructed by the
Required Lenders, refrain from exercising any right, power, authority or
discretion vested in it as the Administrative Agent) and (ii) not be liable for
any act (or omission) if it acts (or refrains from taking any action) in
accordance with an instruction of the Required Lenders.     23.5.2   Unless a
contrary indication appears in a Transaction Document, any instructions given by
the Required Lenders will be binding on all the Secured Parties.     23.5.3  
The Administrative Agent may refrain from acting in accordance with the
instructions of the Required Lenders (or, if appropriate, the Lenders) until it
has received such security as it may require for any cost, loss or liability
(together with any associated VAT) which it may incur in complying with the
instructions.     23.5.4   In the absence of instructions from the Required
Lenders, (or, if appropriate, the Lenders) the Administrative Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.     23.5.5   The Administrative Agent is not authorised to act on
behalf of a Lender (without first obtaining that Lender’s consent) in any legal
or arbitration proceedings relating to any Transaction Document.

23.6   Responsibility for documentation       The Administrative Agent is not:

  23.6.1   responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Administrative Agent, an
Obligor or any other Person given in or in connection with any Transaction
Document; or

  23.6.2   responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Transaction Document or any other agreement, arrangement
or document entered into, made or executed in anticipation of or in connection
with any Transaction Document.

23.7   Exclusion of liability

  23.7.1   The Administrative Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Transaction Documents to be paid by the Administrative Agent if the
Administrative Agent has taken all necessary steps as soon as reasonably

- 93 -



--------------------------------------------------------------------------------



 



      practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by the Administrative Agent for
that purpose.     23.7.2   Nothing in this Agreement shall oblige the
Administrative Agent to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent.

23.8   Lenders’ indemnity to the Administrative Agent       Each Lender (or, in
the case of a Conduit Lender which is not a Committed Conduit Lender, its
Institutional Lender) shall (in proportion to its share of the Advances
Outstanding) indemnify the Administrative Agent, within three Business Days of
demand, against any cost, loss or liability (including, without limitation, for
negligence or any other category of liability whatsoever) incurred by the
Administrative Agent (otherwise than by reason of the Administrative Agent’s
gross negligence or wilful misconduct) (or, in the case of any cost, loss or
liability pursuant to Clause 25.9 notwithstanding the Administrative Agent’s
negligence, gross negligence, or any other category of liability whatsoever but
not including any claim based on the fraud of the Administrative Agent) in
acting as the Administrative Agent under the Transaction Documents (unless the
Administrative Agent has been reimbursed by an Obligor pursuant to a Transaction
Document).   23.9   Non-Receipt of Funds by the Administrative Agent

  23.9.1   Except as provided in Clause 23.9.3, unless the Administrative Agent
shall have been notified in writing by a Lender prior to the date an Advance is
to be made by such Lender (which notice shall be effective upon receipt) that
such Lender does not intend to make the proceeds of such Advance available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such proceeds available to the Administrative Agent on such date, and
the Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the relevant Borrower(s) a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be able to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefore, the Administrative
Agent will promptly notify the relevant Borrower(s), and such Borrower(s) shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or
Borrower(s), as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrower(s) to the date such corresponding
amount is recovered by the Administrative Agent at a per annum rate equal to
(i) from the Borrower(s) at the Interest Rate applicable to the Advance
requested pursuant to the related Funding Request and (ii) from a Lender at the
Base Rate.

- 94 -



--------------------------------------------------------------------------------



 



  23.9.2   A certificate of the Administrative Agent submitted to a Borrower or
any Lender with respect to any amount owing under this Clause 23.9.2 shall be
conclusive in the absence of manifest error.     23.9.3   On the date of any
borrowing of an Advance in an Alternative Currency, the Administrative Agent
shall make available to the relevant Borrower(s) the proceeds of such borrowing
only upon actual receipt by the Administrative Agent from each Lender of such
Lender’s pro rata portion of such borrowing in such Alternative Currency.

23.10   Resignation of the Administrative Agent

  23.10.1   The Administrative Agent may resign and appoint one of its
Affiliates acting through an office in the United Kingdom as successor by giving
30 days’ prior written notice to the other Secured Parties and the Borrowers.  
  23.10.2   Alternatively the Administrative Agent may resign by giving 30 days’
prior written notice to the other Secured Parties and the Borrowers, in which
case the Required Lenders (after consultation with the Borrowers) may appoint a
successor agent.     23.10.3   If the Required Lenders have not appointed a
successor agent in accordance with Clause 23.10.2 above within 30 days after
notice of resignation was given, the Administrative Agent (after consultation
with the Borrowers) may appoint a successor agent (acting through an office in
the United Kingdom).     23.10.4   The Administrative Agent shall, at its own
cost, make available to the successor agent such documents and records and
provide such assistance as the successor agent may reasonably request for the
purposes of performing its functions as the Administrative Agent under the
Transaction Documents.     23.10.5   The Administrative Agent’s resignation
notice shall only take effect upon the appointment of a successor.     23.10.6  
Upon the appointment of a successor, the retiring Administrative Agent shall be
discharged from any further obligation in respect of the Transaction Documents
but shall remain entitled to the benefit of this Clause 23. Its successor and
each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original party.

23.11   Relationship with the Lenders

  23.11.1   The Administrative Agent may treat each Lender as a Lender, entitled
to payments under this Agreement and acting through its Facility Office unless
it has received not less than five Business Days prior notice from that Lender
to the contrary in accordance with the terms of this Agreement.     23.11.2  
Each Lender shall supply the Administrative Agent with any information required
by the Administrative Agent in order to calculate the Mandatory Cost in
accordance with ANNEX C (Mandatory Cost formulae).

- 95 -



--------------------------------------------------------------------------------



 



23.12   Credit appraisal by the Lenders       Without affecting the
responsibility of a Borrower for information supplied by it or on its behalf in
connection with any Transaction Document, each Lender confirms to the
Administrative Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Transaction Document including but
not limited to:

  23.12.1   the status and nature of the Collateral;     23.12.2   the legality,
validity, effectiveness, adequacy or enforceability of any Transaction Document
and any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Transaction Document;    
23.12.3   whether that Lender has recourse, and the nature and extent of that
recourse, against any party or any of its respective assets under or in
connection with any Transaction Document, the transactions contemplated by the
Transaction Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Transaction Document; and     23.12.4   the adequacy, accuracy and/or
completeness of any information provided by the Administrative Agent, any party
or by any other Person under or in connection with any Transaction Document, the
transactions contemplated by the Transaction Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document.

23.13   Deduction from amounts payable by the Administrative Agent       If any
party owes an amount to the Administrative Agent under the Transaction Documents
the Administrative Agent may, after giving notice to that party, deduct an
amount not exceeding that amount from any payment to that party which the
Administrative Agent would otherwise be obliged to make under the Transaction
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Transaction Documents that party shall be regarded
as having received any amount so deducted.   23.14   The Security Trustee as
trustee

  23.14.1   The Security Trustee declares that it holds all rights, title and
interests in, to and under those Transaction Documents to which it is a party
and expressed to be a trustee (acting as trustee for the Secured Parties), and
all proceeds of the enforcement of such Transaction Documents, on trust for the
Secured Parties from time to time. This trust shall remain in force even if the
Security Trustee (in whatever capacity) is at any time the sole Secured Party.  
  23.14.2   The Security Trustee, in its capacity as trustee or otherwise under
any Transaction Document is not liable for any failure:

- 96 -



--------------------------------------------------------------------------------



 



  (a)   to require the deposit with it of any title deed, any Transaction
Document; or any other documents in connection with any Transaction Document;  
  (b)   in it (or its solicitors) holding any title deed, any Transaction
Document or any other documents in connection with any Transaction Document in
its own possession or to take any steps to protect or preserve the same
including permitting a Borrower to retain any such title deeds, any Transaction
Documents or any other documents;     (c)   to obtain any licence, consent or
other authority for the execution, delivery, validity, legality, adequacy,
performance, enforceability or admissibility in evidence of any such Transaction
Document;     (d)   to effect or ensure registration of or otherwise protect any
of the security created by any such Transaction Document by registering the same
under the Land Registration Act 2002 or any other applicable registration laws
in any jurisdiction or otherwise by registering any notice, caution or other
entry prescribed by or pursuant to the provisions of the said Act or laws;    
(e)   to take or require a Borrower to take any step to render the security
created or purported to be created by or pursuant to any such Transaction
Document effective or to secure the creation of any ancillary security under the
laws of any jurisdiction;     (f)   to require any further assurances in
relation to any such Transaction Document; or     (g)   to insure any asset or
require any other Person to maintain any such insurance or be responsible for
any loss which may be suffered by any person as a result of the lack, or
inadequacy or insufficiency, of any such insurance.

  23.14.3   The Security Trustee may accept, without enquiry, any right or title
that a Borrower may (or may purport to) have to any asset which is the subject
of any such Transaction Document and shall not be bound or concerned to
investigate or make any enquiry into the right or title of such Borrower to any
such asset or to require such Borrower to remedy any defect in its right or
title to the same.     23.14.4   Save as otherwise provided in the Transaction
Documents, all moneys, which under the trusts contained in any Transaction
Document are received by the Security Trustee in its capacity as trustee or
otherwise, may be invested in the name of, or under the control of, the Security
Trustee in any investment for the time being authorised by English law for the
investment by a trustee of trust money or in any other investments which may be
selected by the Security Trustee. Additionally, the same may be placed on
deposit in the name of, or under the control of, the Security Trustee at such
bank or institution (including the Security Trustee) and upon such terms as the
Administrative Agent may think fit.

- 97 -



--------------------------------------------------------------------------------



 



  23.14.5   Section 1 of the Trustee Act 2000 shall not apply to the duties of
the Security Trustee in relation to the trusts constituted by any Transaction
Document. Where there are any inconsistencies between that Act and the
provisions of that Transaction Document, the provisions of that Transaction
Document shall, to the extent allowed by law, prevail and, in the case of any
inconsistency with that Act, the provisions of that Transaction Document shall
constitute a restriction or exclusion for the purposes of that Act.     23.14.6
  The perpetuity period for the trusts in this Agreement is 80 years.

23.15   Resignation of the Security Trustee       The Security Trustee may
resign as security trustee under the Transaction Documents, and such resignation
shall be subject to Clause 23.10, save that all references to “Administrative
Agent” and “agent” in that Clause shall be understood to be references to
“Security Trustee” and “security trustee”, respectively.   24.   CONDUCT OF
BUSINESS BY THE SECURED PARTIES       No provision of this Agreement will:  
24.1   interfere with the right of any Secured Party to arrange its affairs (tax
or otherwise) in whatever manner it thinks fit;   24.2   oblige any Secured
Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or   24.3   oblige
any Secured Party to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of Tax.   25.   PAYMENT MECHANICS  
25.1   Payments to the Administrative Agent

  25.1.1   On each date on which a Borrower or a Lender is required to make a
payment under a Transaction Document, such Borrower or Lender shall make the
same available to the Administrative Agent (unless a contrary indication appears
in a Transaction Document) for value on the due date at the time and in such
funds specified by the Administrative Agent as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.    
25.1.2   Payment shall be made to such account in the principal financial centre
of the country of that currency (or, in relation to euro, in a principal
financial centre in London or a Participating Member State) with such bank as
the Administrative Agent specifies.

25.2   Distributions by the Administrative Agent       Each payment received by
the Administrative Agent under the Transaction Documents for another party
shall, subject to Clause 25.3 and Clause 25.4 be made available by the
Administrative Agent as soon as practicable after receipt to the party entitled
to receive payment in accordance with this Agreement (in the case of a Lender,
for the

- 98 -



--------------------------------------------------------------------------------



 



    account of its Facility Office), to such account as that party may notify to
the Administrative Agent by not less than five Business Days’ notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of London or a Participating
Member State).

25.3   Distributions to the Borrowers       The Administrative Agent may (with
the consent of a Borrower or in accordance with Clause 25.9) apply any amount
received by it for such Borrower in or towards payment (on the date and in the
currency and funds of receipt) of any amount due from such Borrower under the
Transaction Documents or in or towards purchase of any amount of any currency to
be so applied.   25.4   Clawback

  25.4.1   Where a sum is to be paid to the Administrative Agent under the
Transaction Documents for another party, the Administrative Agent is not obliged
to pay that sum to that other party (or to enter into or perform any related
exchange contract) until it has been able to establish to its satisfaction that
it has actually received that sum.     25.4.2   If the Administrative Agent pays
an amount to another party and it proves to be the case that the Administrative
Agent had not actually received that amount, then the party to whom that amount
(or the proceeds of any related exchange contract) was paid by the
Administrative Agent shall on demand refund the same to the Administrative Agent
together with interest on that amount from the date of payment to the date of
receipt by the Administrative Agent, calculated by the Administrative Agent to
reflect its cost of funds.

25.5   No set-off by the Borrowers       All payments to be made by the
Borrowers under the Transaction Documents shall be calculated and be made
without (and free and clear of any deduction for) set-off or counterclaim.  
25.6   Business Days

  25.6.1   Any payment which is due to be made on a day that is not a Business
Day shall be made on the next Business Day.     25.6.2   During any extension of
the due date for payment of any principal or Unpaid Sum under this Agreement
interest is payable on the principal or Unpaid Sum at the rate payable on the
original due date.

- 99 -



--------------------------------------------------------------------------------



 



25.7   Currency of account

  25.7.1   Subject to Clauses 25.7.2 to 25.7.5, the Base Currency is the
currency of account and payment for any sum due from a Borrower under any
Transaction Document.     25.7.2   A repayment of an Advance or Obligation or a
part of an Advance or Obligation shall be made in the currency in which that
Advance or Obligation is denominated on its due date.     25.7.3   Each payment
of interest shall be made in the currency in which the sum in respect of which
the interest is payable was denominated when that interest accrued.     25.7.4  
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.     25.7.5   Any
amount expressed to be payable in a currency other than the Base Currency shall
be paid in that other currency.

25.8   Change of currency

  25.8.1   At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Agreement to the Currency of any
particular State means the lawful currency of such State at such time whether or
not the name of such Currency is the same as it was on the date hereof. For
purposes of determining:

  (a)   whether the amount of any Advance, together with all other Advances then
outstanding or to be borrowed at the same time as such Advance, would exceed the
Facility Amount;     (b)   whether any Lender’s Pro Rata Share of any Advance,
together with its Pro Rata Share of all other Advances then outstanding or to be
borrowed at the same time as such Advance, would exceed the amount of such
Lender’s Commitment; and     (c)   whether Advances Outstanding are required to
be prepaid, the outstanding principal amount of any Advance that is denominated
in any Alternative Currency shall be deemed to be the Euro Equivalent of such
amount of Alternative Currency determined as of the date of such Advance.

  25.8.2   Wherever in this Agreement in connection with an Advance an amount,
such as a required minimum or multiple amount, is expressed in Euro, but such
Advance is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Euro amount (rounded to the
nearest 1,000 units of such Alternative Currency).     25.8.3   In addition, for
purposes of (A) complying with any requirement of this Agreement stated in Euro
and (B) calculating any ratio or other test set out in this Agreement, the
amount of any Advance that is denominated in an

- 100 -



--------------------------------------------------------------------------------



 



      Alternative Currency shall be deemed to be the Euro Equivalent of such
amount of Alternative Currency determined as of the date of such calculation.
Without limitation, the following defined terms used in this Agreement (together
with any defined terms in which such defined terms are used) may require amounts
denominated in an Alternative Currency to be calculated as the Euro Equivalent
of such amounts: “Aggregate Outstanding Loan Balance”, “Concentration Limits”,
“Interest Collections”, “Outstanding Loan Balance”, “Permitted Investments”,
“Principal Collections”, “Scheduled Payment” and “Servicing Fee”.

  25.8.4   Each obligation hereunder of any party hereto that is denominated in
the National Currency of a state that is not a Participating Member State on the
date hereof shall, effective from the date on which such state becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in Euro
or such National Currency, such party shall be entitled to pay or repay such
amount either in Euro or in such National Currency. If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Alternative
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Alternative Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that with respect to any
Advance denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.     25.8.5   Without prejudice to the respective liabilities of the
Borrowers to the Lenders and the Lenders to the Borrowers under or pursuant to
this Agreement, each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time, in consultation with the Borrowers, reasonably specify to be necessary or
appropriate to reflect the introduction or changeover to the Euro in any country
that becomes a Participating Member State after the date hereof; provided that
the Administrative Agent shall provide the Borrowers and each Lender Agent with
prior notice of the proposed change with an explanation of such change in
sufficient time to permit the Borrowers and the Lenders an opportunity to
respond to such proposed change.

25.9   Disruption to Payment Systems, Etc.       If either the Administrative
Agent determines (in its discretion) that a Disruption Event has occurred or the
Administrative Agent is notified by a Borrower that a Eurocurrency Disruption
Event has occurred:

  25.9.1   the Administrative Agent may, and shall (subject to Clause 25.9.2
below) if requested to do so by a Borrower, consult with the Borrowers with a
view to

- 101 -



--------------------------------------------------------------------------------



 



      agreeing with the Borrowers such changes to the operation or
administration of this Agreement as the Administrative Agent may deem necessary
in the circumstances;

  25.9.2   the Administrative Agent shall not be obliged to consult with the
Borrowers in relation to any changes mentioned in Clause 25.9.1 if, in its
reasonable opinion, it is not practicable to do so in the circumstances and, in
any event, shall have no obligation to agree to such changes;     25.9.3   the
Administrative Agent may consult with the Secured Parties in relation to any
changes mentioned in Clause 25.9.1 but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;     25.9.4   any
such changes agreed upon by the Administrative Agent and the Borrowers shall
(whether or not it is finally determined that a Eurocurrency Disruption Event
has occurred) be binding upon the parties as an amendment to (or, as the case
may be, waiver of) the terms of the Transaction Documents notwithstanding the
provisions of Clause 30;     25.9.5   the Administrative Agent shall not be
liable for any damages, costs or losses whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Administrative
Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 25.9.5; and     25.9.6   the
Administrative Agent shall notify the Secured Parties of all changes agreed
pursuant to Clause 25.9.4.

26.   BORROWER CROSS-GUARANTEE AND INDEMNITY   26.1   Each Guarantor irrevocably
and unconditionally jointly and severally:

  (a)   guarantees to the Lenders punctual performance by each Borrower of all
that Borrower’s obligations under the Transaction Documents;     (b)  
undertakes with the Lenders that whenever a Borrower does not pay any amount
when due under or in connection with any Transaction Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and     (c)   indemnifies the Lenders immediately on demand against any cost,
loss or liability suffered by the Lenders if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which the Lenders would otherwise have
been entitled to recover.

  26.1.2   Continuing guarantee         This guarantee is a continuing guarantee
and will extend to the ultimate balance of sums payable by any Borrower under
the Transaction Documents, regardless of any intermediate payment or discharge
in whole or in part.

- 102 -



--------------------------------------------------------------------------------



 



  26.1.3   Reinstatement

  (a)   If any payment by a Borrower or Guarantor or any discharge given by the
Lenders (whether in respect of the obligations of any Borrower or Guarantor or
any security for those obligations or otherwise) is avoided or reduced as a
result of insolvency or any similar event:     (b)   the liability of each
Guarantor shall continue as if the payment, discharge, avoidance or reduction
had not occurred; and     (c)   the Lender shall be entitled to recover the
value or amount of that security or payment from each Guarantor, as if the
payment, discharge, avoidance or reduction had not occurred.

  26.1.4   Waiver of defences         The obligations of each Guarantor under
this Clause 26 will not be affected by an act, omission, matter or thing which,
but for this Clause, would reduce, release or prejudice any of its obligations
under this Clause 26 (without limitation and whether or not known to it or the
Lenders) including:

  (a)   any time, waiver or consent granted to, or composition with, a Borrower
or other person;     (b)   the release of any Borrower or any other person under
the terms of any composition or arrangement with any creditor;     (c)   the
taking, variation, compromise, exchange, renewal or release of, or refusal or
neglect to perfect (where perfection is required in accordance with the
Transaction Documents), take up or enforce, any rights against, or security over
assets of, any Borrower or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (d)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of a Borrower or any other
person;     (e)   any amendment, novation, supplement, extension restatement
(however fundamental and whether or not more onerous) or replacement of a
Transaction Document or any other document or security including without
limitation any change in the purpose of, any extension of or any increase in any
facility or the addition of any new facility under any Transaction Document or
other document;     (f)   any unenforceability, illegality or invalidity of any
obligation of any person under any Transaction Document or any other document or
security; or     (g)   any insolvency or similar proceedings.

- 103 -



--------------------------------------------------------------------------------



 



  26.1.5   Immediate recourse         Each Guarantor waives any right it may
have of first requiring the Lenders (or the Security Trustee on their behalf) to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from that Guarantor under this Clause 26. This waiver
applies irrespective of any law or any provision of a Transaction Document [or
the Combined Facility] to the contrary.     26.1.6   Appropriations        
Until all amounts which may be or become payable by the Borrowers under or in
connection with the Transaction Documents, [or the Combined Facility] have been
irrevocably paid in full, the Lenders (or the Security Trustee on their behalf)
may:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and     (b)   hold in an
interest-bearing suspense account any moneys received from any Guarantor or on
account of any Guarantor liability under this Clause 26.

  26.1.7   Deferral of Guarantors’ rights         Until all amounts which may be
or become payable by the Borrowers under or in connection with the Finance
Documents have been irrevocably paid in full and unless the Lender otherwise
directs, no Guarantor will exercise any rights which it may have by reason of
performance by it of its obligations under the Transaction Documents:

  (a)   to be indemnified by an Borrower;     (b)   to claim any contribution
from any other guarantor of any Borrower’s obligations under the Finance
Documents; and/or     (c)   to take the benefit (in whole or in part and whether
by way of subrogation or otherwise) of any rights of the Lender under the
Finance Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Transaction Documents by the Lenders.

      If a Guarantor receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lenders by
the Borrowers under or in connection with the Transaction Documents to be repaid
in full on trust for the Lenders and shall promptly pay or transfer the same to
the Lender or as the Lender may direct for application in accordance with the
Transaction Documents.

- 104 -



--------------------------------------------------------------------------------



 



  26.1.8   Release of Guarantor’s right of contribution         If any Guarantor
(a “Retiring Guarantor”) ceases to be a Guarantor in accordance with the terms
of the Transaction Documents for the purpose of any sale or other disposal of
that Guarantor then on the date such Guarantor ceases to be a Guarantor:

  (a)   that Retiring Guarantor is released by the other Guarantor and the
Additional Guarantors from any liability (whether past, present or future and
whether actual or contingent) to make a contribution to any other Guarantor or
Additional Guarantor arising by reason of the performance by such other
Guarantor of its obligations under the Transaction Documents; and     (b)   each
Guarantor waives any rights it may have by reason of the performance of its
obligations under the Transaction Documents to take the benefit (in whole or in
part and whether by way of subrogation or otherwise) of any rights of the
Lenders under any Transaction Document or of any other security taken pursuant
to, or in connection with, any Transaction Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

  26.1.9   Additional security         This guarantee is in addition to and is
not in any way prejudiced by any other guarantee or security now or subsequently
held by the Lenders.

27.   ADDITIONAL GUARANTEE       Each Additional Guarantor irrevocably and
unconditionally jointly and severally:

  27.1.1   guarantees to the Lenders punctual performance by each Borrower of
all that Borrower’s obligations under the Transaction Documents;     27.1.2  
undertakes with the Lenders that whenever a Borrower does not pay any amount
when due under or in connection with any Transaction Document, that Additional
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and     27.1.3   indemnifies the Lenders immediately on demand against
any cost, loss or liability suffered by the Lenders if any obligation guaranteed
by it is or becomes unenforceable, invalid or illegal. The amount of the cost,
loss or liability shall be equal to the amount which the Lenders would otherwise
have been entitled to recover.

27.2   Continuing guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Borrower under the
Transaction Documents, regardless of any intermediate payment or discharge in
whole or in part.

- 105 -



--------------------------------------------------------------------------------



 



27.3   Reinstatement       If any payment by a Borrower or Additional Guarantor
or any discharge given by the Lenders (whether in respect of the obligations of
any Borrower or Additional Guarantor or any security for those obligations or
otherwise) is avoided or reduced as a result of insolvency or any similar event:

  27.3.1   the liability of each Additional Guarantor shall continue as if the
payment, discharge, avoidance or reduction had not occurred; and     27.3.2  
the Lender shall be entitled to recover the value or amount of that security or
payment from each Additional Guarantor, as if the payment, discharge, avoidance
or reduction had not occurred.

27.4   Waiver of defences       The obligations of each Additional Guarantor
under this Clause 27 will not be affected by an act, omission, matter or thing
which, but for this Clause, would reduce, release or prejudice any of its
obligations under this Clause 27 (without limitation and whether or not known to
it or the Lenders) including:

  27.4.1   any time, waiver or consent granted to, or composition with, a
Borrower or other person;     27.4.2   the release of any Borrower or any other
person under the terms of any composition or arrangement with any creditor;    
27.4.3   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect (where perfection is required in accordance with
the Transaction Documents), take up or enforce, any rights against, or security
over assets of, any Borrower or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     27.4.4
  any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of a Borrower or any other
person;     27.4.5   any amendment, novation, supplement, extension restatement
(however fundamental and whether or not more onerous) or replacement of a
Transaction Document or any other document or security including without
limitation any change in the purpose of, any extension of or any increase in any
facility or the addition of any new facility under any Transaction Document or
other document;     27.4.6   any unenforceability, illegality or invalidity of
any obligation of any person under any Transaction Document or any other
document or security; or     27.4.7   any insolvency or similar proceedings.

27.5   Immediate recourse       Each Additional Guarantor waives any right it
may have of first requiring the Lenders (or the Security Trustee on their
behalf) to proceed against or enforce any other rights

- 106 -



--------------------------------------------------------------------------------



 



    or security or claim payment from any person before claiming from that
Additional Guarantor under this Clause 27. This waiver applies irrespective of
any law or any provision of a Transaction Document to the contrary.

27.6   Appropriations       Until all amounts which may be or become payable by
the Borrowers under or in connection with the Transaction Documents have been
irrevocably paid in full, the Lenders (or the Security Trustee on their behalf)
may:

  27.6.1   refrain from applying or enforcing any other moneys, security or
rights held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Additional
Guarantor shall be entitled to the benefit of the same; and     27.6.2   hold in
an interest-bearing suspense account any moneys received from any Additional
Guarantor or on account of any Additional Guarantor liability under this Clause
27.

27.7   Deferral of Additional Guarantors’ rights       Until all amounts which
may be or become payable by the Borrowers under or in connection with the
Finance Documents have been irrevocably paid in full and unless the Lender
otherwise directs, no Additional Guarantor will exercise any rights which it may
have by reason of performance by it of its obligations under the Transaction
Documents:

  27.7.1   to be indemnified by an Borrower;     27.7.2   to claim any
contribution from any other guarantor of any Borrower’s obligations under the
Finance Documents; and/or     27.7.3   to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Lender
under the Finance Documents or of any other guarantee or security taken pursuant
to, or in connection with, the Transaction Documents by the Lenders.

    If an Additional Guarantor receives any benefit, payment or distribution in
relation to such rights it shall hold that benefit, payment or distribution to
the extent necessary to enable all amounts which may be or become payable to the
Lenders by the Borrowers under or in connection with the Transaction Documents
to be repaid in full on trust for the Lenders and shall promptly pay or transfer
the same to the Lender or as the Lender may direct for application in accordance
with the Transaction Documents.   27.8   Release of Additional Guarantor’s right
of contribution       If any Additional Guarantor (a “Retiring Additional
Guarantor”) ceases to be an Additional Guarantor in accordance with the terms of
the Transaction Documents for the purpose of any sale or other disposal of that
Additional Guarantor then on the date such Additional Guarantor ceases to be an
Additional Guarantor:

- 107 -



--------------------------------------------------------------------------------



 



  27.8.1   that Retiring Additional Guarantor is released by the other
Additional Guarantor and Guarantors from any liability (whether past, present or
future and whether actual or contingent) to make a contribution to any other
Additional Guarantor or Guarantor arising by reason of the performance by such
other Additional Guarantor or Guarantor of its obligations under the Transaction
Documents; and     27.8.2   each Additional Guarantor and each Guarantor waives
any rights it may have by reason of the performance of its obligations under the
Transaction Documents to take the benefit (in whole or in part and whether by
way of subrogation or otherwise) of any rights of the Lenders under any
Transaction Document or of any other security taken pursuant to, or in
connection with, any Transaction Document where such rights or security are
granted by or in relation to the assets of the Retiring Additional Guarantor.

27.9   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by the Lenders.   27.10   Limit on Liability       The obligations of the
Additional Guarantors to make payment under this Additional Guarantee at any
time shall be limited to the extent that the Additional Guarantors have amounts
available to them on a Payment Date (as that term is defined in the Combined
Facility) to make such payments as described in Section 2.10(viii) (Settlement
Procedures) of the Combined Facility on such date. To the extent that such funds
are insufficient to discharge in full each Additional Guarantor’s liability
under this Clause 27, then such unpaid amount shall remain outstanding and due
from the Additional Guarantors for the purpose of making any further demand
under the Additional Guarantee, subject always to the terms of the Combined
Facility.   28.   SET-OFF       In addition to any rights and remedies of the
Lenders provided by this Agreement and by law, each Lender shall have the right,
without prior notice to the Borrowers, and such notice being expressly waived by
the Borrowers to the extent permitted by Applicable Law, upon any amount
becoming due and payable by a Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits of the relevant Borrower (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the relevant Lender or any Affiliate thereof to or for the credit or
the account of the relevant Borrower, as applicable. Each Lender agrees promptly
to notify the relevant Borrower after any such set-off and application made by
the Lender provided that the failure to give such notice shall not affect the
validity of such set-off and application.

- 108 -



--------------------------------------------------------------------------------



 



29.   NOTICES       All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in each case, addressed as follows in
the case of the Borrowers, the Servicer, the Security Trustee and the
Administrative Agent, and as set out in ANNEX A in the case of the Lenders, or
to such other address as may be hereafter notified by the respective parties
hereto:       The Borrowers and Guarantors       CS Europe Finance Limited
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629       with a copy to:       CapitalSource Finance
LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732       and to:       CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795       CS UK Finance Limited
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629       with a copy to:       CapitalSource Finance
LLC
4445 Willard Avenue

- 109 -



--------------------------------------------------------------------------------



 



    Chevy Chase, MD 20815
USA

    Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732       and to:       The Additional Guarantors      
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795       CapitalSource Finance LLC       c/o
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732       and to:       CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795       CapitalSource Funding III LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Treasury
Facsimile No.: (301) 841-2307
Confirmation No.: (301) 841-2779

- 110 -



--------------------------------------------------------------------------------



 



    CSE QRS Funding I LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Treasurer
Facsimile No.: (301) 841-2375
Confirmation No.:(301) 841-2731       The Swingline Lenders       Wachovia Bank,
N.A., London Branch
3 Bishopsgate
London EC2N 3AB
England
Attention: Michelle Clark/Ian King
Telecopier: +44 20 7929 4645
Telephone: +44 20 7956 4310/4316
e-mail: loanadmin.london@wachovia.com       The Administrative Agent      
Wachovia Bank, National Association
1525 West WT Harris Boulevard
NC0600
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telecopier: +(704) 590-2782
Telephone: +(704) 590-2733
Email: scp.mmloans@wachovia.com       With a copy to:       Wachovia Bank, N.A.
301 South College Street
NC0600
Charlotte, NC 28288-0600
Attention: Raj Shah
Telecopier: +(704) 715-0067
Telephone: +(704) 374-6230       The Lead Arranger and Sole Bookrunner      
Wachovia Securities International Ltd.
3 Bishopsgate
London EC2N 3AB
England
Attention: Michelle Clark/Jonathan Lloyd Gane

- 111 -



--------------------------------------------------------------------------------



 



    Telecopier: +44 20 7929 4645
Telephone: +44 20 7956 4310/4316       With a copy to:       Wachovia Bank, N.A.
301 South College Street
NC0600
Charlotte, NC 28288-0600
Attention: Raj Shah
Telecopier: +(704) 715-0067
Telephone: +(704) 374-6230       provided that a notice given by a Borrower
pursuant to this Clause shall be effective only upon receipt thereof by the
Administrative Agent and notices given pursuant to this Clause shall only be
effective upon receipt in the case of any notice sent by mail.   29.1  
Addresses       The address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each party for any
communication or document to be made or delivered under or in connection with
the Transaction Documents is:

  29.1.1   in the case of a Borrower, that identified with its name above;    
29.1.2   in the case of each Lender, that notified in writing to the
Administrative Agent on or prior to the date on which it becomes a party; and  
  29.1.3   in the case of the Administrative Agent, that identified with its
name above,

    or any substitute address or fax number or department or officer as the
party may notify to the Administrative Agent (or the Administrative Agent may
notify to the other Parties, if a change is made by the Administrative Agent) by
not less than five Business Days’ notice.   29.2   Delivery

  29.2.1   Any communication or document made or delivered by one person to
another under or in connection with the Transaction Documents will only be
effective:

  (a)   if by way of fax, when received in legible form; or     (b)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,

      and, if a particular department or officer is specified as part of its
address details provided under Clause 29, if addressed to that department or
officer.     29.2.2   Any communication or document to be made or delivered to
the Administrative Agent will be effective only when actually received by the
Administrative Agent and then only if it is expressly marked for the attention

- 112 -



--------------------------------------------------------------------------------



 



      of the department or officer identified with the Administrative Agent’s
signature below (or any substitute department or officer as the Administrative
Agent shall specify for this purpose).

  29.2.3   All notices from or to a Borrower shall be sent through the
Administrative Agent.

29.3   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 29 or changing its own address or fax number, the
Administrative Agent shall notify the other Parties.   29.4   Electronic
communication

  29.4.1   Any communication to be made between the Administrative Agent and a
Lender under or in connection with the Transaction Documents may be made by
electronic mail or other electronic means, if the Administrative Agent and the
relevant Lender:

  (a)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (b)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (c)   notify each
other of any change to their address or any other such information supplied by
them.

  29.4.2   Any electronic communication made between the Administrative Agent
and a Lender will be effective only when actually received in readable form and
in the case of any electronic communication made by a Lender to the
Administrative Agent only if it is addressed in such a manner as the
Administrative Agent shall specify for this purpose.

29.5   English language

  29.5.1   Any notice given under or in connection with any Transaction Document
must be in English.     29.5.2   All other documents provided under or in
connection with any Transaction Document must be:

  (a)   in English; or     (b)   if not in English, and if so required by the
Administrative Agent, accompanied by a certified English translation and, in
this case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

- 113 -



--------------------------------------------------------------------------------



 



30.   CALCULATIONS AND CERTIFICATES   30.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Transaction
Document, the entries made in the accounts maintained by a Secured Party are
prima facie evidence of the matters to which they relate.   30.2   Certificates
and Determinations       Any certification or determination by a Secured Party
of a rate or amount under any Transaction Document is, in the absence of
manifest error, conclusive evidence of the matters to which it relates.   31.  
PARTIAL INVALIDITY       If, at any time, any provision of the Transaction
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.   32.   REMEDIES AND WAIVERS       No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right or remedy under
the Transaction Documents shall operate as a waiver, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise or
the exercise of any other right or remedy. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any rights or remedies
provided by law.   33.   AMENDMENTS AND WAIVERS   33.1   Except as provided in
this Clause 33.1, no amendment, waiver or other modification (any such
amendment, waiver or other modification being hereinafter referred to in this
Clause 33.1 as a “modification”) of any provision of this Agreement shall be
effective without the written agreement of the relevant Borrower(s), the
Servicer, the Administrative Agent, and the Required Lenders; provided that any
modification of this Agreement that is solely for the purpose of adding a Lender
may be effected with the written consent of (x) the Administrative Agent at any
time when the Aggregate Commitments of the Conduit Lenders and Institutional
Lenders shall be less than or equal to €750,000,000 (after giving effect to the
proposed Commitment of the Lender to be added), and (y) each Lender Agent at any
time when the Aggregate Commitments of the Conduit Lenders and Institutional
Lenders shall be greater than €750,000,000 (after giving effect to the proposed
Commitment of the Lender to be added); and provided further that any
modification to this Agreement that would (i) reduce or impair collections or
the payment of interest, principal or fees to the Lenders, (ii) modify any
provisions of this Agreement relating to the timing of payments required to be
made by a Borrower or the application of the proceeds of such payments,
including, without limitation, any provisions of Clause 8, (iii) release any
Collateral from the Security (iv) increase the Facility Amount, any Lender’s
Commitment or extend the Termination Date or (v) make any modification to the

- 114 -



--------------------------------------------------------------------------------



 



    definitions of “Advance”, “Advances Outstanding”, “Alternative Currency”,
“Approved Country”, “Overcollateralization Ratio”, “Minimum
Overcollateralization Ratio”, “Concentration Limits”, “Eligible Loan”, “Eligible
Obligor”, “Required Lenders”, “Facility Amount”, “Permitted Transfers”, “Credit
and Collection Policy”, “Pro Rata Share”, or “Event of Default” (each of the
modifications described in (i) through (v) of this proviso, a “Material
Amendment”), shall not be effective without the written agreement of the
Borrowers, the Administrative Agent and each of the Lenders;   33.2   No
amendment, waiver or other modification having a material adverse effect on the
rights or obligations of the Security Trustee or the Successor Servicer shall be
effective against such person without the written agreement of such person. The
Borrowers or the Servicer on their behalf will deliver a copy of all waivers and
amendments to the Security Trustee.   33.3   Replacement of Lenders

  33.3.1   If at any time any Lender becomes a Non-Consenting Lender (as defined
in paragraph 33.3.3 below) then any Borrower may on 5 Business Days’ prior
written notice to the Administrative Agent and that Lender, replace such Lender
by requiring such Lender to (and such Lender shall) transfer pursuant to Clause
21.1 all (and not part only) of its rights and obligations under this Agreement
to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the relevant Borrower, and which is acceptable
to the Administrative Agent (acting reasonably), and which confirms its
willingness to assume and does assume all the obligations of the transferring
Lender (including the assumption of the transferring Lender’s participations on
the same basis as the transferring Lender) for a purchase price in cash payable
at the time of transfer equal to the outstanding principal amount of such
Lender’s participation in the outstanding Utilisations and all accrued interest,
Breakage Costs and other amounts payable in relation thereto under the
Transaction Documents.     33.3.2   The replacement of a Lender pursuant to this
Clause shall be subject to the following conditions:

  (a)   the Borrowers shall have no right to replace the Administrative Agent;  
  (b)   neither the Administrative Agent nor the Non-Consenting Lender shall
have any obligation to the Borrowers to find a Replacement Lender;     (c)   in
the event of a replacement of a Non-Consenting Lender such replacement must take
place no later than 45 days after the date the Non-Consenting Lender notifies
the Borrowers and the Administrative Agent of its failure or refusal to agree to
any consent, waiver or amendment to the Finance Documents requested by a
Borrower; and     (d)   in no event shall the Lender replaced under this
paragraph 33.3.2 be required to pay or surrender to such Replacement Lender any
of the fees received by such Lender pursuant to the Transaction Documents.

- 115 -



--------------------------------------------------------------------------------



 



  33.3.3   In the event that:

  (a)   a Borrower or the Administrative Agent (at the request of a Borrower)
has requested the Lenders to consent to a waiver or amendment of any provisions
of the Transaction Documents;     (b)   the waiver or amendment in question
requires the consent of all the Lenders; and     (c)   Lenders whose Commitments
aggregate more than 66 2/3 per cent. of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 66 2/3 per cent. of
the Commitments prior to that reduction) have consented to such waiver or
amendment,

      then any Lender who does not and continues not to agree to such waiver or
amendment shall be deemed a Non-Consenting Lender.

33.4   Decisions by Required Lenders

  33.4.1   If, within 15 Business Days (or such longer period as the relevant
Borrower and the Administrative Agent may agree in relation to any particular
request) of a written request and acknowledged receipt in relation to a consent,
waiver or amendment which requires the approval of the Required Lenders:

  (a)   the Minimum Lenders have explicitly accepted or rejected that request or
explicitly abstain from accepting or rejecting that request; and     (b)   a
Lender does not explicitly accept or reject that request or explicitly abstain
from accepting or rejecting that request,

      the Commitment and/or participation in the Loan of that Lender shall be
treated as a rejection of the relevant request when calculating whether the
approval of the Required Lenders has been obtained.     33.4.2   In this clause,
Minimum Lenders means at any time Lenders who are entitled to vote as a Required
Lender:

  (a)   the aggregate of whose shares in the outstanding Loans and undrawn
Commitments then represents 50 per cent. or more of the aggregate of the
outstanding Loan;     (b)   if there is no Loan then outstanding, whose undrawn
Commitments then aggregate 50 per cent. or more of the Total Commitments; or    
(c)   if there is no Loan then outstanding and the Total Commitment have been
reduced to zero, whose Commitments aggregated 50 per cent. or more of the Total
Commitments immediately before the reduction.

33.5   If a Lender has by notice to the Administrative Agent divided its
Commitment into separate amounts to reflect participation or similar
arrangements, and required such separate amounts to be counted separately, that
division will be effective for the purposes of determining the Minimum Lenders.

- 116 -



--------------------------------------------------------------------------------



 



33.6   Liabilities to Obligors       No obligation or liability to any Obligor
under any of the Loans is intended to be assumed by the Administrative Agent or
the other Secured Parties under or as a result of this Agreement and the
transactions contemplated hereby.   33.7   Binding Effect       This Agreement
shall be binding upon and inure to the benefit of each Borrower, the
Administrative Agent, the other Secured Parties and their respective Successors
and permitted assigns.   33.8   Term of this Agreement       This Agreement,
including, without limitation, the obligation of each Borrower to observe its
covenants set out herein shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by a Borrower
herein and the indemnification and payment provisions herein shall be continuing
and shall survive any termination of this Agreement.   33.9   Costs, Expenses
and Taxes

  33.9.1   In addition to the rights of indemnification granted to the
Administrative Agent, the other Secured Parties, the Successor Servicer and the
Security Trustee and its or their Affiliates and officers, directors, employees
and agents thereof under this Agreement, each Borrower agrees to pay on demand
all reasonable costs and expenses of the Administrative Agent, the Security
Trustee and the other Secured Parties incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing
and expenses for travel and lodging), amendment or modification of, or any
waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Security Trustee and the other Secured Parties
with respect thereto and with respect to advising the Administrative Agent, the
Security Trustee and the other Secured Parties as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith and all costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Administrative Agent, the
Security Trustee or the other Secured Parties in connection with the enforcement
of this Agreement and the other documents to be delivered hereunder or in
connection herewith.     33.9.2   The Borrowers shall pay on demand any and all
stamp, sales, excise and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement, the other documents to be delivered hereunder or, with respect to any
Conduit Lender, any agreement or other document providing liquidity support,
credit enhancement or other similar support in connection with this Agreement or
the funding or maintenance of Advances hereunder.

- 117 -



--------------------------------------------------------------------------------



 



  33.9.3   The Borrowers shall pay within 5 Business days of demand all other
costs, expenses and taxes (excluding income taxes), including, without
limitation, all reasonable costs and expenses incurred by the Administrative
Agent, the Security Trustee and each Lender Agent in connection with periodic
audits of the Borrowers’ (subject to the limitations set out in this Agreement)
or the Servicer’s books and records (subject to the limitations set out in the
Servicing Agreement), the cost of rating each Conduit Lender’s commercial paper
by independent financial rating agencies as agreed by the relevant Borrower(s)
and such Conduit Lender, which are incurred as a result of the execution of the
Transaction Documents, and the amount of any taxes and insurance due and unpaid
by an Obligor with respect to any Loan or Related Property (together, the “Other
Costs”).

33.10   Limited Recourse and No Proceedings

  33.10.1   In the event of enforcement of the Transaction Documents, recourse
by the Secured Parties in respect of the Transaction Documents shall be limited
to the aggregate of (a) the value at such time of the assets of the Borrowers in
respect of which they have granted security under the Transaction Documents,
(b) the value of the shares of the Borrowers which are the object of the Share
Pledge Agreement(s) together with (c) any other rights against the Servicer
under the Transaction Documents and (d) any assets of the Additional Guarantors
which are Collateral for their obligations under the Combined Facility and/or
the Additional Guarantees. If, after realising and recovering the amounts
referred to in (a), (b), (c) and (d), the Security Trustee certifies that in its
sole opinion there is no reasonable likelihood of there being any further
realisations or recoveries in respect of the Secured Obligations (whether
arising from the Security and the Collateral or otherwise) which would be
available to pay amounts outstanding in respect of the Transaction Documents,
the Secured Parties shall have no further claim in respect of such unpaid
amounts which shall be deemed to have been discharged in full.     33.10.2  
Each of the parties hereto hereby agrees that it will not institute against, or
join any other Person in instituting against, any Conduit Lender any Insolvency
Proceeding so long as any commercial paper and other rated obligations issued by
such Conduit Lender shall be outstanding and there shall not have elapsed one
year and one day (or such longer preference period as shall then be in effect)
since the last day on which any such rated obligations shall have been
outstanding.     33.10.3   Each of the parties hereto (other than the
Administrative Agent) hereby agrees that it will not institute against, or join
any other Person in instituting against a Borrower any Insolvency Proceeding so
long as there shall not have elapsed one year and one day (or such longer
preference period as shall then be in effect) since the Collection Date.

33.11   Recourse Against Certain Parties

  33.11.1   Save as provided herein and/or in the Transaction Documents, no
recourse under any obligation, covenant or agreement of a Borrower contained in
this Agreement shall be had against any member, shareholder, officer, director,

- 118 -



--------------------------------------------------------------------------------



 



      trustee, manager or administrator of such Borrower in their capacity as
such member, shareholder, officer, director, trustee, manager or administrator,
by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of each Borrower, and that
no personal liability whatever shall attach to or be incurred by any member,
shareholder, officer, director, trustee, manager or administrator of a Borrower,
as such, or any of them under or by reason of any of the obligations, covenants
or agreements of such Borrower contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by a Borrower of
any of such obligations, covenants or agreements, either at common law or at
equity, or by statute or constitution, of every such member, shareholder,
officer, director, trustee, manager or administrator is hereby expressly waived
as a condition of and in consideration for the execution of this Agreement.    
33.11.2   The agreements of the Administrative Agent, the Security Trustee, any
Lender Agent, any Lender, any other Secured Party and the Successor Servicer
contained in this Agreement or any other agreement, instrument and document
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such Person, and no personal liability
whatsoever shall attach to or be incurred by any incorporator, shareholder,
affiliate, officer, employee or director thereof under or by reason of any of
the obligations, covenants or agreements of such Person contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom, and any and all personal liability of such Person and each
incorporator, shareholder, affiliate, officer, employee or director thereof for
breaches by such Person of any such obligations, covenants or agreements, which
liability may arise either at common law or at equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.     33.11.3   Notwithstanding
anything to the contrary contained herein, the obligations of each Conduit
Lender under this Agreement are solely the obligations of such Conduit Lender
and shall be payable at such time as funds are received by or are available to
such Conduit Lender in excess of funds necessary to pay in full all outstanding
commercial paper or other rated indebtedness of such Conduit Lender and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim against such Conduit Lender but shall
continue to accrue. Each party hereto agrees that the payment of any claim of
any such party shall be subordinated to the payment in full of all commercial
paper and other rated indebtedness of such Conduit Lender.     33.11.4   The
provisions of this Clause 33 shall survive the termination of this Agreement.

33.12   Protection of Security Interest; Appointment of Agent as
Attorney-in-Fact

  33.12.1   The Lenders shall be entitled to convert the floating charge created
by the Transaction Documents into a fixed charge with respect to all or any of
the Borrower’s charged assets at any time if (a) a Default or Event of Default
has

- 119 -



--------------------------------------------------------------------------------



 



      occurred and is continuing unwaived or (b) the Security Trustee considers
in good faith those assets to be in danger of being seized or sold by a third
party under any form of distress, attachment, execution or other legal process
or to be otherwise in jeopardy. Prior to the occurrence of any event referred to
in (a) or (b) above, a Borrower shall not be required to notify any underlying
Obligor of the security interest granted by such Borrower in relation to any
Loan of such Obligor pursuant to this Agreement.     33.12.2   Each Borrower
shall, or shall cause the Servicer to, cause this Agreement, all amendments
hereto and/or all financing statements and continuation statements and any other
necessary documents covering the right, title and interest of the Security
Trustee, as agent for the Secured Parties, and of the Secured Parties to the
Collateral to be promptly recorded, registered and filed, and at all times to be
kept recorded, registered and filed, all in such manner and in such places as
may be required by law fully to preserve and protect the right, title and
interest of the Security Trustee, as agent for the Secured Parties, hereunder to
all property comprising the Collateral. Each Borrower shall deliver or, shall
cause the Servicer to deliver, to the Security Trustee file-stamped copies of,
or filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recording, registration or filing.
Each Borrower shall cooperate fully in connection with the obligations set out
above and will execute any and all documents reasonably required to fulfil the
intent of this Clause 33.12.     33.12.3   Each of the Borrowers agrees that
from time to time, at its expense, it will promptly execute and deliver all
instruments and documents, and take all actions, that may reasonably be
necessary or desirable, or that the Security Trustee may reasonably request, to
perfect (where perfection is required in accordance with the Transaction
Documents), protect or more fully evidence the security interest Granted to the
Security Trustee under and in accordance with the Security Documents, as agent
for the Secured Parties, in the Collateral, or to enable the Security Trustee or
the other Secured Parties to exercise and enforce their rights and remedies
hereunder.     33.12.4   If a Borrower fails to perform any of its obligations
hereunder, or a Borrower or the Servicer fails to perform any of its obligations
under the Servicing Agreement, after five Business Days’ notice from the
Administrative Agent or any other Secured Party, the Security Trustee and any
other Secured Party may (but shall not be required to) perform, or cause
performance of, such obligation; and the Security Trustee’s or Secured Party’s
reasonable costs and expenses incurred in connection therewith shall be payable
by the relevant Borrower(s) (if the Servicer that fails to so perform is a
Borrower or an Affiliate thereof) as provided hereunder, as applicable. Each of
the Borrowers irrevocably authorises each of the Administrative Agent and the
Security Trustee and irrevocably and by way of security for the performance of
its obligations under the Transaction Documents appoints each of the
Administrative Agent and the Security Trustee as its attorney-in-fact to act on
behalf of such Borrower to execute on behalf of such Borrower such deeds and
documents, to carry out such acts and to make such filings, notifications or
registrations as are necessary or desirable in the Administrative Agent’s and

- 120 -



--------------------------------------------------------------------------------



 



      the Security Trustee’s sole discretion to perfect (where perfection is
required in accordance with the Transaction Documents) and to maintain the
perfection (as applicable) and priority of the interest of the Secured Parties
in the Collateral.

33.13   Confidentiality

  33.13.1   Each Party shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential proprietary information with respect to the other parties hereto
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that each such party and its officers and employees may (i) disclose such
information under a duty of confidence to its external accountants,
investigators, auditors, lawyers, investors, potential investors or other agents
engaged by such party in connection with any due diligence or advice or
comparable activities with respect to the transactions and Collateral
contemplated herein and the agents of such Persons, (ii) disclose the existence
of this Agreement, but not the financial terms thereof and (iii) disclose the
Agreement and such information in any suit, action, proceeding or investigation
(whether in law or in equity or pursuant to arbitration) involving any of the
Transaction Documents for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies, or
interests under or in connection with any of the Transaction Documents.    
33.13.2   Anything herein to the contrary notwithstanding, each of the Borrowers
hereby consents to the disclosure of any non-public information with respect to
it for use in connection with the transactions contemplated herein and in the
Transaction Documents (i) to the Administrative Agent or the other Secured
Parties by each other, (ii) by the Administrative Agent or the other Secured
Parties to any prospective or actual New Lender or Conduit Assignee or
participant of any of them or (iii) by the Administrative Agent or the Lenders
to any Rating Agency, commercial paper dealer or provider of a surety, guarantee
or credit or liquidity enhancement to a Lender and to any officers, directors,
employees, outside accountants and lawyers of any of the foregoing, provided
that each such Person is informed of the confidential nature of such information
and agrees to be bound hereby or provides a legally binding undertaking
containing substantially similar restrictions as set out in this Clause 33.13.
In addition, the Lenders, the Administrative Agent and each Borrower may
disclose any such non-public information pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings.     33.13.3   Each Party agrees that it shall not (and
shall not permit any of its Affiliates to) issue any news release or make any
public announcement or public disclosure pertaining to the transactions
contemplated by this Agreement and the other Transaction Documents without the
prior written consent of the Administrative Agent (which consent shall not be
unreasonably withheld) unless such news release or public announcement or
disclosure is required by law or the rules and regulations of an exchange or by
the instructions of a supervisory authority with whose instructions such Party
is required or is accustomed to

- 121 -



--------------------------------------------------------------------------------



 



      comply. A Party may, however, disclose the general terms of the
transactions contemplated by this Agreement and the other Transaction Documents
to regulators, trade creditors, suppliers and other similarly situated Persons
so long as such disclosure is not in the form of a news release or public
announcement.

33.14   Execution in Counterparts; Severability; Integration       This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered to the
Administrative Agent and the Lenders.   33.15   Waiver of Setoff       Each of
the parties hereto (other than each Conduit Lender) hereby waives any right of
setoff it may have or to which it may be entitled under this Agreement from time
to time against any Conduit Lender or its assets.   33.16   Non-Confidentiality
of Tax Treatment       All parties hereto agree that each of them and each of
their employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions under the Transaction Documents and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure. “Tax
treatment” and “tax structure” shall have the same meaning as such terms have
for purposes of U.S. Treasury Regulation Section 1.6011-4; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transactions under the
Transaction Documents as well as other information, the provisions of this
Clause 33.16 shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the transactions
contemplated hereby.   33.17   Conduit Lender as Institutional Lender      
Notwithstanding anything herein to the contrary, a Conduit Lender may execute
this Agreement as both a Conduit Lender and an Institutional Lender and, in such
event, such Conduit Lender shall have the rights and obligations (without
duplication) of both a Conduit Lender and an Institutional Lender set out
herein.   33.18   Institutional Lenders and Conduit Lenders

- 122 -



--------------------------------------------------------------------------------



 



  33.18.1   Notwithstanding anything herein to the contrary, an Institutional
Lender may execute this Agreement without having a related Conduit Lender.    
33.18.2   Notwithstanding anything herein to the contrary, a Conduit Lender may
not execute or become party to this Agreement without a related Institutional
Lender concurrently executing or becoming party to this Agreement.

33.19   Committed Conduit Lenders       Notwithstanding anything herein to the
contrary, a Committed Conduit Lender shall have the rights and obligations of a
Conduit Lender for all purposes hereunder, save that, for purposes of Clause
4.1, a Committed Conduit Lender shall have the rights and obligations of an
Institutional Lender.   33.20   Judgment Currency       This is an international
loan transaction in which the specification of Euro or any Alternative Currency,
as the case may be (the “Specified Currency”), and payment in a specified city
or country of the Specified Currency (the “Specified Place”) is of the essence,
and the Specified Currency shall be the currency of account in all events
relating to Advances denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of a Borrower in respect of any
such sum due from it to the Administrative Agent, any Lender or any other Person
hereunder or under any other Transaction Document (in this Clause 33.20 called
an “Entitled Person”) shall, notwithstanding the rate of exchange actually
applied in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and each of the Borrowers hereby, as a separate obligation and notwithstanding
any such judgment, agrees to indemnify such Entitled Person against, and to pay
such Entitled Person on demand, in the Specified Currency, the amount (if any)
by which the sum originally due to such Entitled Person in the Specified
Currency hereunder exceeds the amount of the Specified Currency so purchased and
transferred.   34.   COUNTERPARTS       This Agreement may be executed in any
number of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Agreement.

- 123 -



--------------------------------------------------------------------------------



 



35.   GOVERNING LAW       This Agreement is governed by English law.   36.  
ENFORCEMENT   36.1   Jurisdiction

  36.1.1   The courts of England have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).     36.1.2   The parties agree that the courts of England are the
most appropriate and convenient courts to settle Disputes and accordingly no
party will argue to the contrary.     36.1.3   This Clause 36.1 is for the
benefit of the Secured Parties only. As a result, no Secured Party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Secured Parties may take
concurrent proceedings in any number of jurisdictions.

37.   SERVICE OF PROCESS       Without prejudice to any other mode of service
allowed under any relevant law, each party (other than a party incorporated in
England and Wales) irrevocably appoints the following Person as its agent for
service of process in relation to any proceedings before the English courts in
connection with any Transaction Document, and agrees that failure by an agent
for service of process to notify the relevant party of the process will not
invalidate the proceedings concerned.

     
The Lead Arranger and Sole Bookrunner
  Wachovia Securities International Ltd.
Wachovia Bank, N.A., London Branch
3 Bishopsgate
London EC2N 3AB
 
   
The Institutional Lenders
  As provided in ANNEX B
 
   
The Conduit Lenders
  As provided in ANNEX B
 
   
The Lender Agents
  As provided in ANNEX B
 
   
The Swingline Lenders
  As provided n ANNEX B
 
   
The Swingline Lender Agents
  As provided in ANNEX B
 
   
The Administrative Agent and the Security Trustee
  Wachovia Bank, N.A., London Branch
3 Bishopsgate
London EC2N 3AB

- 124 -



--------------------------------------------------------------------------------



 



This Agreement has been entered into and delivered on the date stated at the
beginning of this Agreement.

- 125 -



--------------------------------------------------------------------------------



 



SIGNATURES
Executed as an Agreement by:

     
/S/ JEFFREY A. LIPSON
   
 
Name: Jeffrey A. Lipson
   
Signed under power of attorney dated 28 May 2009
   
for and on behalf of CS EUROPE FINANCE LIMITED, borrower and guarantor
   

- 126 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ JEFFREY A. LIPSON
   
 
Name: Jeffrey A. Lipson
   
Signed under power of attorney dated 28 May 2009
   
for and on behalf of CS UK FINANCE LIMITED, borrower and guarantor
   

- 127 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ JEFFREY A. LIPSON
   
 
Name: Jeffrey A. Lipson
   
Authorised Signatory
   
for and on behalf of CAPITAL SOURCE FUNDING III LLC, additional guarantor and
additional subordinated creditor
   

- 128 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ JEFFREY A. LIPSON
   
 
Name: Jeffrey A. Lipson
   
Authorised Signatory
   
for and on behalf of CSE QRS FUNDING I LLC, additional guarantor and additional
subordinated creditor
   

- 129 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ RAJ SHAH
   
 
Name: Raj Shah
   
Managing Director
   
for and on behalf of WACHOVIA BANK, N.A., administrative agent and security
trustee
   

- 130 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ RAJ SHAH
   
 
Name: Raj Shah
   
Managing Director
   
for and on behalf of WACHOVIA BANK, N.A., institutional lender
   

- 131 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ RAJ SHAH
   
 
Name: Raj Shah
   
Managing Director
   
for and on behalf of WACHOVIA BANK, N.A., swingline lender
   

- 132 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ RAJ SHAH
   
 
Name: Raj Shah
   
Managing Director
   
for and on behalf of WACHOVIA BANK, N.A., lender agent
   

- 133 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ RAJ SHAH
   
 
Name: Raj Shah
   
Managing Director
   
for and on behalf of WACHOVIA BANK, N.A., swingline lender agent
   

- 134 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ JOHN HARVEY
   
 
Name: John Harvey
   
Director/Authorised Signatory for and on behalf of
   
WACHOVIA SECURITIES INTERNATIONAL LTD., lead arranger and sole bookrunner
   

- 135 -



--------------------------------------------------------------------------------



 



Executed as an Agreement by:

     
/S/ JEFFREY A. LIPSON
   
 
Name: Jeffrey A. Lipson
   
Authorised Signatory
   
for and on behalf of CAPITALSOURCE FINANCE LLC, servicer
   

- 136 -